Exhibit 10.1

 

 

$50,000,000

REVOLVING CREDIT AGREEMENT

dated as of

February 7, 2020,

among

PACIFIC DRILLING S.A.,

as Borrower,

THE LENDERS PARTY HERETO

and

ANGELO, GORDON ENERGY SERVICER, LLC,

as Administrative Agent

 

 

 



 



 

Table of Contents

 

 

 

 

 

Page

 

 

 

ARTICLE I Definitions


1

SECTION 1.01

Defined Terms


1

SECTION 1.02

Terms Generally


53

ARTICLE II The Credits


54

SECTION 2.01

Commitments


54

SECTION 2.02

Loans


54

SECTION 2.03

Borrowing Procedure


54

SECTION 2.04

Evidence of Debt; Repayment of Loans


54

SECTION 2.05

Fees


55

SECTION 2.06

Interest on Loans


56

SECTION 2.07

Default Interest


56

SECTION 2.08

Effect of Benchmark Transition Event


56

SECTION 2.09

Termination and Reduction of Commitments


58

SECTION 2.10

Optional Prepayment


59

SECTION 2.11

Mandatory Prepayments


59

SECTION 2.12

Increased Costs


60

SECTION 2.13

Pro Rata Treatment


61

SECTION 2.14

Sharing of Payments by Lenders


61

SECTION 2.15

Payments


62

SECTION 2.16

Taxes


63

SECTION 2.17

Mitigation Obligations; Replacement of Lenders


65

SECTION 2.18

Defaulting Lender


66

SECTION 2.19

Availability Termination Date


68

ARTICLE III Representations and Warranties


68

SECTION 3.01

Organization; Powers


69

SECTION 3.02

Authorization


69

SECTION 3.03

Enforceability


69

SECTION 3.04

Governmental Approvals


69

SECTION 3.05

Financial Statements


69

SECTION 3.06

No Material Adverse Change


70

SECTION 3.07

Title to Properties; Possession Under Leases


70

 





i



 

 

 

 

SECTION 3.08

Subsidiaries


70

SECTION 3.09

Litigation; Compliance with Laws


70

SECTION 3.10

Agreements


71

SECTION 3.11

Federal Reserve Regulations


71

SECTION 3.12

Investment Company Act


71

SECTION 3.13

Use of Proceeds


71

SECTION 3.14

Tax Returns


71

SECTION 3.15

Disclosure


72

SECTION 3.16

Employee Benefit Plans


72

SECTION 3.17

Environmental Matters


72

SECTION 3.18

Insurance


72

SECTION 3.19

Collateral Documents


73

SECTION 3.20

Location of Real Property, Leased Premises and Collateral Vessels


73

SECTION 3.21

Labor Matters


73

SECTION 3.22

Solvency


74

SECTION 3.23

Intellectual Property; Licenses, etc.


74

SECTION 3.24

Sanctioned Persons; PATRIOT Act; FCPA


74

ARTICLE IV Conditions of Lending


75

SECTION 4.01

All Credit Events


75

SECTION 4.02

First Credit Event


75

ARTICLE V Affirmative Covenants


78

SECTION 5.01

Existence; Compliance with Laws; Businesses and Properties


78

SECTION 5.02

Insurance


79

SECTION 5.03

Obligations and Taxes


81

SECTION 5.04

Financial Statements, Reports, etc.


81

SECTION 5.05

Notices


83

SECTION 5.06

Information Regarding Collateral


84

SECTION 5.07

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings


84

SECTION 5.08

Use of Proceeds


84

SECTION 5.09

Employee Benefits


84

SECTION 5.10

Compliance with Environmental Laws


85

SECTION 5.11

Preparation of Environmental Reports


85

SECTION 5.12

Further Assurances


85

SECTION 5.13

Designation of Restricted and Unrestricted Subsidiaries


86

 





ii



 

 

ARTICLE VI Negative Covenants


87

SECTION 6.01

Limitation on Restricted Payments


87

SECTION 6.02

Limitation on Dividends and Other Payment Restrictions Affecting Restricted
Subsidiaries


92

SECTION 6.03

Limitation on Incurrence of Indebtedness and Issuance of Preferred Stock


94

SECTION 6.04

Limitation on Asset Sales


98

SECTION 6.05

Limitation on Transactions with Affiliates


100

SECTION 6.06

Limitation on Liens


101

SECTION 6.07

Business Activities


101

SECTION 6.08

Rights to Earnings from the Collateral Vessels


102

SECTION 6.09

Limitation on Certain Agreements


102

SECTION 6.10

Fiscal Year


102

ARTICLE VII Events of Default


102

SECTION 7.01

Events of Default


102

ARTICLE VIII Agency


105

SECTION 8.01

Appointment and Authority


105

SECTION 8.02

Rights as a Lender


106

SECTION 8.03

Exculpatory Provisions


106

SECTION 8.04

Reliance by Agents


107

SECTION 8.05

Delegation of Duties


107

SECTION 8.06

Resignation of Agents


107

SECTION 8.07

Non-Reliance on Agents and Other Lenders


108

SECTION 8.08

Administrative Agent May File Proofs of Claim


108

SECTION 8.09

Collateral and Guarantee Matters


109

SECTION 8.10

Security Agreement


110

SECTION 8.11

Certain ERISA Matters


110

ARTICLE IX Miscellaneous


111

SECTION 9.01

Notices; Effectiveness; Electronic Communication


111

SECTION 9.02

Survival of Agreement


114

SECTION 9.03

Successors and Assigns


114

SECTION 9.04

Expenses; Indemnity; Damage Waiver


120

SECTION 9.05

Right of Setoff


121

SECTION 9.06

Governing Law; Jurisdiction; Etc.


122

SECTION 9.07

Waivers; Amendment


123

SECTION 9.08

Interest Rate Limitation


124

 





iii



 

 

 

 

 

SECTION 9.09

WAIVER OF JURY TRIAL


124

SECTION 9.10

Severability


125

SECTION 9.11

Counterparts; Integration; Effectiveness; Electronic Execution


125

SECTION 9.12

Headings


125

SECTION 9.13

Treatment of Certain Information; Confidentiality


126

SECTION 9.14

USA PATRIOT Act Notice


126

SECTION 9.15

Lender Action


127

SECTION 9.16

Application of Proceeds


127

SECTION 9.17

Third Party Beneficiary


127

SECTION 9.18

Release of Collateral and Guarantees


127

SECTION 9.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


128

SECTION 9.20

Recognition of the U.S. Special Resolution Regimes


129

 





iv



 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.01

 - 

Subsidiary Guarantors

Schedule 1.01(L)

 

Liens Existing on the Closing Date

Schedule 2.01

 - 

Lenders and Commitments

Schedule 3.08(a)

 - 

Subsidiaries

Schedule 3.08(b)

 - 

Unrestricted Subsidiaries

Schedule 3.09

 - 

Litigation

Schedule 3.17

 - 

Environmental Matters

Schedule 3.18

 - 

Insurance

Schedule 3.19(a)

 - 

UCC Filing Offices

Schedule 3.20(a)

 - 

Owned Real Property

Schedule 3.20(b)

 - 

Leased Real Property

Schedule 3.20(c)

 - 

Collateral Vessels

Schedule 3.23

 - 

IP Rights

Schedule 4.02(a)

 - 

Local Counsel

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 - 

Form of Assignment and Assumption

Exhibit B

 - 

Form of Borrowing Request

Exhibit C

 - 

Form of Guarantee Agreement

Exhibit D

 - 

Form of Note

Exhibit E

 - 

Form of Certificate of Unrestricted Cash

 

 



v



 

REVOLVING CREDIT AGREEMENT dated as of February 7, 2020 (this “Agreement”),
among PACIFIC DRILLING S.A., a public limited liability company (société
anonyme) organized under the laws of the Grand Duchy of Luxembourg (the
“Borrower”), the Lenders (as defined in Article I), and ANGELO, GORDON ENERGY
SERVICER, LLC, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.

The Borrower has requested that the Lenders extend credit in the form of Loans
at any time and from time to time prior to the Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $50,000,000.  The
proceeds of the Loans are to be used to finance working capital needs of the
Borrower and the Subsidiaries, capital expenditures and to pay fees and expenses
hereunder.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:

ARTICLE I

Definitions

SECTION 1.01     Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

“Acquired Debt” shall mean, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person
(regardless of the form of the applicable transaction by which such Person
became a Subsidiary of the Borrower) or expressly assumed in connection with the
acquisition of assets from any other such Person; and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person;

provided, in each such case, that such Indebtedness is not Incurred in
connection with, or in contemplation of, such other Person merging with or into,
or becoming a Restricted Subsidiary of, such specified Person in connection
with, or in contemplation of, the acquisition of assets.

Acquired Debt will be deemed to be Incurred on the date the acquired Person
becomes a Restricted Subsidiary of such Person or the date of the acquisition of
assets from such Person, as applicable.

“Active Service Period” shall have the meaning assigned to such term in the
definition of “Qualified Services Contract”.

“Additional First Lien Notes” shall mean First Lien Notes issued under the First
Lien Indenture after the Issue Date and in compliance with Sections 2.14 and
4.09 thereof, it being understood that any First Lien Notes issued in
replacement of any Initial First Lien Note shall not be an Additional First Lien
Note.

 

 



 



 

 “Additional Secured Debt Designation” shall mean the written agreement of the
First Lien Representative of holders of any series of First Lien Debt or the
Junior Lien Representative of holders of any series of Junior Lien Debt, as
applicable, as set forth in the indenture, credit agreement or other agreement
governing such series of First Lien Debt or series of Junior Lien Debt, for the
benefit of (i) all holders of existing and future First Lien Debt, the
Collateral Agent and each existing and future holder of First Liens, in the case
of each additional series of First Lien Debt and (ii) all holders of each
existing and future series of Junior Lien Debt, the applicable Junior Lien
Collateral Agent and each existing and future holder of Junior Liens, in the
case of each series of Junior Lien Debt:

(1) in the case of any additional series of First Lien Debt, that all such First
Lien Obligations will be and are secured equally and ratably by all First Liens
at any time granted by the Borrower or any Guarantor to secure any Obligations
in respect of such series of First Lien Debt, whether or not upon property
otherwise constituting collateral for such series of First Lien Debt, and that
all such First Liens will be enforceable by the Collateral Agent for the benefit
of all holders of First Lien Obligations, equally and ratably;

(2) in the case of any additional series of Junior Lien Debt, that all such
Junior Lien Obligations will be and are secured equally and ratably by all
Junior Liens at any time granted by the Borrower or any Guarantor to secure any
Obligations in respect of such series of Junior Lien Debt, whether or not upon
property otherwise constituting collateral for such series of Junior Lien Debt,
and that all such Junior Liens will be enforceable by the Junior Lien Collateral
Agent for the benefit of all holders of Junior Lien Obligations, equally and
ratably;

(3) that such First Lien Representative or Junior Lien Representative, as
applicable, and the holders of Obligations in respect of such series of First
Lien Debt or series of Junior Lien Debt, as applicable, are bound by the
provisions of the Intercreditor Agreement, including the provisions relating to
the ranking of First Liens and Junior Liens and the order of application of
proceeds from the enforcement of First Liens and Junior Liens; and

(4) appointing the Collateral Agent or the Junior Lien Collateral Agent, as
applicable, and consenting to the terms of the Intercreditor Agreement and, in
the case of any additional series of First Lien Debt, the Collateral Agency
Agreement, and the performance by the Collateral Agent or the Junior Lien
Collateral Agent, as applicable, of, and directing the Collateral Agent or the
Junior Lien Collateral Agent, as applicable, to perform, its obligations under
the Collateral Agency Agreement (if applicable) and any other applicable
security documents and the Intercreditor Agreement, together with all such
powers as are reasonably incidental thereto.

“Adjusted LIBO Rate” shall mean, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1.0%) equal to the product of (a) the then
effective LIBO Rate and (b) the Statutory Reserves.





2



 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Administrative Agent Fee” shall have the meaning assigned to such term in the
Administrative Agent Fee Letter.

“Administrative Agent Fee Letter” shall mean that certain Fee Letter among the
Borrower and the Administrative Agent dated as of February 7, 2020.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For the purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.  For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Affiliate Transaction” shall have the meaning assigned to such term in
Section 6.05(a).

“Agent Parties” shall have the meaning assigned to such term in Section 9.01(d).

“Agents” shall have the meaning assigned to such term in Section 8.01.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of all of
the Lenders’ Revolving Credit Exposures.

“Agreement” shall have the meaning assigned to such term in the introductory
statement hereto.

“Alternate Base Rate” shall mean, for any day (or, if such day is not a Business
Day, the immediately preceding Business Day), a rate per annum equal to the
greatest of (a) 1.5%, (b) the Prime Rate in effect on such day and (c) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1% per annum.  If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations or offers in accordance
with the terms of the respective definitions thereof, the Alternate Base Rate
shall be determined without regard to clause (a) or (b) of the preceding
sentence, as applicable, until the circumstances giving rise to such inability
no longer exist.  Any change in the Alternate Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective date of such change in the Prime Rate or
the Federal Funds Effective Rate, as the case may be.





3



 

“Applicable Commitment Percentage” shall mean, with respect to any Lender, the
percentage of the Total Commitment represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Commitment
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

“Applicable Percentage” shall mean, for any day, 7.50% per annum.

“Approved Firm” shall mean any of (a) Clarkson Valuations Limited, (b) Fearnley
Offshore Supply Pte. Ltd., (c) Bassoe Offshore, (d) any successor or affiliated
company to those listed in (a) – (c), and (e) any other similarly qualified,
independent ship broker that is not an Affiliate of the Borrower and is mutually
agreed upon by the Borrower and the Administrative Agent.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale” shall mean:

(1) any sale, transfer, lease, conveyance or other disposition, whether in a
single transaction or a series of related transactions, of property or assets of
the Borrower or any of the Restricted Subsidiaries, including any disposition by
means of a merger, consolidation or similar transaction;

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary, other
than directors’ qualifying shares and/or other Equity Interests that are
required to be held by any Persons other than the Borrower or another Restricted
Subsidiary under applicable law or regulation (including local content
regulations or requirements), whether in a single transaction or a series of
related transactions; and

(3) an Involuntary Transfer.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale under clause (1) or (2) above:

(1) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $10.0 million (and the sale of
such assets generates Net Proceeds of less than $10.0 million);

(2) a transfer of Equity Interests or other assets between or among the Borrower
and the Restricted Subsidiaries;

(3) an issuance of Equity Interests by a Restricted Subsidiary to the Borrower
or to another Restricted Subsidiary;





4



 

(4) the sale, transfer, lease or other disposition of products, services or any
charter, pool agreement, drilling contract or lease of a Vessel and any related
assets in the ordinary course of business and any sale or conveyance or other
disposition of damaged, worn-out or obsolete assets in the ordinary course of
business;

(5) sales of assets to any customer purchased on behalf of or at the request of
such customer in the ordinary course of business;

(6) the sale or other disposition of cash or Cash Equivalents, hedging contracts
or other financial instruments;

(7) licenses and sublicenses by the Borrower or any of the Restricted
Subsidiaries of software or intellectual property in the ordinary course of
business;

(8) a Restricted Payment that does not violate Section 6.01 or a Permitted
Investment;

(9) the creation or perfection of any Lien permitted under this Agreement, and
any disposition of assets constituting Collateral resulting from foreclosure
under any such Lien by the Collateral Agent, or any disposition of assets not
constituting Collateral resulting from foreclosure under any such Lien;

(10) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims; and

(11) any surrender, forfeiture or similar disposition of assets by PDVIII or
PDSI in connection with the Zonda Arbitration.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.03), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Assignments” shall mean, collectively, each Insurance Assignment and each
Earnings Assignment.

“Attributable Indebtedness”  in respect of a Sale and Lease-Back Transaction
means, at the time any determination is to be made, the present value
(discounted according to GAAP at the cost of indebtedness implied in the lease;
provided that if such discount rate cannot be determined in accordance with
GAAP, the present value shall be discounted at the interest rate borne by the
First Lien Notes, compounded annually) of the total obligations of the lessee
for rental payments during the remaining term of the lease included in such Sale
and Lease-Back Transaction (including any period for which such lease has been
extended); provided, however, that if such Sale and Lease-Back Transaction
results in a Capital Lease Obligation, the amount of Indebtedness represented
thereby will be determined in accordance with the definition of “Capital Lease
Obligation.”





5



 

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the Maturity Date.

“Availability Termination Date” shall mean the date determined pursuant to
Section 2.19.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (d) the successors and permitted assigns of
each of the foregoing

“Benchmark Replacement” shall mean the sum of:  (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities at such time and (b)
the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than 1.5%, the Benchmark Replacement
will be deemed to be 1.5% for the purposes of this Agreement.

“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner





6



 

substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a)        in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Rate permanently or indefinitely ceases to provide the
LIBO Rate; or

(b)        in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a)        a public statement or publication of information by or on behalf of
the administrator of the LIBO Rate announcing that such administrator has ceased
or will cease to provide the LIBO Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(b)        a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

(c)        a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate or a Relevant Governmental
Body announcing that the LIBO Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority





7



 

Lenders, as applicable, by notice to the Borrower, the Administrative Agent (in
the case of such notice by the Majority Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.08 and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 3.03.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time.  The terms “Beneficially Owns” and
“Beneficially Owned” shall have corresponding meanings.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01(d).

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

“Builder Basket Start Date” shall have the meaning assigned to such term in
Section 6.01(a).





8



 

“Business Day” shall mean any day other than (a) a Saturday, Sunday or day on
which banks in New York, New York, Houston, Texas or the Grand Duchy of
Luxembourg are authorized or required by law to close; or (b) any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.

“Calculation Principles” shall mean, with respect to calculations under this
Agreement for any period, the following principles:

(1) if the Borrower or any of the Restricted Subsidiaries has Incurred any
Indebtedness since the beginning of such period that remains outstanding on the
date a determination under this Agreement to which the Calculation Principles
apply is to be made, or if the transaction giving rise to the need to make such
determination is an Incurrence of Indebtedness, or both (in each case other than
working capital borrowings under a revolving credit facility), Consolidated Cash
Flow and Consolidated Interest Expense for such period shall be calculated after
giving effect on a pro forma basis to such Indebtedness as if such Indebtedness
had been Incurred on the first day of such period;

(2) if the Borrower or any of the Restricted Subsidiaries has repaid,
repurchased, defeased or otherwise discharged any Indebtedness since the
beginning of such period that is no longer outstanding on such date of
determination, or if any Indebtedness is to be repaid, repurchased, defeased or
otherwise discharged (in each case other than Indebtedness Incurred under any
revolving credit facility unless such Indebtedness has been permanently repaid
and the related commitment has been terminated) on the date of the transaction
giving rise to the occasion to apply the Calculation Principles, Consolidated
Cash Flow and Consolidated Interest Expense for such period shall be calculated
on a pro forma basis as if such repayment, repurchase, defeasance or discharge
had occurred on the first day of such period;

(3) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary shall have made any Asset Sale, Consolidated Cash Flow for such
period shall be reduced by an amount equal to the Consolidated Cash Flow (if
positive) directly attributable to the assets that are the subject of such Asset
Sale for such period, or increased by an amount equal to the Consolidated Cash
Flow (if negative) directly attributable thereto for such period;

(4) if, since the beginning of such period, any Person that subsequently became
a Restricted Subsidiary or was merged with or into the Borrower or any
Restricted Subsidiary since the beginning of such period shall have made any
Asset Sale, any Investment or acquisition of assets that would have required an
adjustment pursuant to clause (3) above or (7) or (8) below if made by the
Borrower or a Restricted Subsidiary during such period, Consolidated Cash Flow
and Consolidated Interest Expense for such period shall be calculated after
giving pro forma effect thereto as if such Asset Sale, Investment or acquisition
had occurred on the first day of such period;





9



 

(5) if, since the beginning of such period, any Person was designated as an
Unrestricted Subsidiary or redesignated as or otherwise became a Restricted
Subsidiary, Consolidated Cash Flow and Consolidated Interest Expense shall be
calculated as if such event had occurred on the first day of such period;

(6) Consolidated Cash Flow and Consolidated Interest Expense of discontinued
operations recorded on or after the date such operations are classified as
discontinued in accordance with GAAP shall be excluded;

(7) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary shall have (i) by merger or otherwise, made an Investment in any
Restricted Subsidiary (or any Person becomes a Restricted Subsidiary or is
merged with or into the Borrower or a Restricted Subsidiary), or (ii) acquired
assets constituting all or substantially all of an operating unit of a business
or a Qualified Vessel, Consolidated Cash Flow and Consolidated Interest Expense
for such period shall be calculated after giving pro forma effect thereto, as
determined in good faith by a Financial Officer of the Borrower (including,
without limitation, the Incurrence of any Indebtedness) as if such Investment or
acquisition had occurred on the first day of such period; and

(8) if the Borrower or any Restricted Subsidiary shall have entered into an
agreement to acquire a Qualified Vessel that is scheduled for delivery no later
than the date that is one year from the time of calculation, then Consolidated
Cash Flow and Consolidated Interest Expense for such period may, at the
Borrower’s election, be calculated giving pro forma effect to the delivery of
such Qualified Vessel as of the first day of such period.

Any pro forma calculations giving effect to the acquisition of a Qualified
Vessel or to a committed construction contract with respect to a Qualified
Vessel shall be made as follows:

(a) the amount of Consolidated Cash Flow attributable to such Qualified Vessel
shall be calculated in good faith by a Financial Officer of the Borrower;

(b) in the case of Consolidated Cash Flow under a Qualified Services Contract,
the Consolidated Cash Flow shall be based on revenues actually earned pursuant
to the Qualified Services Contract relating to such Qualified Vessel or
Qualified Vessels, and shall take into account, where applicable, only actual
expenses Incurred without duplication in any measurement period;

(c) the amount of Consolidated Cash Flow shall be the lesser of the Consolidated
Cash Flow derived on a pro forma basis from revenues for (i) the first full year
of the Qualified Services Contract and (ii) the average of the Consolidated Cash
Flow of each year of such Qualified Services Contract for the term of the
Qualified Services Contract; and

(d) with respect to any expenses attributable to an Qualified Vessel, if the
actual expenses differ from the estimate, the actual amount shall be used in
such calculation.





10



 

“Capital Lease Obligation” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet prepared in
accordance with GAAP as in effect on the Issue Date, and the Stated Maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be prepaid by
the lessee without payment of a penalty; provided that in no event will any
lease that would have been categorized as an operating lease as determined in
accordance with GAAP as of the Issue Date be considered a capital lease,
regardless of any change in GAAP following the Issue Date that would otherwise
require such obligations to be recharacterized (on a prospective or retroactive
basis or otherwise) as a capital lease.

“Capital Stock” shall mean (a) in the case of a corporation, corporate stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person; but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such securities include any right
of participation with Capital Stock.

“Cash Equivalents” shall mean

(1) securities issued or directly and fully guaranteed or insured by the
government of the United States or any other country whose sovereign debt has a
rating of at least A3 from Moody’s and at least A- from S&P or any agency or
instrumentality thereof having maturities of not more than twelve months from
the date of acquisition;

(2) certificates of deposit, demand deposits and Eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank organized under the laws of any country
that is a member of the Organization for Economic Cooperation and Development
having capital and surplus in excess of $500 million (or the equivalent thereof
in any other currency or currency unit);

(3) marketable general obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition thereof, having a credit rating of “A” or better from
either S&P or Moody’s;

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (1), (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (2) above;





11



 

(5) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
or investments, and, in each case, maturing within one year after the date of
acquisition;

(6) money market mutual funds substantially all of the assets of which are of
the type described in the foregoing clauses (1) through (5) of this definition;
and

(7) in the case of the Borrower or any Subsidiary of the Borrower organized or
having its principal place of business outside the United States, investments
denominated in the currency of the jurisdiction in which such Person is
organized or has its principal place of business or conducts business which are
similar to the items specified in clauses (1) through (6) of this definition.

“Cash Management Arrangement” shall mean, with respect to any Person, any
obligations of such person in respect of treasury management arrangements
including any of the following products, services or facilities:  (a) demand
deposit or operating account relationships or other cash management services
including, without limitation, any services provided in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse fund transfer services, e-payable,
electronic funds transfer, wire transfer, controlled disbursement, overdraft,
depository, information reporting, automated clearinghouse transactions, return
items, overdrafts, interstate depository network services, lockbox and stop
payment services; and (b) treasury management line of credit, commercial credit
card, merchant card services, purchase or debit cards, including, without
limitation, stored value cards and non-card e-payables services.

“Cash Management Obligations” shall mean obligations with respect to any Cash
Management Arrangement.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, regulations or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines, regulations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Change of Control” shall mean the occurrence of any of the following:





12



 

(1) the direct or indirect sale, lease (other than pursuant to any Drilling
Contract entered into in the ordinary course of business), transfer, conveyance
or other disposition (other than by way of amalgamation, merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Borrower and the Restricted
Subsidiaries, taken as a whole, to any “person” (as that term is used in Section
13(d) of the Exchange Act) other than a Permitted Holder;

(2) the Borrower is liquidated or dissolved, or a plan relating to the
liquidation or dissolution of the Borrower is adopted; or

(3) the consummation of any transaction or any series of transactions
(including, without limitation, any merger, consolidation or other business
combination), the result of which is that any Person (including any “person” (as
defined above)), other than one or more Permitted Holders, becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the Voting Stock
of the Borrower, measured by voting power rather than number of shares.

“Charges” shall have the meaning assigned to such term in Section 9.08.

“Closing Date” shall mean February 7, 2020.

“Closing Fee” shall have the meaning assigned to such term in the Administrative
Agent Fee Letter.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all rights, assets and properties, whether owned on the
Closing Date or thereafter acquired, upon which a Lien is granted or purported
to be granted under any Collateral Document.  Collateral for the Loan Document
Obligations shall not include Superpriority Excluded Property and Collateral for
any other First Lien Debt shall not include Excluded Property (as defined in the
First Lien Indenture).

“Collateral Agency Agreement” shall mean the collateral agency agreement, dated
the date hereof, by and among the Borrower, the Collateral Grantors, Guarantors
and representatives from time to time party thereto.

“Collateral Agent” shall mean Wilmington Trust, National Association, in its
capacity as collateral agent under the Collateral Documents, and any successor
thereto.

“Collateral Agent Fee Letter” shall have the meaning in the Collateral Agency
Agreement.

“Collateral Agent Fees” shall mean fees due to the Collateral Agent under the
Collateral Agent Fee Letter.





13



 

“Collateral Documents” shall mean, collectively, each Assignment, Mortgage,
Pledge Agreement and Security Agreement, the Intercreditor Agreement, the
Collateral Agency Agreement, any future collateral agency or intercreditor
agreement, control agreements and each other instrument creating a Lien or Liens
in favor of the Collateral Agent as required by the First Lien Documents or the
Intercreditor Agreement, in each case, as the same may be in effect from time to
time.

“Collateral Grantor” shall mean the Borrower and each Guarantor.

“Collateral Vessels” shall mean, collectively, the Liberian flag (or other
applicable future flag) vessels the Pacific Bora, the Pacific Mistral, the
Pacific Scirocco, the Pacific Santa Ana, the Pacific Sharav, the Pacific
Khamsin, the Pacific Meltem and any additional Vessels acquired or owned by the
Borrower or any of its Restricted Subsidiaries after the Issue Date.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender assumed its Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.03.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Communications” shall have the meaning assigned to such term in Section
9.01(d).

“Consolidated Cash Flow” shall mean, with respect to any period, the
Consolidated Net Income of the Borrower for such period plus, without
duplication:

(1) provision for taxes based on income or profits of the Borrower and the
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(2) Consolidated Interest Expense of the Borrower and the Restricted
Subsidiaries for such period to the extent that such Consolidated Interest
Expense was deducted in computing such Consolidated Net Income; plus

(3) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of the Borrower and the Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income; minus





14



 

(4) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, on a consolidated basis and determined in accordance with GAAP.

“Consolidated Interest Coverage Ratio” shall mean, as of any date of
determination, the ratio of (i) Consolidated Cash Flow of the Borrower and its
Restricted Subsidiaries for the Borrower’s most recently completed four quarter
period for which internal financial statements are available to
(ii) Consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries for such period, subject to the Calculation Principles.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of:

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of original issue discount, non-cash interest payments,
the interest component of any deferred payment obligations, the interest
component of all payments associated with Capital Lease Obligations, imputed
interest with respect to Attributable Indebtedness, commissions, discounts and
other fees and charges Incurred in respect of letter of credit or bankers’
acceptance financings, and net payments (if any) pursuant to interest rate
Hedging Obligations, but excluding:

(a) amortization of debt issuance costs; and

(b) any nonrecurring charges relating to any premium or penalty paid, write-off
of deferred finance costs or original issue discount or other charges in
connection with redeeming or otherwise retiring any Indebtedness prior to its
Stated Maturity, to the extent that any of such nonrecurring charges constitute
interest expense;

(2) the consolidated interest expense of such Person and any Restricted
Subsidiaries that was capitalized during such period; and

(3) all dividends, whether paid or accrued and whether or not in cash, in
respect of any Preferred Stock of any Restricted Subsidiary or any Disqualified
Stock of the Borrower or any Restricted Subsidiary, other than (x) dividends
payable solely in Equity Interests (other than Disqualified Stock) and (y)
dividends payable to the Borrower or any Restricted Subsidiary.

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP; provided that:

(1) the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary of the specified
Person during such period;





15



 

(2) solely for the purpose of determining the amount available for Restricted
Payments under clause (iv)(D)(1) of Section 6.01(a), the Net Income (but not
loss) of any Restricted Subsidiary of such Person (other than a Restricted
Subsidiary that is a Guarantor) will be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
applicable agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation; provided that if Net Income is excluded by operation of
this provision with respect to a period because of restrictions on dividends or
distributions applicable during such period that cease to apply in a subsequent
period, such restrictions shall be deemed not to have applied during the initial
period for subsequent calculations under this definition;

(3) the cumulative effect of a change in accounting principles will be excluded;

(4) non-cash gains and losses due solely to fluctuations in currency values will
be excluded;

(5) in the case of a successor to the referenced Person by consolidation or
merger or as a transferee of the referenced Person’s assets, any earnings (or
losses) of the successor corporation prior to such consolidation, merger or
transfer of assets will be excluded;

(6) the effects resulting from the application of purchase accounting in
relation to any acquisition that is consummated after the Issue Date will be
excluded;

(7) any unrealized gain (or loss) in respect of Hedging Obligations will be
excluded;

(8) non-cash charges or expenses with respect to the grant of stock options,
restricted stock or other equity compensation awards will be excluded; and

(9) any gains resulting from settlement of, or awards received in connection
with, the Zonda Arbitration will be excluded.

“Consolidated Total Indebtedness” shall mean, with respect to any Person as of
any date of determination, the sum, without duplication, of:

(1) the total amount of Indebtedness (other than Hedging Obligations) of such
Person and its Restricted Subsidiaries, plus

(2) the aggregate liquidation value of all Disqualified Stock of such Person and
all Preferred Stock of the Restricted Subsidiaries of such Person,





16



 

in each case, determined on a consolidated basis in accordance with GAAP.

“Controlled Account” shall mean each deposit account and securities account that
is subject to an account control agreement in form and substance satisfactory to
the Administrative Agent.

“Covered Entity” means any of the following:

(1) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(2) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(3) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean one or more debt facilities, commercial paper
facilities, loan agreements, indentures or agreements of the Borrower or any
Restricted Subsidiary with banks, other institutional lenders, commercial
finance companies or other lenders or investors providing for revolving credit
loans, term loans, bonds, debentures or letters of credit, pursuant to
agreements or indentures, in each case, as amended, restated, modified, renewed,
refunded, replaced, increased or refinanced (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time
(and without limitation as to amount, terms, conditions, covenants and other
provisions, including increasing the amount of available borrowings thereunder,
changing or replacing agent banks and lenders thereunder or adding, removing or
reclassifying Subsidiaries of the Borrower as borrowers or guarantors
thereunder).

“Customer” shall mean and includes, the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.





17



 

“Defaulting Lender” shall mean, subject to Section 2.18(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of one or more conditions precedent to funding set forth in
Article IV (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) not having been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with any of its funding obligations hereunder,
or has made a public statement to that effect (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on a condition precedent to funding set forth
in Article IV (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) which
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or Federal regulatory authority acting in such a capacity or (e)
becomes the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (e) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.18(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Capital Stock),
or upon the happening of any event, matures or is mandatorily redeemable (in
each case other than in exchange for or conversion into Capital Stock that is
not Disqualified Stock), pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder of the Capital Stock, in whole or in
part, on or prior to the date that is 91 days after the date on which the First
Lien Notes mature.  Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders of the
Capital Stock have the right to require the Borrower to repurchase or redeem
such Capital Stock upon the occurrence of a change of control or an asset sale
will not constitute Disqualified Stock if the terms of such Capital Stock
provide that the Borrower may not repurchase or redeem any such Capital Stock
pursuant to such provisions unless such repurchase





18



 

or redemption complies with Section 6.01.  The amount of Disqualified Stock
deemed to be outstanding at any time for purposes of this Agreement will be the
maximum amount that the Borrower and the Restricted Subsidiaries may become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Dollar Equivalent” shall mean, with respect to any monetary amount in a
currency other than U.S. dollars, at any time of determination thereof, the
amount of U.S. dollars obtained by converting such other currency involved in
such computation into U.S. dollars at the spot rate for the purchase of U.S.
dollars with such other currency as published in the “Currency Rates” section of
the Financial Times entitled “Currencies, Bonds & Interest Rates” (or, if the
Financial Times is no longer published, or if such information is no longer
available in the Financial Times,  such source as may be selected in good faith
by the Borrower) on the date of such determination.  Except as expressly
provided otherwise, whenever it is necessary to determine whether the Borrower
or any of its Restricted Subsidiaries has complied with any covenant or other
provision in this Agreement or if there has occurred an Event of Default and an
amount is expressed in a currency other than Dollars, such amount will be
treated as the Dollar Equivalent determined as of the date such amount is
initially determined in such non-Dollar currency.

“Drilling Contract” shall mean any charterparty, pool agreement or drilling
contract in respect of any Collateral Vessel or other contract for use of any
Collateral Vessel.

“Early Opt-in Election” means the occurrence of:

(a)        a determination by the Administrative Agent that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.08 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and

(b)        the election by the Administrative Agent to declare that an Early
Opt-in Election has occurred and the provision by the Administrative Agent of
written notice of such election to the Borrower and the Lenders of written
notice of such election to the Administrative Agent.

“Earnings” shall mean, with respect to any Collateral Vessel, (i) all freight,
hire and passage moneys payable to the Borrower or any of its Subsidiaries as a
consequence of the operation of such Collateral Vessel, including, without
limitation, payments under any Drilling Contract in respect of such Collateral
Vessel, (ii) any claim under any guarantee in respect of any Drilling Contract
or otherwise related to freight, hire or passage moneys, in each case payable to
the Borrower or any of its Subsidiaries as a consequence of the operation of
such Collateral Vessel; (iii) compensation payable to the Borrower or any of its
Subsidiaries in the event of any requisition of such Collateral Vessel; (iv)
remuneration for salvage, towage and other services performed by such Collateral
Vessel and payable to the Borrower or any of its Subsidiaries; (v) demurrage and
retention money receivable by the Borrower or any of its Subsidiaries in
relation to such Collateral Vessel; (vi) all moneys that are at any time payable
under insurance in respect





19



 

of loss of Earnings with respect to such Collateral Vessel; (vii) if and
whenever such Collateral Vessel is employed on terms whereby any moneys falling
within items (i) through (vi) above are pooled or shared with any other person,
that proportion of the net receipts of the relevant pooling or sharing
arrangement that is attributable to such Collateral Vessel; and (viii) other
money whatsoever due or to become due to any of the Borrower or any of its
Subsidiaries in relation to such Collateral Vessel.

“Earnings Account” shall mean, with respect to any Collateral Vessel, an
interest bearing account into which all Earnings derived from any Drilling
Contract with respect to such Collateral Vessel (other than Earnings payable to
a Local Content Subsidiary) shall be deposited or forwarded that is subject to
an account control agreement, except to the extent prohibited by applicable law.

“Earnings Assignments” shall mean, collectively, the assignments of Earnings in
favor of the Collateral Agent given by the Collateral Grantors in respect of all
Earnings derived from a Collateral Vessel and its operations, as the same may be
amended, restated, supplemented or modified from time to time.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Availability Period” shall mean the period from and including the
Closing Date to but excluding the Availability Termination Date.

“Eligible Accounts Receivable” shall mean each Receivable of the Borrower and
its Restricted Subsidiaries arising in the ordinary course of business.  A
Receivable shall not be deemed eligible unless such Receivable is subject to a
perfected security interest in favor of the Administrative Agent and no other
Lien (other than Permitted Liens), and is evidenced by an invoice or other
documentary evidence satisfactory to the Administrative Agent.  In addition, no
Receivable shall be an Eligible Receivable if:

(a)        it arises out of a sale made by any Loan Party to an Affiliate of any
Loan Party or to a Person controlled by an Affiliate of any Loan Party;

(b)        it is due or unpaid more than ninety (90) days after the original due
date;





20



 

(c)        for the period beginning on the Closing Date and ending on the day
prior to the first anniversary thereof, such Receivable is in excess of sixty
percent (60%) of the aggregate Receivables from any Customer, and for any period
thereafter, such Receivable is in excess of thirty percent (30%) of the
aggregate Receivables from any Customer, but in each case, ineligibility shall
be limited to the extent of such excess;

(d)        Receivables from Customers that do not have, or their parents do not
have, an investment grade rating may not exceed fifteen (15%) of Eligible
Accounts Receivable, but in each case, ineligibility shall be limited to the
extent of such excess;

(e)        any covenant, representation or warranty contained in this Agreement
with respect to such Receivable has been breached;

(f)        such Receivable is owed by an insolvent or bankrupt Customer or a
Customer who has ceased operation;

(g)        the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable Loan
Party assigns its right to payment of such Receivable to the Collateral Agent
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable statutes or ordinances;

(h)        Receivables from Customers that are non-U.S. States, any state or any
department, agency or instrumentality of any of them that do not have an
investment grade rating may not exceed fifteen percent (15%) of Eligible
Accounts Receivable, but in each case, ineligibility shall be limited to the
extent of such excess;

(i)         the goods giving rise to such Receivable have not been delivered to
and accepted by the Customer or the services giving rise to such Receivable have
not been performed by the applicable Loan Party and accepted by the Customer or
the Receivable otherwise does not represent a final sale;

(j)         the Receivable is subject to any offset, deduction, defense,
dispute, credits or counterclaim (but such Receivable shall only be ineligible
to the extent of such offset, deduction, defense or counterclaim), the Customer
is also a creditor or supplier of a Loan Party or the Receivable is contingent
in any respect or for any reason;

(k)        the applicable Loan Party has made any agreement with any Customer
for any deduction therefrom, except for discounts or allowances made in the
ordinary course of business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;

(l)         any return, rejection or repossession of assets purchased on behalf
of or at the request of such Customer in the ordinary course of business the
subject of such Receivable has occurred or the rendition of services has been
disputed;

(m)       such Receivable is not payable to a Loan Party;





21



 

(n)        for the period beginning on the Closing Date and ending on the day
prior to the first anniversary thereof, such Receivable is owed by a Customer
that has more than forty percent (40%) of its aggregate Receivables which are
not eligible pursuant to clause (c) above and for any period thereafter, such
Receivable is owed by a Customer that has more than seventy percent (70%) of its
aggregate Receivables which are not eligible pursuant to clause (c);

(o)        greater than twenty percent (20%) of such Receivable is payable in
any currency other than Dollars, but in each case, ineligibility shall be
limited to the extent of such excess;

(p)        such Receivable represents a progress billing which is contingent
upon a Loan Party’s completion of any further performance or which is related to
payments of interest; or

(q)        an invoice for such Receivables has not yet been sent to the
applicable Customer.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 9.03(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.03(b)(iii)).

“Environmental Laws” shall mean any and all federal, state, local and foreign
statutes, laws, treaties, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions or requirements, including all common law, relating to
pollution or the protection of health, safety or the environment, including the
Release of, or exposure to, any toxic or hazardous materials or wastes, air
emissions, discharges to waste or public systems and health and safety matters.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
indemnities, expenses and costs (including administrative oversight costs,
natural resource damages, trust fund reimbursements, costs of medical
monitoring, remediation costs and reasonable fees and expenses of attorneys and
consultants), whether contingent or otherwise, arising out of or relating to
(a) compliance or non‑compliance with any Environmental Law, (b) the generation,
use, handling, distribution, recycling, transportation, storage, treatment or
disposal (or the arrangement for such activities) of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release of any Hazardous
Materials or (e) any contract, agreement, or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security or loan that is
convertible into, or exchangeable for, Capital Stock).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.





22



 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.  For the avoidance of doubt, when any
provision of this Agreement relates to a past event or period of time, the term
“ERISA Affiliate” includes any person who was, as to the time of such past event
or period of time, an “ERISA Affiliate” within the meaning of the preceding
sentence.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA, with respect to a Plan (other than an event for which the 30-day
notice period is waived), (b) any failure of any Plan to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived, (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) a determination that any Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), (e) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (f) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or the administrator of any Plan or
Multiemployer Plan of any notice relating to the intention to terminate any Plan
or Multiemployer Plan or to appoint a trustee to administer any Plan or
Multiemployer Plan, (g) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA or, in
endangered or critical status, within the meaning of Section 305 of ERISA,
(h) the occurrence of a “prohibited transaction” with respect to which the
Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any such Subsidiary of the Borrower could otherwise be liable or (i) any other
event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of the Borrower or any Subsidiary of the Borrower.

“Escrow Release Date” shall mean November 19, 2018.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and





23



 

branch profits Taxes, in each case (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. Federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in such Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.17(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.16, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in such Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.16(f) and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

“Fair Market Value” shall mean the value that would be paid by an informed and
willing buyer to an unaffiliated, informed and willing seller in a transaction
not involving distress or necessity of either party, as determined in good faith
and certified by an officer of the Borrower, or, with respect to such values in
excess of $10 million, the Board of Directors of the Borrower (unless otherwise
provided in this Agreement).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System, as published by the Federal Reserve
Bank on the Business Day next succeeding such day; provided, if no such rate is
so published on such next succeeding Business Day, the Federal Funds Effective
Rate for such day shall be the average rate (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) as quoted to the Administrative Agent by three
(3) federal funds brokers of recognized standing selected by it in good faith;
provided further that the Federal Funds Effective Rate, if negative, shall be
deemed to be 0.00% for all purposes.

“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.

“Fees” shall mean the Closing Fee, the Commitment Fees, the Administrative Agent
Fee, and the Collateral Agent Fees.

“Financial Officer” shall mean, with respect to any Person, the chief executive
officer, chief financial officer, chief accounting officer or treasurer of such
Person.

“First Lien” shall mean a Lien granted by the Borrower or any other Guarantor in
favor of the Collateral Agent and the Collateral Agent (as defined therein)
under the First Lien Notes, at any time, upon any property of the Borrower or
such other Guarantor to secure First Lien Obligations.





24



 

“First Lien Cash Management Obligations” shall mean Cash Management Obligations
owed to any provider or arranger of, or agent with respect to, any First Lien
Debt to the extent secured by First Liens.

“First Lien Debt” shall mean (a) the First Lien Notes issued on the Issue Date
pursuant to the First Lien Indenture and the related Guarantees thereof, (b) the
Indebtedness under the Loan Documents and (c) any other Indebtedness secured by
a Lien on Collateral that is pari passu with the Liens securing the First Lien
Notes and that is permitted to be incurred and so secured under this Agreement
and the First Lien Indenture (including any Additional First Lien Notes);
provided that:

(1)        any such Indebtedness (other than Indebtedness under the Loan
Documents) does not mature and does not have any mandatory or scheduled payments
or sinking fund obligations prior to the maturity date of the First Lien Notes,

(2)        on or prior to the date of incurrence of such Indebtedness by the
Borrower or any Guarantor, such Indebtedness (other than the First Lien Notes
(including any Additional First Lien Notes)) is designated by the Borrower, in
an Officers’ Certificate delivered to each First Lien Representative and the
Collateral Agent, as “First Lien Debt” for the purposes of the First Lien
Documents,

(3)        a First Lien Representative is designated with respect to such
Indebtedness (other than the First Lien Notes (including any Additional First
Lien Notes)) and executes and delivers to the Collateral Agent (i) an Additional
Secured Debt Designation on behalf of itself and all holders of such
Indebtedness and (ii) a joinder to the Collateral Agency Agreement on behalf of
itself and all holders of such Indebtedness,

(4)        such Indebtedness is pari passu in right of payment with the First
Lien Notes and does not have any senior or junior rights related to the First
Lien Notes with respect to the application of proceeds from Collateral (other
than any DIP Financing (as defined in the Intercreditor Agreement) that is
permitted by the Intercreditor Agreement and other than any Indebtedness under
this Agreement),

(5)        such Indebtedness shall not be an obligation of any person other than
the Borrower or any Guarantor, and

(6)        such Indebtedness shall not be secured by any assets other than
assets that constitute Collateral for the First Lien Notes; provided that
Indebtedness under this Agreement may be secured by Liens on any assets that do
not constitute Superpriority Excluded Property.

“First Lien Documents” shall mean the First Lien Note Documents, the Loan
Documents and any additional indenture, credit agreement or other agreement
pursuant to which any other First Lien Debt is incurred and secured in
accordance with the terms of each applicable First Lien Document and the
Collateral Documents related thereto.





25



 

“First Lien Hedging Obligations” shall mean Hedging Obligations owed to any
provider or arranger of, or agent with respect to, any First Lien Debt to the
extent secured by First Liens.

“First Lien Indenture” shall mean the indenture, dated as of the Issue Date, by
and between the Borrower, as issuer, and Wilmington Trust, National Association,
as trustee and collateral agent, governing the First Lien Notes, as amended,
restated, supplemented or otherwise modified from time to time.

“First Lien Leverage Ratio” shall mean, as of any date of determination, the
ratio of (i) the aggregate amount of Consolidated Total Indebtedness that is
First Lien Debt as of the end of the Borrower’s most recently completed four
quarter period for which internal financial statements are available to
(ii) Consolidated Cash Flow of the Borrower and its Restricted Subsidiaries for
such four quarter period, subject to the Calculation Principles.

“First Lien Note Documents” shall mean the First Lien Indenture, the First Lien
Notes, the Collateral Documents, the Guarantees and any agreement, instrument or
other document evidencing or governing any First Lien Notes Obligations.

“First Lien Notes”  shall mean the 8.375% First Lien Notes due 2023 issued
pursuant to the First Lien Indenture.

“First Lien Notes Obligations” shall mean all advances to, and debts,
liabilities, obligations, covenants and duties of, the Borrower or any Guarantor
arising under the First Lien Indenture, the First Lien Notes, the Guarantees or
the Collateral Documents (including all principal, premium, interest, penalties,
fees, charges, expenses, indemnifications, reimbursement obligations, damages,
guarantees and other liabilities or amounts payable or arising thereunder),
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any guarantor of any proceeding in bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“First Lien Obligations” shall mean all First Lien Debt and all other
Obligations in respect thereof (including First Lien Hedging Obligations and
First Lien Cash Management Obligations).

“First Lien Representative” shall mean (1) in the case of the First Lien Notes,
the Trustee, (2) in the case of this Agreement, Angelo, Gordon Energy Servicer,
LLC, or (3) in the case of any other series of First Lien Debt, the trustee,
agent or representative of the holders of such series of First Lien Debt who
(A) is appointed as a First Lien Representative of such series of First Lien
Debt (for purposes related to the administration of the applicable Collateral
Documents) pursuant to the indenture, credit agreement or other agreement
governing such series of First Lien Debt, together with its successors in such
capacity, and (B) has executed and delivered an Additional Secured Debt
Designation and a joinder to the Collateral Agency Agreement.





26



 

“Foreign Subsidiary” shall mean, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof and any Restricted Subsidiary of such Foreign Subsidiary.

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” shall mean generally accepted accounting principles set forth in the
Accounting Standards Codification of the Financial Accounting Standards Board
(or successor codifications, opinions, pronouncements or statements thereto) in
the United States, which are in effect from time to time.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
self-regulatory organization, including but not limited to the Financial
Industry Regulatory Authority, Inc., court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Granting Lender” shall have the meaning assigned to such term in
Section 9.03(h).

“guarantee” of or by any Person shall mean a guarantee (other than by
endorsement of negotiable instruments for collection in the ordinary course of
business), direct or indirect, in any manner (including letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.

“Guarantee” shall mean the guarantee of the Loan Document Obligations by any
Guarantor.  For the avoidance of doubt, PDVIII and PDSI shall not constitute
Guarantors providing a Guarantee prior to the Zonda Release Date.

“Guarantee Agreement” shall mean the Guarantee Agreement, substantially in the
form of Exhibit C, among the Borrower, the Subsidiaries or other Affiliates
party thereto and the Administrative Agent.  For the avoidance of doubt, PDVIII
and PDSI shall not constitute Guarantors required to execute the Guarantee
Agreement prior to the Zonda Release Date.

“Guarantor” shall mean each Person that provides a Guarantee, together with its
successors and assigns, until the Guarantee of such Person has been released in
accordance with the provisions of the Guarantee Agreement.

“Hazardous Materials” shall mean (a) any petroleum products, byproducts,
additives or fractions and all other hydrocarbons, coal ash, radon gas, asbestos
or asbestos-containing material, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material,





27



 

substance or waste that is prohibited, limited or regulated by or pursuant to
any Environmental Law.

“Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under:

(1)        interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements designed to protect the Person or any of its Restricted Subsidiaries
entering into the agreement against, or manage exposure to, fluctuations in
interest rates, or to otherwise reduce the cost of borrowing of such Person or
any of such Restricted Subsidiaries, with respect to Indebtedness Incurred;

(2)        foreign exchange contracts and currency protection agreements
designed to protect the Person or any of its Restricted Subsidiaries entering
into the agreement against, or manage exposure to, fluctuations in currency
exchanges rates;

(3)        any commodity futures contract, commodity swap, commodity option,
commodity forward sale or other similar agreement or arrangement designed to
protect against, or manage exposure to, fluctuations in the price of commodities
used by that Person or any of its Restricted Subsidiaries at the time; and

(4)        other agreements or arrangements designed to protect such Person or
any of its Restricted Subsidiaries against, or manage exposure to, fluctuations
in interest rates, commodity prices or currency exchange rates.

“Immaterial Junior Debt” shall mean Consolidated Total Indebtedness of the
Borrower or any Guarantor (in one or more issuances or tranches) with an
aggregate outstanding amount (prior to any proposed repayment thereof on the
applicable date of determination, and excluding any intercompany Indebtedness
between or among the Borrower and any Guarantors) of no more than $50.0 million
that is contractually subordinated in right of payment to the First Lien Notes
and the Indebtedness under the Loan Documents (or any guarantee thereof) or that
is unsecured or secured on a junior lien basis to the First Lien Notes and the
Indebtedness under the Loan Documents (or any guarantee thereof).

“Immaterial Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary that (1) has total assets with a Fair Market Value that (when
combined with the assets of such Restricted Subsidiary’s Restricted Subsidiaries
and after intercompany eliminations), as of the date of any financial statements
delivered pursuant to Section 5.04, were less than 2.0%, with respect to such
Restricted Subsidiary individually, and less than 5.0%, in the aggregate for
such Restricted Subsidiary and all other Immaterial Subsidiaries (calculated on
the same basis), of the consolidated total assets of the Borrower and the
Restricted Subsidiaries at such date, determined in accordance with GAAP,
(2) generates gross revenues (excluding intercompany revenue) that (when
combined with the gross revenues (excluding intercompany revenue) of such
Restricted Subsidiary’s Restricted Subsidiaries), for the most recent four
fiscal quarter





28



 

period ending prior to the date on which any financial statements are delivered
pursuant to Section 5.04, were less than 2.0%, with respect to any such
Restricted Subsidiary individually, and less than 5.0%, in the aggregate for
such Restricted Subsidiary and all other Immaterial Subsidiaries (calculated on
the same basis), of the consolidated gross revenues (excluding intercompany
revenue) of the Borrower and the Restricted Subsidiaries for such period,
determined in accordance with GAAP, (3) does not own any interest in any
Collateral Vessel or any Subsidiary that owns a Collateral Vessel, (4) other
than a Local Content Subsidiary, is not party to any Drilling Contract in
respect of a Collateral Vessel or entitled to receive Earnings thereunder and
(5) does not guarantee or otherwise directly or indirectly provide credit
support for any Consolidated Total Indebtedness of the Borrower or any
Guarantor.

“Incur” shall have the meaning assigned to such term in Section 6.03(a).  The
terms “Incurrence,” “Incurred” and “Incurring” shall have correlative meanings.

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables (or
intercompany reimbursement obligations in respect thereof) in the ordinary
course of business), whether or not contingent:

(1)        in respect of borrowed money;

(2)        evidenced by bonds, notes, debentures or similar instruments;

(3)        representing reimbursement obligations in respect of letters of
credit, bankers’ acceptances or other similar instruments, other than such
reimbursement obligations that relate to trade payables or other obligations
that are not themselves Indebtedness, in each case, that were entered into in
the ordinary course of business of such Person to the extent such reimbursement
obligations are satisfied within 10 Business Days following payment on the
letter of credit, bankers’ acceptance or similar instrument;

(4)        representing Capital Lease Obligations of such Person;

(5)        representing the balance deferred and unpaid of the purchase price of
any property or services due more than six months after such property is
acquired or such services are completed;

(6)        representing Hedging Obligations of such Person; or

(7)        representing Attributable Indebtedness of such Person in respect of
Sale and Lease-Back Transactions;

if and to the extent any of the preceding items (other than letters of credit,
Hedging Obligations and Attributable Indebtedness) would appear as a liability
upon a balance sheet of the specified Person prepared in accordance with
GAAP.  In addition, the term “Indebtedness” includes all Indebtedness of others
secured by a Lien on any asset of the specified Person (whether or not such
Indebtedness is assumed by the specified Person) and, to the extent not
otherwise included, the guarantee by the specified Person of any Indebtedness of
any other Person.





29



 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under this Agreement or any other Loan Document and (b) to the extent
not otherwise described in clause (a) of this definition, Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.04(b).

“Initial Commitments” shall mean the Commitments made available to the Borrower
pursuant to Section 2.01 on the Closing Date, as the same may be (a) reduced
from time to time pursuant to Section 2.09 or (b) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section
9.03.  The aggregate amount of the Initial Commitments as of the Closing Date is
$50,000,000.

“Initial First Lien Notes” shall mean the First Lien Notes issued on the Issue
Date.

“Information” shall have the meaning assigned to such term in Section 9.13.

“Insurance Assignments” shall mean, collectively, the assignments of insurance
proceeds in favor of the Collateral Agent given by the Collateral Grantors
respecting all hull and machinery and loss of hire insurance covering each
Collateral Vessel or its operations, as the same may be amended, restated,
supplemented or modified from time to time.

“Insurances” shall have the meaning assigned to such term in Section 5.02(b).

“Insurers” shall have the meaning assigned to such term in Section 5.02(b).

“Intercompany Subordination Agreement” shall mean the intercompany subordination
agreement dated as of February 7, 2020 among the Guarantors as the same may be
amended, restated, amended and restated or otherwise modified from time to time.

“Intercompany Transfers” shall have the meaning assigned to such term in Section
6.02(a).

“Intercreditor Agreement” shall mean (i) the Intercreditor Agreement among the
Collateral Agent, the Junior Lien Collateral Agent, the Borrower, each other
Collateral Grantor and the other parties from time to time party thereto,
entered into on the Escrow Release Date as it may be amended, restated,
supplemented or otherwise modified from time to time and (ii) any replacement
thereof that contains terms not less favorable to the holders of First Lien Debt
and the Administrative Agent than the Intercreditor Agreement referred to in
clause (i).

“Interest Payment Date” shall mean the last Business Day of each March, June,
September and December.

“Internal Charterer” shall mean any direct or indirect Subsidiary of the
Borrower (other than a Local Content Subsidiary) that is not the owner of the
relevant Collateral Vessel and that is party to any Drilling Contract in respect
of a Collateral Vessel and entitled to receive Earnings thereunder.





30



 

“Investments” shall mean, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business, and excluding extensions of
trade credit or other advances to customers on commercially reasonable terms in
accordance with normal trade practices or otherwise in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities, together with all items that are or would
be classified as investments on a balance sheet prepared in accordance with
GAAP.  If the Borrower or any of the Restricted Subsidiaries sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
such that, after giving effect to any such sale or disposition, such Person is
no longer a Restricted Subsidiary, the Borrower will be deemed to have made an
Investment on the date of any such sale or disposition equal to the Fair Market
Value of the Borrower’s Investments in such Subsidiary that were not sold or
disposed of in an amount determined as provided in the final paragraph of
Section 6.01.  The acquisition by the Borrower or any of its Subsidiaries of a
Person that holds an Investment in a third Person will be deemed to be an
Investment by the Borrower or such Subsidiary in such third Person that is not a
Subsidiary of such Person in an amount equal to the Fair Market Value of the
Investments held by the acquired Person in such third Person in an amount
determined as provided in the final paragraph of Section 6.01.  Except as
otherwise provided in this Agreement, the amount of an Investment will be
determined at the time the Investment is made and without giving effect to
subsequent changes in value.

“Involuntary Transfer” shall mean, with respect to any property or asset of the
Borrower or any Restricted Subsidiary, (a) any damage to such property or asset
that results in an insurance settlement with respect thereto on the basis of a
total loss or a constructive or compromised total loss, (b) the confiscation,
condemnation, requisition, appropriation or similar taking of such property or
asset by any government or instrumentality or agency thereof, including by deed
in lieu of condemnation, or (c) foreclosure or other enforcement of a Lien or
the exercise by a holder of a Lien of any rights with respect to it.

“IP Rights” shall have the meaning assigned to such term in Section 3.23.

“Issue Date” shall mean September 26, 2018.

“Junior Lien” shall mean a Lien granted by the Borrower or any other Guarantor,
at any time, upon any property of the Borrower or such other Guarantor to secure
Junior Lien Obligations.

“Junior Lien Collateral Agent” shall mean the collateral agent or agents or
other representative of lenders or holders of Junior Lien Obligations designated
pursuant to the terms of the Junior Lien Documents and the Intercreditor
Agreement, in each case, together with its successors and assigns.

“Junior Lien Debt” shall mean (a) the Second Lien PIK Notes and (b) any other
Indebtedness secured by a Junior Lien that is permitted to be incurred and so
secured under this Agreement; provided that:





31



 

(1)        such Indebtedness does not mature and does not have any mandatory or
scheduled payments or sinking fund obligations prior to the date that is 91 days
after the maturity date of the First Lien Notes;

(2)        on or before the date on which such Indebtedness is incurred by the
Borrower or any Guarantor, the Borrower shall deliver to each First Lien
Representative and Junior Lien Representative complete copies of each applicable
Junior Lien Document (which shall provide that each secured party with respect
to such Indebtedness shall be subject to and bound by the Intercreditor
Agreement), along with an Officers’ Certificate identifying the obligations
constituting Junior Lien Obligations;

(3)        on or before the date on which any such Indebtedness is incurred by
the Borrower or any Guarantor, such Indebtedness is designated by the Borrower,
in an Officers’ Certificate delivered to each Junior Lien Representative and
Junior Lien Collateral Agent as “Junior Lien Debt,” and such Officers’
Certificate also certifies that such Indebtedness is permitted and with respect
to any other requirements set forth in the Intercreditor Agreement;

(4)        a Junior Lien Representative is designated with respect to such
Indebtedness and executes and delivers an Additional Secured Debt Designation on
behalf of itself and all holders of such Indebtedness;

(5)        such Indebtedness shall not be an obligation of any person other than
the Borrower or any Guarantor;

(6)        such Indebtedness is not secured by a Lien on any collateral other
than collateral securing First Lien Obligations;

(7)        such Indebtedness does not provide for “cross-default” (as opposed to
“cross-acceleration”) provisions to the First Lien Obligations; and

(8)        the definitive documents for such Indebtedness do not have any term,
covenant or default or event of default provisions that are more restrictive
than the terms, covenants and default and event of default provisions with
respect to the First Lien Obligations (other than any more restrictive
provisions with respect to additional Junior Lien Debt) and do not contain any
financial maintenance covenant.

“Junior Lien Documents” shall mean, collectively, any indenture, credit
agreement or other agreement or instrument pursuant to which Junior Lien Debt is
incurred and secured.

“Junior Lien Obligations” shall mean Junior Lien Debt and all other Obligations
in respect thereof.

“Junior Lien Representative” shall mean, in the case of any series of Junior
Lien Debt, the trustee, agent or representative of the holders of such series of
Junior Lien Debt who is





32



 

appointed as a representative of the Junior Lien Debt (for purposes related to
the administration of the security documents) pursuant to the indenture, credit
agreement or other agreement governing such series of Junior Lien Debt, in each
case together with its successors in such capacity.

“knowledge” or words of similar import relating to the knowledge or the
awareness of the Borrower or its Subsidiaries used in this Agreement and the
other Loan Documents shall mean and refer to the actual knowledge of an Officer
of the Borrower or such Subsidiary.

“Lenders” shall mean the Persons listed on Schedule 2.01 and any other Person
that shall have become party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“LIBO Rate” shall mean the greater of (a) 1.50% and (b) as of the date of
determination, the Screen Rate.  If such rate is not available at such time for
any reason, then the “LIBO Rate” shall be the rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars for delivery on such date in same day funds in the approximate amount
of the Loans with a term of three months would be offered by three (3) major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to such date.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in such asset and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction.

“Loan Document Obligations” shall mean collectively, (a) the due and punctual
payment of (i) the principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of the Yield Maintenance
Amount (including Yield Maintenance Amounts incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) and (iii) all other monetary
obligations of the Borrower to any of the Secured Parties under this Agreement
and each of the other Loan Documents, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual performance
of all other obligations of the Borrower under or pursuant to this Agreement and
each of the other Loan Documents and (c) the due and punctual payment and
performance of all the obligations of each other Loan Party under or pursuant to
each of the other Loan Documents.





33



 

“Loan Documents” shall mean this Agreement, the Collateral Documents, the
Intercompany Subordination Agreement, the Collateral Agent Fee Letter, the
Administrative Agent Fee Letter, and the promissory notes, if any, executed and
delivered pursuant to Section 2.04(e).

“Loan Party” shall mean each of the Borrower and each Subsidiary Guarantor.

“Loans” shall mean the revolving loans made by the Lenders to the Borrower
pursuant to Section 2.01.

“Local Content Subsidiary”  shall mean any Subsidiary of the Borrower that is a
party to a Drilling Contract or otherwise holds the right to receive Earnings
attributable to a Collateral Vessel or any Related Assets for the purpose of
satisfying any local content law or regulation or similar law or regulation.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise),
operating results or prospects of the Borrower and the Restricted Subsidiaries,
taken as a whole, (b) a material impairment of the ability of the Loan Parties,
taken as a whole, to perform their payment obligations under any Loan Document
or (c) a material impairment of the rights and remedies of or benefits available
to the Lenders under any Loan Document.

“Material Contract” shall mean any contract with a Customer for the provision of
goods or services with expected revenues under the firm portion of the contract
(excluding any option period or periods) in excess of $10 million.

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Obligations, of any one or more of
the Borrower or any Restricted Subsidiary in an aggregate principal amount
exceeding $25.0 million.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Hedging Obligation at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Hedging Obligation
were terminated at such time.

“Material Junior Debt” shall mean any Consolidated Total Indebtedness of the
Borrower or any Guarantor that is contractually subordinated in right of payment
to the First Lien Notes, the Indebtedness under the Loan Documents or any
guarantee thereof or that is unsecured or secured on a junior lien basis to the
First Lien Notes, the Indebtedness under the Loan Documents or any guarantee
thereof (excluding any intercompany Indebtedness between or among the Borrower
and any of the Guarantors) and is not Immaterial Junior Debt.

“Maturity Date” shall mean April 1, 2023.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.08.





34



 

“MD&A” shall have the meaning assigned to such term in Section 5.04(a).

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgage” shall mean each Vessel Mortgage, each other mortgage, deed of trust,
deed to secure debt and any other document or instrument under which any Lien on
property owned or leased by any Collateral Grantor is granted to secure First
Lien Obligations under any First Lien Document or under which rights or remedies
with respect to any such Liens are governed, as the same may be amended,
supplemented or modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Income” shall mean, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however:

(1)        any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with (a) any Asset Sale or other asset
dispositions (other than in the ordinary course of business) or (b) the
disposition of any securities by such Person or any of the Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
the Restricted Subsidiaries; and

(2)        any extraordinary gain or loss, together with any related provision
for taxes on such extraordinary gain or loss.

“Net Proceeds” shall mean the aggregate cash proceeds and Cash Equivalents
received by the Borrower or any Restricted Subsidiaries in respect of any Asset
Sale (including, without limitation, any cash or Cash Equivalents received upon
the sale or other disposition of any non-cash consideration received in any
Asset Sale), net of (1) the reasonable and documented direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, sales commissions, relocation expenses incurred as a result of the
Asset Sale, and taxes paid or payable as a result of the Asset Sale after taking
into account any available tax credits or deductions and any tax-sharing
arrangements, (2) amounts required to be applied to the repayment of
Indebtedness secured by a Lien on the properties or assets that were the subject
of such Asset Sale (which Lien is and is permitted to be senior to the Liens
securing the First Lien Notes and the guarantees thereof and the Indebtedness
under the Loan Documents or is on property or assets that do not constitute
Collateral for the First Lien Notes or the Indebtedness under the Loan
Documents), or Indebtedness (other than Indebtedness that is subordinated in
right of payment to the First Lien Notes or the guarantees thereof or the
Indebtedness under the Loan Documents or that is secured by a Lien that is
junior in priority to the Liens securing the First Lien Notes and the
Indebtedness under the Loan Documents) which must by its terms, in order to
obtain a necessary consent to such Asset Sale or by applicable law, be repaid
out of the proceeds from such Asset Sale, and (3) any amounts to be set aside in
any reserve established in accordance with GAAP or any amount placed in escrow,
in either case for adjustment in respect of the sale price of such properties or
assets, for indemnification





35



 

obligations of the Borrower or any Restricted Subsidiaries in connection with
such Asset Sale or for other liabilities associated with such Asset Sale and
retained by the Borrower or any Restricted Subsidiaries until such time as such
reserve is reversed or such escrow arrangement is terminated, in which case Net
Proceeds shall include only the amount of the reserve so reversed or the amount
returned to the Borrower or the Restricted Subsidiaries from such escrow
arrangement, as the case may be.

“New York UCC” shall mean the UCC as from time to time in effect in the State of
New York.

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.07 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Recourse Debt” shall mean Indebtedness:

(1)        as to which neither the Borrower nor any of the Restricted
Subsidiaries (a) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness), (b) is directly or
indirectly liable as a guarantor or otherwise, or (c) constitutes the lender;

(2)        no default with respect to which (including any rights that the
holders of the Indebtedness may have to take enforcement action against an
Unrestricted Subsidiary) would permit upon notice, lapse of time or both any
holder of any other Indebtedness of the Borrower or any of the Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment of the Indebtedness to be accelerated or payable prior to its Stated
Maturity; and

(3)        as to which the governing documentation provides that the lenders
will not have any recourse to the stock or assets of the Borrower or any of the
Restricted Subsidiaries.

“Obligations” shall mean any principal, premium, if any, interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization, whether or not a claim for post-filing interest is allowed in
such proceeding), yield maintenance amounts, penalties, fees, charges, expenses,
indemnifications, reimbursement obligations, damages, guarantees, and other
liabilities or amounts payable under the documentation governing any
Indebtedness or in respect thereto.

“OFAC” shall have the meaning assigned to such term in Section 3.24(a).

“Offering Circular” shall mean the final Offering Circular, dated September 12,
2018, relating to the offering of the Initial First Lien Notes.





36



 

“Officer” shall mean, with respect to any Person, the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, the Chief Financial Officer, the Treasurer, the Controller, the
Secretary, any Manager, any Director, any Managing Director, or any Vice
President of such Person.

“Officers’ Certificate” shall mean a certificate signed on behalf of any Person
by two Officers and/or directors, one of whom must be a Financial Officer of
such Person.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.17(b)).

“Owner’s Insurance Broker” shall have the meaning assigned to such term in
Section 5.02(b).

“Participant” shall have the meaning assigned to such term in Section 9.03(d).

“Participant Register” shall have the meaning assigned to such term in Section
9.03(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“PDNL” shall mean Pacific Drillship Nigeria Limited, a private company limited
by shares incorporated in the British Virgin Islands (company number 1852481),
which is a 99.9% owned Subsidiary of PIDWAL on the Closing Date.

“PDSI” shall mean Pacific Drilling Services, Inc., a Delaware corporation and a
Subsidiary of the Borrower.

“PDVIII” shall mean Pacific Drilling VIII Limited, a private company limited by
shares incorporated in the British Virgin Islands and a Subsidiary of the
Borrower.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit III to the U.S. Security Agreement.





37



 

“Permitted Business” shall mean a business in which the Borrower and the
Restricted Subsidiaries were engaged on the Issue Date, as described in the
Offering Circular, and any business reasonably related or complementary thereto.

“Permitted Collateral Liens” shall mean Liens described in clauses (1), (5),
(7), (8), (9), (10), (11), (12), (13), (14), (15), (20) and (22) of the
definition of “Permitted Liens”;  provided that Liens described in clauses (1)
(other than Liens on Accounts (as defined in the U.S. Security Agreement) of an
acquired business securing Acquired Debt that are not incurred in connection
with, or in contemplation of, the applicable merger, acquisition of assets or
other transaction), (9), 10(a), 10(b), (13), (14) and (20) (other than Liens on
Accounts of an acquired business securing Acquired Debt that are not incurred in
connection with, or in contemplation of, the applicable merger, acquisition of
assets or other transaction) of the definition of “Permitted Liens” shall not
constitute Permitted Collateral Liens with respect to Collateral consisting of
Accounts.

“Permitted Debt” shall have the meaning assigned to such term in Section
6.03(b).

“Permitted Holder” shall mean each of Strategic Value Partners, LLC, Victor
Khosla, Midwood Holdings, LLC, and Marc Lasry.

“Permitted Investments” shall mean:

(1)        any Investment in the Borrower or in any Restricted Subsidiary;

(2)        any Investment in cash or Cash Equivalents;

(3)        any Investment by the Borrower or any Restricted Subsidiary in a
Person, if as a result of such Investment:

(a)        such Person becomes a Restricted Subsidiary; or

(b)        such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary;

(4)        any Investment made as a result of the receipt of non-cash
consideration from (a) an Asset Sale that was made pursuant to and in compliance
with Section 6.04 or (b) a disposition of properties or assets that does not
constitute an Asset Sale;

(5)        any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Borrower;

(6)        any Investments received in compromise or resolution of obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any of the Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the





38



 

bankruptcy or insolvency of any trade creditor or customer and any Investments
obtained in exchange for any such Investments;

(7)        Investments represented by Hedging Obligations permitted by clause
(vi) of Section 6.03(b);

(8)        any guarantee of Indebtedness or other obligations of the Borrower or
any Restricted Subsidiary permitted to be incurred under the First Lien
Indenture and this Agreement;

(9)        Investments that are in existence on the Closing Date, and any
extension, modification or renewal thereof, but only to the extent not involving
additional advances, contributions or other Investments of cash or other assets
or other increases thereof (other than as a result of the accrual or accretion
of interest or original issue discount or the issuance of pay-in-kind
securities, in each case, pursuant to the terms of such Investment as in effect
on the Closing Date);

(10)      Investments acquired after the Closing Date as a result of the
acquisition by the Borrower or any Restricted Subsidiary of another Person in
compliance with this Agreement, including by way of a merger, amalgamation or
consolidation, to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;

(11)      loans or advances referred to in clause (v) of Section 6.05(b);

(12)      Investments in any Person to the extent such Investments consist of
prepaid expenses, negotiable instruments held for collection and lease, utility
and workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Borrower or any of its Restricted
Subsidiaries; and

(13)      So long as the Vessel Fleet Value is greater than $500.0 million, any
repurchase, redemption, defeasance or other acquisition or retirement for value
of the First Lien Notes.

“Permitted Liens” shall mean:

(1)        Liens on assets of the Borrower or the Guarantors securing First Lien
Debt or Junior Lien Debt Incurred pursuant to clause (ii) or (xi) of Section
6.03(b);

(2)        Liens in favor of the Borrower or any Guarantor or, if granted by any
Person other than the Borrower or any Guarantor, Liens in favor of any
Restricted Subsidiary;

(3)        Liens on property of a Person existing at the time such Person is
merged with or into or amalgamated or consolidated with the Borrower or any





39



 

Restricted Subsidiary; provided that such Liens were in existence prior to such
merger, amalgamation or consolidation, were not incurred in contemplation
thereof and do not extend to any assets other than those of the Person merged
into or amalgamated or consolidated with the Borrower or any Restricted
Subsidiary;

(4)        Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Borrower or any Restricted Subsidiary in
compliance with the First Lien Indenture and this Agreement; provided that such
Liens were in existence prior to such acquisition, and not incurred in
contemplation of, such acquisition and do not extend to any assets other than
those of the Person merged into or amalgamated or consolidated with the Borrower
or any Restricted Subsidiary;

(5)        Liens to secure the performance of statutory obligations, surety,
customs, importation or appeal bonds, performance bonds or other obligations of
a like nature incurred in the ordinary course of business (including Liens on
cash or Cash Equivalents to secure letters of credit, bank guarantees and
similar instruments issued in support of such obligations); provided that, in
the case of any such Liens on assets of any Collateral Grantor, such Liens shall
extend solely to cash and/or Cash Equivalents of such Collateral Grantor;

(6)        Liens existing on the Closing Date (other than Liens referred to in
clause (1) or (10) of this definition) and if such Liens are greater than $5.0
as listed on Schedule 1.01(L);

(7)        Liens for taxes, assessments or governmental charges or claims
(i) that are not yet delinquent or (ii) that are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted and for
which any reserve or other appropriate provision as required in conformity with
GAAP has been made therefor;

(8)        Liens imposed by law, such as suppliers’, carriers’, warehousemen’s,
landlords’ and mechanics’ Liens, in each case, incurred in the ordinary course
of business, for amounts (i) not more than 30 days past due or (ii) that are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and for which any reserve or other appropriate provision as
required in conformity with GAAP has been made therefor;

(9)        survey exceptions, easements or reservations of, or rights of others
for, licenses, rights-of-way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning or other restrictions as to the use
of real property that were not incurred in connection with Indebtedness and that
do not in the aggregate materially adversely affect the value of said properties
or materially impair their use in the operation of the business of the
applicable Person;

(10)      Liens on the Collateral securing (a) the First Lien Notes (including
Additional First Lien Notes issued in accordance with the First Lien Indenture)





40



 

and the guarantees thereof, (b) the Second Lien PIK Notes and the guarantees
thereof and (c) the Indebtedness under the Loan Documents;

(11)      Liens to secure Indebtedness permitted to be Incurred under the First
Lien Indenture and this Agreement to refinance any Indebtedness secured by Liens
permitted to exist pursuant to clause (2), (4), (5), (7), (10) or this clause
(11) of this definition (or Liens that otherwise replace Liens referred to in
such clauses); provided, however, that;

(a)        the new Lien is limited to all or part of the same property and
assets covered by the initial Lien (plus improvements and accessions to such
property, or proceeds or distributions thereof) or any related after-acquired
property that, pursuant to any after-acquired property clauses in written
agreements pursuant to which the original Lien arose, is required to be pledged
to secure the original Indebtedness (plus improvements and accessions to such
property, or proceeds or distributions thereof);

(b)        the Indebtedness or other obligation secured by the new Lien is not
increased to any amount greater than the sum of (i) the outstanding principal
amount, or, if greater, committed amount, of the original Indebtedness or
obligation and (ii) an amount necessary to pay any fees and expenses, including
premiums, related to such renewal, refunding, refinancing, replacement,
defeasance or discharge; and

(c)        if the initial Lien secured Indebtedness that is subordinated in
right of payment to the First Lien Notes (or a guarantee thereof), the
Indebtedness under the Loan Documents, then the Indebtedness secured by the new
Lien shall be so subordinated on terms at least as favorable to the holders of
First Lien Notes and the Administrative Agent, as applicable;

(12)      Liens arising by reason of any judgment, attachment, decree or order
of any court or other governmental authority not giving rise to an Event of
Default that are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and for which any reserve or other
appropriate provision as required in conformity with GAAP has been made
therefor;

(13)      Liens securing Cash Management Obligations owing to a bank and rights
of setoff in favor of a bank, imposed by law or granted in the ordinary course
of business on deposit accounts maintained with such bank and cash and Cash
Equivalents in such accounts;

(14)      Liens securing Hedging Obligations entered into in the ordinary course
of business and not for (A) Hedging Obligations of the type in clause (3) of the
definition thereof other than for fuel of the type used by the Borrower and its
Subsidiaries in their business or (B) speculative purposes;





41



 

(15)      Liens arising from Vessel chartering, necessaries, drydocking,
maintenance, repair, refurbishment, salvage (including contract salvage) or
general average, Liens for wages of stevedores employed by the owner of such
Vessel, the master of such Vessel or a charterer or lessee of such Vessel, the
furnishing of supplies and bunkers to Vessels or masters’, officers’ or crews’
wages and maritime Liens, that, in the case of each of the foregoing, were
incurred in the ordinary course of business of the Borrower or any Restricted
Subsidiary, were not Incurred or created to secure the payment of Indebtedness
and that in the aggregate do not materially adversely affect the value of the
properties subject to such Liens or materially impair the use for the purposes
of which such properties are held by the Borrower and its Restricted
Subsidiaries;

(16)      Liens arising under a contract over goods, documents of title to goods
and related documents and insurances and their proceeds, in each case in respect
of documentary credit transactions entered into with customers of the Borrower
and the Restricted Subsidiaries in the ordinary course of business;

(17)      Liens arising under any retention of title or conditional sale
arrangement or arrangements having similar effect in respect of goods supplied
in the ordinary course of business;

(18)      Liens representing the interest in title of a lessor;

(19)      Liens on cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness (so long
as such defeasance, discharge or redemption is permitted under Section 6.01) or
Liens arising under this Agreement in favor of the Collateral Agent and similar
Liens in favor of other trustees, agents and representatives arising under
instruments governing Indebtedness permitted to be incurred under this
Agreement, provided that such Liens are solely for the benefit of the trustees,
agents or representatives in their capacities as such and not for the benefit of
the holders of such Indebtedness;

(20)      Liens securing Indebtedness Incurred pursuant to clause (xii) of
Section 6.03(b) (including Permitted Refinancing Indebtedness); provided that
such Liens extend only to the assets purchased with the proceeds of such
Indebtedness;

(21)      Liens on the assets of PDVIII and PDSI to secure an arbitration award
relating to the Zonda Arbitration; and

(22)      Liens with respect to any Vessel for maritime torts with respect to
damage resulting from allisions, collisions, cargo damage, property damage,
conversion (wrongful possession), pollution, personal injury and death,
maintenance and cure, and unseaworthiness, in each case, that are covered by
insurance (subject to reasonable deductibles).





42



 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any of the Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to renew, refund, refinance, replace, defease or
discharge, in whole or in part, other Indebtedness of the Borrower or any of the
Restricted Subsidiaries (other than intercompany Indebtedness) (the “Refinanced
Indebtedness”); provided that:

(1)        the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount of the
Refinanced Indebtedness (plus all accrued interest on the Refinanced
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith);

(2)        such Permitted Refinancing Indebtedness has a final maturity date
that is no earlier than (a) 180 days after the Maturity Date hereunder, and (b)
90 days after the maturity date of the First Lien Notes, and has a Weighted
Average Life to Maturity that is equal to or greater than the Weighted Average
Life to Maturity of the Refinanced Indebtedness;

(3)        if the Refinanced Indebtedness is (a) subordinated in right of
payment to the First Lien Notes, the Indebtedness under the Loan Documents or a
guarantee thereof, then such Permitted Refinancing Indebtedness is subordinated
in right of payment to the First Lien Notes, the Indebtedness under the Loan
Documents or such guarantee, as the case may be, or (b) pari passu in right of
payment with the First Lien Notes, the Indebtedness under the Loan Documents or
a guarantee thereof, then such Permitted Refinancing Indebtedness is
subordinated to or pari passu in right of payment with the First Lien Notes, the
Indebtedness under the Loan Documents or such guarantee, as the case may be, in
the case of each of (a) and (b), on terms at least as favorable to the holders
of First Lien Notes or the Administrative Agent, as applicable, as those
contained in the documentation governing the Refinanced Indebtedness; and

(4)        if the Borrower or a Guarantor is the issuer of, or otherwise an
obligor in respect of the Refinanced Indebtedness, such Permitted Refinancing
Indebtedness is not Incurred by any Restricted Subsidiary that is not the
Borrower or a Guarantor.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“PIDWAL” shall mean Pacific International Drilling West Africa Ltd., a Nigeria
limited liability company, which is indirectly 49% owned by the Borrower as of
the Closing Date.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if





43



 

such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plan Equity” shall mean any Capital Stock or other equity securities that were
issued pursuant to the Reorganization Plan.

“Platform” shall have the meaning assigned to such term in Section 9.01(d).

“Pledge Agreement” shall mean each pledge agreement, share pledge agreement,
equitable mortgage, mortgage of shares, share charge or similar instrument
pursuant to which such Person grants to the Collateral Agent a Lien in Equity
Interests in a Subsidiary directly owned by such grantor, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

“Preferred Stock”  as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to shares of Capital Stock of any other class of such Person.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” shall have the meaning assigned to such term in Section 9.01(d).

“Qualified Services Contract” shall mean, as of any date of determination, with
respect to any Vessel acquired by, or committed to be delivered to, the Borrower
or any of its Restricted Subsidiaries, a bona fide contract or series of
contracts, together with any amendments, supplements or modifications thereto,
that the Board of Directors of the Borrower, acting in good faith, designates as
a “Qualified Services Contract” pursuant to a resolution of the Board of
Directors of the Borrower, which contract or contracts:

(1)        are between the Borrower or one of its Restricted Subsidiaries, on
the one hand, and a Person that is not an Affiliate of the Borrower, on the
other hand;

(2)        provide for services to be performed by the Borrower or one or more
of its Restricted Subsidiaries involving the use of such Vessel by the Borrower
or one or more of its Restricted Subsidiaries, in either case for a minimum
aggregate period of at least one year from (i) the date of determination or
(ii) a future date that is no later than the date that is three months from the
date of determination (the period during which such services are to be
performed, the “Active Service Period”); and

(3)        provide for a fixed or minimum day rate or fixed rate for such Vessel
covering the entire Active Service Period contemplated by clause (2) above.





44



 

For the avoidance of doubt, neither a letter of intent nor a letter of award
with respect to a Vessel is a Qualified Services Contract.

“Qualified Vessel” shall mean a 6th or 7th (or later) generation Vessel that is
(i) subject to a Qualified Services Contract and (ii), in the case of any Vessel
that is not a Vessel owned by the Borrower on the Issue Date, of substantially
comparable (or better) quality and value as (or than) the Vessels owned by the
Borrower on the Issue Date.

“Ready for Sea Cost” shall mean, with respect to a Vessel to be acquired by the
Borrower or any Restricted Subsidiary, the aggregate amount of all expenditures
Incurred to acquire or construct and bring such Vessel to the condition and
location necessary for its intended use, including any and all inspections,
appraisals, repairs, modifications, additions, permits and licenses in
connection with such acquisition or lease.

“Receivable” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s contract rights, instruments (including those
evidencing indebtedness owed to such Loan Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, contract rights, instruments, documents and chattel paper, and
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Loan Party arising out of or in connection with the
sale or lease of inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to the Collateral Agent.

“Recipient” shall mean (a) the Administrative Agent and (b) any Lender, as
applicable.

“Redetermination Effective Date” shall have the meaning assigned to such term in
Section 2.19(b).

“Refinanced Indebtedness” shall have the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness”.

“Register” shall have the meaning assigned to such term in Section 9.03(c).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Assets” shall mean, with respect to any Collateral Vessel, (i) proceeds
of any insurance policies and contracts from time to time in force with respect
to such Collateral Vessel, (ii) any requisition compensation payable in respect
of any compulsory acquisition of





45



 

such Collateral Vessel, (iii) any Earnings derived from the use or operation of
such Collateral Vessel (other than Earnings payable to a Local Content
Subsidiary) and/or any account to which such Earnings are deposited, (iv) any
charters, operating leases, Vessel purchase options and related agreements with
respect to such Collateral Vessel entered into, and any security or guarantee in
respect of the charterer’s or lessee’s obligations under such charter, lease,
Vessel purchase option or agreement and (v) any security interest in, or
agreement or assignment relating to, any of the foregoing or any mortgage in
respect of such Collateral Vessel; provided that Related Assets will not include
any Superpriority Excluded Property.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the respective existing or perspective partners, directors,
officers, employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and their respective Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, upon or underneath any building, structure,
facility or fixture.

“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

“Removal Effective Date” shall have the meaning assigned to such term in Section
8.06(b).

“Reorganization Plan” shall mean the Borrower’s joint plan of reorganization,
dated as of July 31, 2018.

“Required Lenders” shall mean, at any time, Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

“Resignation Effective Date” shall have the meaning assigned to such term in
Section 8.06(a).

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall have the meaning assigned to such term in
Section 6.01.





46



 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower that is not
then an Unrestricted Subsidiary; provided, however, that (i) upon the occurrence
of an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be a Restricted Subsidiary and (ii) notwithstanding anything to
the contrary in this Agreement, each Collateral Grantor shall at all times be a
Restricted Subsidiary.

“Revolving Credit Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans at such time.

“Sale and Lease-Back Transaction” shall mean an arrangement relating to property
now owned or hereafter acquired whereby the Borrower or a Restricted Subsidiary
transfers such property to a Person and leases it from such Person.

“Scheduled Redetermination” shall have the meaning assigned to such term in
Section 2.19(b).

“Screen Rate” shall mean, on any date of determination, a rate per annum equal
to the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in the Dollars (as set forth on the Bloomberg LIBOR Screen
Page as of 11:00 a.m., London time, two Business Days prior to such date or if
such service does not exist to such other comparable publicly available service
for displaying the eurodollar rates as may be selected by the Administrative
Agent) for a period equal to three months.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Second Lien Note Indenture” shall mean the indenture, dated as of the Issue
Date, by and between the Borrower, as issuer, and Wilmington Trust, National
Association, as trustee and collateral agent, governing the Second Lien PIK
Notes, as amended, restated, supplemented or otherwise modified from time to
time.

“Second Lien PIK Notes” shall mean the 11.000% / 12.000% Second Lien PIK Notes
due 2024 issued under the Second Lien Note Indenture.

“Secured Obligations” shall have the meaning assigned to such term in the U.S.
Security Agreement.

“Secured Parties” shall have the meaning assigned to such term in the U.S.
Security Agreement.

“Security Agreement” shall mean, collectively, (i) that certain U.S. First Lien
Pledge and Security Agreement dated the date hereof among the Borrower, each of
the grantors identified therein and the Collateral Agent (the “U.S. Security
Agreement”) and (ii) each other security agreement or similar instrument
executed by a Collateral Grantor pursuant to which such Person grants to the
Collateral Agent a Lien on the assets owned by such Person, in each case, as
amended, amended and restated, or supplemented from time to time in accordance
with its terms.





47



 

“SPV” shall have the meaning assigned to such term in Section 9.03(h).

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any item or series of Indebtedness, the date on which the payment
of interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Issue Date or, if such item or series is Incurred
after the Issue Date, the date such item or series is Incurred.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  The Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to the Administrative Agent or any Lender under such
Regulation D.  Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

“Subsidiary” shall mean, with respect to any specified Person:

(1)        any corporation, limited liability company, association or other
business entity (other than a partnership) of which more than 50% of the total
voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, limited
liability company, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof);

(2)        any partnership of which (a) more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person (or a combination thereof), whether in the form of general, special or
limited partnership interests or otherwise, or (b) such Person or any Subsidiary
of such Person is a controlling general partner or otherwise controls such
entity; and

(3)        any corporation, limited liability company, association or other
business entity not referred to in clause (1) or (2) above the management of
which is controlled, directly or indirectly, by such Person and the accounts of
which are





48



 

consolidated with those of such Person in its consolidated financial statements
in accordance with GAAP.

For the avoidance of doubt, as of the Closing Date, PIDWAL and PDNL are
Subsidiaries of the Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01, and
each other Subsidiary that is or becomes a party to the Guarantee
Agreement.  For the avoidance of doubt, PDVIII and PDSI shall not constitute
Subsidiary Guarantors prior to the Zonda Release Date.

“Superpriority Excluded Property” shall mean the following, whether now owned or
at any time hereafter acquired by any Collateral Grantor or in which such
Collateral Grantor now has or at any time in the future may acquire any right,
title or interest and whether now existing or hereafter coming into
existence:  (a)(i) all leasehold real property and (ii) all fee simple real
property with a Fair Market Value at the time of acquisition less than
$25.0 million; (b) each Drilling Contract if (but only to the extent that) the
grant of a security interest therein would constitute a breach of a valid and
enforceable restriction on the granting of a security interest therein or
assignment thereof in favor of a third party; (c) all deposit accounts that are
(i) established solely as payroll accounts or (ii) zero balance accounts;
(d) all Equity Interests of Unrestricted Subsidiaries and Immaterial
Subsidiaries; (e) any general intangibles, governmental approvals or other
rights arising under any contracts, instruments, permits, licenses or other
documents if (but only to the extent that) the grant of a security interest
therein would constitute a breach of a valid and enforceable restriction on the
granting of a security interest therein or assignment thereof in favor of a
third party (other than (e) to the extent that any such restriction or
prohibition would be rendered ineffective pursuant to the Uniform Commercial
Code or any other applicable law (including Debtor Relief Laws) or principles of
equity or (ii) to the extent that the other party has consented to the granting
of a security interest therein or assignment thereof pursuant to the terms of
the Collateral Documents or pursuant to a grant or assignment for security
purposes generally); (f) any assets as to which the Administrative Agent
reasonably determines that the cost or burden of obtaining a security interest
therein is excessive in relation to the value of the security to be afforded
thereby; and (g) any and all proceeds of any of the Superpriority Excluded
Property to the extent constituting Superpriority Excluded Property described
above (other than proceeds of a Drilling Contract assigned pursuant to an
Earnings Assignment and proceeds of accounts receivable); provided that no
property or assets securing any First Lien Obligations or any Junior Lien
Obligations shall constitute Superpriority Excluded Property.

“Tax” and “Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholdings), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.





49



 

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.  The initial Total Commitment is
$50,000,000.

“Total Credit Exposure” shall mean, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Trade Date” shall have the meaning assigned to such term in Section 9.03(b).

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and (b) the payment of related fees and expenses (including accounting, attorney
and other professional fees).

“Trustee” shall mean Wilmington Trust, National Association, in its capacity as
trustee under the First Lien Indenture, until a successor replaces it in
accordance with the applicable provisions of the First Lien Indenture, and
thereafter “Trustee” means each Person who is then a Trustee thereunder.

“U.S. Person” shall mean a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Security Agreement” shall have the meaning assigned to such term in the
definition of “Security Agreement”.

“U.S. Special Resolution Regime” shall mean each of (i) the Federal Deposit
Insurance Act and the regulations promulgated thereunder and (ii) Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in the relevant jurisdiction from time to time.  Unless otherwise
specified, references to the Uniform Commercial Code herein refer to the New
York UCC.

“Unqualified Vessel” shall mean any Vessel that is not a Qualified Vessel.

“Unrestricted Cash” shall mean, as of any date of determination, the sum,
without duplication, of the aggregate amount of cash and Cash Equivalents
included in cash accounts that would be listed on the consolidated balance sheet
of the Borrower, prepared in accordance with GAAP, as of such date to the extent
such cash or Cash Equivalents would not be classified as “restricted” for
financial statement purposes (unless so classified solely because of any
provision under the Loan Documents or any other agreement or instrument
governing other Indebtedness that is subject to the Collateral Agency Agreement
or the Intercreditor Agreement governing the application thereof).

“Unrestricted Subsidiary” shall mean:





50



 

(1)        any Subsidiary of the Borrower that at the time of determination is
an Unrestricted Subsidiary (as designated by the Borrower, as provided below);
and

(2)        any Subsidiary of an Unrestricted Subsidiary.

The Borrower may designate any Subsidiary of the Borrower as an Unrestricted
Subsidiary pursuant to a resolution of the Board of Directors of the Borrower
unless such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on any property of, the Borrower or
any Restricted Subsidiary (other than solely any Subsidiary of the Subsidiary to
be so designated); provided that:

(1)        to the extent any Indebtedness of such Subsidiary is not Non-Recourse
Debt, any Guarantee or other credit support thereof by the Borrower or any
Restricted Subsidiary is permitted by Section 6.01 and Section 6.03;

(2)        except as permitted by Section 6.05, the Subsidiary to be so
designated and each Subsidiary of such Subsidiary is not party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Borrower;

(3)        the Subsidiary to be so designated and each Subsidiary of such
Subsidiary is a Person with respect to which neither the Borrower nor any of the
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;

(4)        the Subsidiary to be so designated and each Subsidiary of such
Subsidiary has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of the Borrower or any of the Restricted
Subsidiaries; and

(5)        the Subsidiary to be so designated and each Subsidiary of such
Subsidiary is neither the owner of any interests in any Collateral Vessel nor
(except for a Local Content Subsidiary) a party to a Drilling Contract.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Vessel” shall mean any drilling rig, drillship or other drilling vessel whose
primary purpose is the exploration and production drilling for crude oil or
hydrocarbons, in each case together with all related spares, equipment and any
additions or improvements thereto to the extent such spares, equipment and
additions or improvements are owned by the owner of the





51



 

Vessel.  For the purpose of determining the number of “Vessels” owned by the
Borrower and the Guarantors, any such related spares, equipment, additions or
improvements shall constitute part of the drilling rig, drillship or other
drilling vessel to which they relate and shall not constitute separate
“Vessels.”

“Vessel Fleet Value” shall mean, at any time of determination, the lesser of (a)
the net book value of the Collateral Vessels at such time or (b) the fair market
value of the Collateral Vessels pursuant to the most recent appraisal (using the
lowest value in the range if a range is provided in such appraisal) delivered to
the Administrative Agent by an Approved Firm at such time (as adjusted for any
acquisitions or dispositions of Vessels since the date of the most recent
appraisal).  Such appraisal shall be consistent with previous, similar
appraisals conducted for the Borrower with respect to the Vessel Fleet Value.

“Vessel Mortgage” shall mean each first preferred mortgage and any other
instruments, such as statutory mortgages and deeds, over any Collateral Vessel,
each duly registered in the Liberian ship registry (or other relevant registry)
in favor of the Collateral Agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Voting Stock”  of any specified Person as of any date means the Capital Stock
of such Person that is at the time entitled to vote in the election of the Board
of Directors of such Person.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:

(1)        the sum of the products obtained by multiplying (a) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of such
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(2)        the then outstanding principal amount of such Indebtedness.

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Equity Interests of which (other than directors’
qualifying shares) are at the time owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.





52



 

“Yield Maintenance Amount” shall mean, for any partial or total termination of
the Commitments, including any such made in accordance with Section 2.09,
Section 2.10(c), Section 2.11 or Section 7.01, an amount equal to:  (a) 2.0% of
the principal amount of the Commitments terminated in the period beginning on
the Closing Date and ending on, but including, the day prior to the first
anniversary of the Closing Date and (b) 1.0% of the principal amount of the
Commitments terminated in the period beginning on the first anniversary of the
Closing Date and ending on, but including, the day prior to the second
anniversary of the Closing Date.

“Zonda Arbitration” shall mean the arbitration commenced in London, England by
Samsung Heavy Industries Co., Ltd. on November 18, 2015 relating to the contract
between Samsung Heavy Industries Co., Ltd. and the Borrower for the construction
of the drillship known as the Pacific Zonda.

“Zonda Plan” has the meaning assigned to it in the First Lien Indenture.

“Zonda Release Date” shall mean the date of emergence from Chapter 11 bankruptcy
proceeding for PDVIII and PDSI.

SECTION 1.02     Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”,  “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”,  “hereto,” “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  Except as otherwise expressly provided herein,
(i) any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time and (ii) all terms of an accounting or financial nature shall be, to the
extent applicable, construed in accordance with GAAP.





53



 

ARTICLE II

The Credits

SECTION 2.01      Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to the Borrower, at any time and from
time to time on or after the date hereof during the Effective Availability
Period, and until the termination of the Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment.  Within the limits set forth in the preceding sentence and
subject to the terms, conditions and limitations set forth herein, the Borrower
may borrow, pay or prepay and reborrow Loans.

SECTION 2.02     Loans.  (a) Each Loan shall be made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender).  Each Loan shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $5,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.

(b)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account as the Administrative Agent may designate not later than 1:00 p.m., New
York City time, and the Administrative Agent upon verification that each Lender
has funded its Loan, shall promptly credit the amounts so received to an account
designated by the Borrower in the applicable Borrowing Request or, if a Loan
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders.  The Administrative Agent shall have no obligation to fund to the
Borrower any amounts that a Lender fails to fund.

SECTION 2.03     Borrowing Procedure.  In order to request a Loan, the Borrower
shall notify the Administrative Agent of such request by submitting a Borrowing
Request not later than 12:00 noon, New York City time, three Business Days
before a proposed Loan.  Each such Borrowing Request shall be irrevocable and
shall specify the following information:  (i) the date of such Loan (which shall
be a Business Day); (ii) the number and location of the account to which funds
are to be disbursed; and (iii) the amount of such Loan; provided,  however,
that, notwithstanding any contrary specification in any Borrowing Request, each
requested Loan shall comply with the requirements set forth in
Section 2.02.  The Administrative Agent shall promptly advise the applicable
Lenders of any notice given pursuant to this Section 2.03 (and the contents
thereof), and of each Lender’s portion of the requested Loan.

SECTION 2.04      Evidence of Debt; Repayment of Loans.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date,





54



 

together with accrued and unpaid interest of such amount to but excluding the
date of payment thereof.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c)        The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Subsidiary Guarantor
and each Lender’s share thereof.

(d)        The entries made in the accounts maintained pursuant to
paragraphs (b) and (c) of this Section 2.04 shall be prima facie evidence of the
existence and amounts of the obligations therein recorded absent manifest error;
provided, in the event of any conflict between the entries made in the accounts
maintained pursuant to paragraphs (b) and (c) of this Section 2.04, the accounts
maintained by the Administrative Agent pursuant to paragraph (c) shall control
in the absence of manifest error; provided,  however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.

(e)        Any Lender may request that Loans made by it hereunder be evidenced
by a promissory note.  In such event, the Borrower shall execute and deliver to
such Lender a promissory note payable to such Lender and its registered assigns
and in substantially the form of Exhibit D.  Notwithstanding any other provision
of this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.03) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

SECTION 2.05      Fees.  (a) The Borrower agrees to pay to each Lender that is
not a Defaulting Lender, through the Administrative Agent, on the last Business
Day of March, June, September and December in each year and on each date on
which any Commitment of such Lender shall expire or be terminated as provided
herein, a commitment fee (a “Commitment Fee”) equal to 1.50% per annum on the
average daily unused amount of the Commitment of such Lender during the
preceding quarter (or other period commencing with the date hereof or ending
with the Maturity Date or the date on which the Commitments of such Lender shall
otherwise expire or be terminated, as applicable).  All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(b)        The Borrower agrees to pay to the Administrative Agent, for its own
account the Administrative Agent Fee in the amounts and as provided in the
Administrative Agent Fee Letter.  Such annual Administrative Agent Fee will be
in addition to reimbursement of the Administrative Agent’s reasonable and
documented out-of-pocket expenses required in its





55



 

capacity as Administrative Agent.  Once paid, the Administrative Agent Fee or
any part thereof payable under this Agreement shall not be refundable under any
circumstances.

(c)        The Borrower agrees to pay to the Administrative Agent, for its own
account the Closing Fee on the Closing Date in the amount and as provided in the
Administrative Agent Fee Letter.

(d)        All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders.  Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.06     Interest on Loans.  (a) Subject to the provisions of
Section 2.07, the Loans shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days and calculated from and including
the date of such Loan to but excluding the date of repayment thereof) at a rate
per annum equal to the Adjusted LIBO Rate plus the Applicable Percentage.

(b)        Interest on each Loan shall be payable on the Interest Payment Dates
except as otherwise provided in this Agreement.  The applicable date of the
Interest Payment Date shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.07      Default Interest.  If (a) the Borrower shall default in the
payment of any principal of or interest on any Loan or any fee or any other
amount due hereunder or under any other Loan Document, by acceleration or
otherwise or (b) if any Event of Default under Article VII has occurred and is
continuing then, in the case of clause (a) of this Section 2.07, until such
defaulted amount shall have been paid in full or, in the case of clause (b) of
this Section 2.07, from the date of occurrence of such Event of Default and for
so long as such Event of Default is continuing, to the extent permitted by law,
all amounts outstanding under this Agreement and the other Loan Documents shall
bear interest (after as well as before judgment), payable on demand, at a rate
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal to the rate that would be applicable to the Loans plus 3.00 % per
annum.

SECTION 2.08      Effect of Benchmark Transition Event.

(a)        LIBO Notification.  The interest rate on the Loans is determined by
reference to the LIBO Rate, which is derived from the London interbank offered
rate.  The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market.  In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate.  As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on the Loans.  In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London





56



 

interbank offered rate.  In the event that the London interbank offered rate is
no longer available or in certain other circumstances as set forth in this
Section 2.08, this Section 2.08 provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will notify the
Borrower, pursuant to this Section 2.08, in advance of any change to the
reference rate upon which the interest rate on the Loans is based.  However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate therefor or thereof, including, without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to this Section 2.08, will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

(b)        Benchmark Replacement.  Notwithstanding anything to the contrary
herein or in any other Loan Document, (i) upon the determination of the
Administrative Agent (which shall be conclusive absent manifest error) that a
Benchmark Transition Event has occurred or (ii) upon the occurrence of an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the LIBO Rate with a Benchmark Replacement, by a
written document executed by the Borrower and the Administrative Agent, subject
to the requirements of this Section 2.08.  Notwithstanding the requirements of
Section 9.07(b) or anything else to the contrary herein or in any other Loan
Document, any such amendment with respect to a Benchmark Transition Event will
become effective and binding upon the Administrative Agent, the Borrower and the
Lenders at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Majority Lenders, and
any such amendment with respect to an Early Opt-in Election will become
effective and binding upon the Administrative Agent, the Borrower and the
Lenders on the date that Lenders comprising the Majority Lenders have delivered
to the Administrative Agent written notice that such Majority Lenders accept
such amendment.  No replacement of the LIBO Rate with a Benchmark Replacement
pursuant to this Section 2.08 will occur prior to the applicable Benchmark
Transition Start Date.

(c)        Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(d)        Notices; Standards for Decisions and Determinations.  The
Administrative Agent will promptly notify the Borrower and the Lenders in
writing of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark





57



 

Unavailability Period.  Any determination, decision or election that may be made
by the Administrative Agent or Lenders pursuant to this Section 2.08 including,
without limitation, any determination with respect to a tenor, comparable
replacement rate or adjustment, or implementation of any Benchmark Replacement
Rate Conforming Changes, or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding on all parties hereto absent manifest error and
may be made in its or their sole discretion and without consent from any other
party hereto, except, in each case, as expressly required pursuant to this
Section 2.08 and shall not be a basis of any claim of liability of any kind or
nature by any party hereto, all such claims being hereby waived individually be
each party hereto.

(e)        Benchmark Unavailability Period.  During the continuation of a
Benchmark Unavailability Period the Loans shall bear interest at the Alternate
Base Rate plus the Applicable Percentage.

SECTION 2.09   Termination and Reduction of Commitments.  (a) The Commitments
shall automatically terminate on the Maturity Date.

(b)        Upon at least three Business Days’ prior irrevocable written notice
to the Administrative Agent before 12:00 Noon New York City time, the Borrower
may at any time in whole permanently terminate, or from time to time in part
permanently reduce, the Commitments; provided,  however, that (i) each partial
reduction of the Commitments shall be in an integral multiple of $1,000,000 and
in a minimum amount of $5,000,000 and (ii) the Total Commitment shall not be
reduced to an amount that is less than the Aggregate Revolving Credit Exposure
at the time.  A notice of termination or reduction may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or other transactions, in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

(c)        Each reduction in the Commitments hereunder shall be made ratably
among the Lenders in accordance with their respective Commitments.  The Borrower
shall pay to the Administrative Agent for the account of the applicable Lenders,
on the date of each termination or reduction, the Commitment Fees on the amount
of the Commitments so terminated or reduced accrued to but excluding the date of
such termination or reduction.

(d)        On the date of each partial or total reduction of the Commitments the
Borrower shall pay the applicable Yield Maintenance Amount on such terminated
Commitment to the Administrative Agent; provided that, no Yield Maintenance
Amount shall be due in the event the Borrower elects a total reduction of the
Commitments permitted under Section 2.12.





58



 

SECTION 2.10      Optional Prepayment.  (a) The Borrower shall have the right at
any time and from time to time to prepay the Loans, in whole or in part, upon at
least one Business Days’ prior written notice to the Administrative Agent before
12:00 noon, New York City time; provided, however, that each partial prepayment
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000.

(b)        Each notice of prepayment shall specify the prepayment date and the
principal amount of each Loan (or portion thereof) to be prepaid, shall be
irrevocable unless conditioned upon a refinancing, and shall commit the Borrower
to prepay such Loan by the amount stated therein on the date stated
therein.  Subject to Section 2.10(c), all prepayments under this Section 2.10
shall be without premium or penalty.  All prepayments under this Section 2.10
shall be accompanied by accrued and unpaid interest on the principal amount to
be prepaid to but excluding the date of payment and any applicable Yield
Maintenance Amount.

(c)        All prepayments made after the Effective Availability Period shall
result in the permanent reduction of the Commitments in an amount equal to the
principal being repaid and shall include any applicable Yield Maintenance Amount
on such amount.

SECTION 2.11      Mandatory Prepayments.  (a) In the event of any termination of
all the Commitments, the Borrower shall, on the date of such termination, repay
or prepay all its outstanding Loans as well as any applicable Yield Maintenance
Amount.  If, after giving effect to any partial reduction of the Commitments or
at any other time, the Aggregate Revolving Credit Exposure would exceed the
Total Commitment, then the Borrower shall, on the date of such reduction or at
such other time, repay or prepay the Loans in an amount sufficient to eliminate
such excess as well as any applicable Yield Maintenance Amount.

(b)        If the Borrower has not applied the Net Proceeds from an Asset Sale
in compliance with Section 6.04(c) within the time periods set forth therein,
the Borrower may prepay the First Lien Notes and the Second Lien PIK Notes in an
amount equal to the pro rata portion of such Net Proceeds that the lenders
thereunder opt to receive pursuant to the requirements of Section 4.10(e) of the
First Lien Indenture and Second Lien Note Indenture if after giving pro forma
effect to such prepayment the Vessel Fleet Value would be greater than $500.0
million.

(c)        If the lenders under the First Lien Indenture and the Second Lien
Note Indenture do not elect to receive all or a portion of any prepayment that
would otherwise be due to them from the Net Proceeds of an Asset Sale as set
forth in Section 2.11(b) above, the Borrower shall use such amount to prepay the
Loans, together with accrued but unpaid interest on the Loans at such time
within five (5) Business Days after expiration of the asset sale offers required
to be conducted pursuant to Section 4.10(e) of the First Lien Indenture and the
Second Lien Note Indenture; provided that any prepayment made pursuant to this
Section 2.11(e) after the Effective Availability Period shall permanently reduce
the Commitments by an amount equal to such Net Proceeds.

(d)        If the Vessel Fleet Value is less than $500.0 million at the time of
the receipt of Net Proceeds from an Asset Sale, the Borrower shall prepay the
Loans outstanding together with accrued and unpaid interest and any Yield
Maintenance Amount thereon within





59



 

two (2) Business Days after receipt of such Net Proceeds and permanently reduce
the Commitments by an amount equal to such Net Proceeds.

(e)        If the the Vessel Fleet Value is less than $500.0 million at the time
of receipt of Net Proceeds from insurance proceeds, the Borrower shall prepay
the Loans outstanding together with accrued and unpaid interest and any Yield
Maintenance Amount thereon within two (2) Business Days after receipt of such
Net Proceeds from such insurance proceeds and permanently reduce the Commitments
by an amount equal to such Net Proceeds from such insurance proceeds.

(f)        The Borrower shall deliver to the Administrative Agent, at the time
of each repayment or prepayment required under this Section 2.11, (i) a
certificate signed by a Financial Officer of the Borrower setting forth in
reasonable detail the calculation of the amount of such repayment or prepayment
and (ii) in the case of any repayment or prepayment prior to the Maturity Date,
by or before 2:00 PM New York City time at least three days prior irrevocable
written notice of such repayment or prepayment.  Each notice of repayment or
prepayment shall specify the repayment or prepayment date, the principal amount
of the Loans to be repaid or prepaid. Repayments or prepayments of Loans under
this Section 2.11 shall be subject to any applicable Yield Maintenance Amount,
but shall otherwise be without premium or penalty, and shall be accompanied by
accrued and unpaid interest on the principal amount to be repaid or prepaid to
but excluding the date of payment and any applicable Yield Maintenance Amount.

SECTION 2.12      Increased Costs.

(a)        Increased Costs Generally.  If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets or
liabilities of, deposits with or for the account of, or credit extended to or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate);

(ii)        subject any Lender to any Taxes of any kind whatsoever with respect
to the Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Indemnified Taxes and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender); or

(iii)      impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making any Loan or of maintaining its obligation to make any such
Loan, or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, (A) the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered (except for Indemnified Taxes and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender) or
(B) the Borrower may elect to terminate all of the Commitments pursuant to
Section 2.09 by providing prior irrevocable written notice to



60



 

the Administrative Agent within three Business Days of receipt of notice
thereof, in which case the Borrower shall not be liable for such additional
amount or amounts.

(b)        Capital Requirements.  If any Lender shall have determined that any
Change in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital adequacy or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitment of such Lender or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrower (i) will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered (except for Indemnified Taxes and the imposition of, or
any change in the rate of, any Excluded Tax payable by such Lender) or (ii) may
elect to terminate all of the Commitments pursuant to Section 2.09 by providing
prior irrevocable written notice to the Administrative Agent within three
Business Days of receipt of notice thereof, in which case the Borrower shall not
be liable for such reduction suffered.

(c)        Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.12 and delivered to the Borrower, shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)        Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.12 for
any increased costs or expenses incurred or reductions suffered more than six
months prior to the date that such Lender notifies the Borrower of the Change in
Law giving rise to such increased costs or expenses or reductions, and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or expenses or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

SECTION 2.13     Pro Rata Treatment.  Each Loan, each payment or prepayment of
principal of any Loan, each payment of interest on the Loans, each payment of
the Commitment Fees, each payment of the Yield Maintenance Amount, and each
reduction of the Commitments shall be allocated pro rata among the Lenders in
accordance with their respective Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans).  Each Lender agrees that in computing such Lender’s
portion of any Loan to be made hereunder, the Administrative Agent may, in its
reasonable discretion, round each Lender’s percentage of such Loan to the next
higher or lower whole Dollar amount.

SECTION 2.14      Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any





61



 

principal of or interest or Yield Maintenance Amount on any of its Loans or
other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest and Yield
Maintenance Amount thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest and Yield Maintenance Amount on their respective Loans and
other amounts owing them; provided that:

(i)         if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(ii)        the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation, but only to the extent that such consent does not increase
the aggregate liability of the Borrower.

SECTION 2.15     Payments.  The Borrower shall make each payment (including
principal of or interest on any Loan or any Fees or any Yield Maintenance Amount
or other amounts) hereunder and under any other Loan Document not later than
12:00 noon, New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim.  Each such payment shall be
made to the Administrative Agent at its Beneficiary Bank:  The Bank of New York
Mellon ABA:  021-000-018, Account Name:  Angelo, Gordon Energy Servicer,
LLC.  All payments received by the Administrative Agent after 12:00 noon, New
York City time, may be deemed received on the next succeeding Business Day (in
the Administrative Agent’s sole discretion).  The Administrative Agent shall
promptly distribute to each Lender any payments actually received by the
Administrative Agent on behalf of such Lender.  Except as otherwise expressly
provided herein, whenever any payment (including principal of or interest on any
Loan, Yield Maintenance Amount or any Fees or other amounts) hereunder or under
any other Loan Document shall become due, or otherwise would occur, on a day
that is not a Business Day, such payment may be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or Fees, if applicable.





62



 

SECTION 2.16      Taxes.  (a)  Payments Free of Taxes.  Any and all payments by
or on account of any obligation of any Loan Party under this Agreement or any
other Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)        Payments of Other Taxes by the Loan Parties.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(c)        Indemnification by the Loan Parties.  The Loan Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.16) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d)        Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand thereof, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.03(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document or otherwise payable by the Administrative Agent to
such Lender from any other source against any amount due to the Administrative
Agent under this paragraph.





63



 

(e)        Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.16, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f)        Status of Lenders.

(i)         Any Lender that is entitled to an exemption from, or reduction of,
withholding Tax with respect to payments made under this Agreement or any other
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding, such as an IRS Form
W-9, W-8BEN, W-8BEN-E (or other such applicable IRS tax form).  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f)(ii)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)        Without limiting the generality of the foregoing, if a payment made
to a Lender under this Agreement or any other Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 2.16(f)(ii), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii)      Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.





64



 

(g)        Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts paid pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments, or additional amounts paid, made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph, in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
paragraph the payment of which would place such indemnified party in a less
favorable net after-Tax position than such indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h)        Survival.  Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(i)         Defined Terms.  For purposes of this Section, the term “applicable
law” includes FATCA.

SECTION 2.17      Mitigation Obligations; Replacement of Lenders.  (a) 
Designation of a Different Lending Office.  If any Lender requests compensation
under Section 2.12, or requires the Borrower to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.16, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)        Replacement of Lenders.  If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance





65



 

with Section 2.17(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.03), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i)         the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.03;

(ii)        such Lender shall have received payment in immediately available
funds of an amount equal to the outstanding principal of Loans, accrued interest
thereon, any Yield Maintenance Amount then due to such Lender and accrued fees
of such Lender and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

(iii)      in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)       such assignment does not conflict with applicable law; and

(v)        in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.18    Defaulting Lender.  (a)  Defaulting Lender
Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

(ii)        Defaulting Lender Waterfall.  Any payment of principal, interest,
fees, Yield Maintenance Amount or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.05 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any



66



 

amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.01 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
Section 2.18(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)      Certain Fees.  No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(b)        Defaulting Lender Cure.  If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments (without giving
effect to Section 2.18(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided,  further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.





67



 

SECTION 2.19      Availability Termination Date.

(a)        From and after the Closing Date to but excluding the date that is
eighteen months thereafter, the Availability Termination Date shall be August 7,
2021.  The Availability Termination Date shall be subject to further adjustment
as set forth in this Section 2.19.

(b)        Commencing August 7, 2021, the Availability Termination Date shall be
redetermined semi-annually in accordance with this Section 2.19 (each such
redetermination, a “Scheduled Redetermination”), and such redetermined
Availability Termination Date shall become effective and applicable to the
Borrower, the Administrative Agent, and the Lenders on August 7 and February 7
of each year (each such, a “Redetermination Effective Date”).  For the avoidance
of doubt, the Availability Termination Date on any Redetermination Effective
Date may remain August 7, 2021.

(c)        Prior to each Redetermination Effective Date, the Administrative
Agent and each Lender in its sole discretion shall assess or reassess in
accordance with each Lender’s lending practices then in effect for loans of this
nature, the Vessel Fleet Value at such time and such other credit factors
(including the assets, liabilities, cash flow, business, properties, prospects,
management and ownership of the Borrowers) which the Lenders in their sole
discretion deem significant in determining whether (i) to extend the
Availability Termination Date and (ii) any such extension shall be for all or a
portion of the Commitments.  The Administrative Agent shall inform the Borrower
in writing at least two (2) Business Days prior to each Redetermination
Effective Date with respect to the specifics of the redetermined, if any,
Availability Termination Date.

(d)        No mandatory prepayments of the Loans shall be required during the
Availability Period, other than pursuant to Section 2.09 or Section 2.11, even
after the Availability Termination Date; provided, if the principal amount of
the Loans outstanding on the Availability Termination Date is less than the
aggregate Commitments on such date, the Commitments shall be reduced by such
difference and such reduction shall be treated as a reduction of Commitments in
accordance with Section 2.09.

(e)        The Borrower expressly acknowledges that (i) the Lenders have no
obligation to make any Loans or fund any Borrowing Requests on or after the
Availability Termination Date, (ii) the Lenders may not extend the Availability
Termination Date at all, or may only extend the Availability Termination Date
for a shorter period of time than that remaining until the Maturity Date, (iii)
the Lenders may reduce the Commitments for any extension of the Availability
Termination Date to an amount less than the total Commitments, and (iv) any
extension of the Availability Termination Date is subject to the individual
credit processes of each Lender, exercised in each Lender’s sole discretion.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent and each of the Lenders that:





68



 

SECTION 3.01     Organization; Powers.  The Borrower and each of the Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder.

SECTION 3.02      Authorization.  The Transactions (a) have been duly authorized
by all requisite corporate, limited liability company, partnership and, if
required, stockholder, partner or member action, in each case, to the extent
applicable, by each of the Borrower and the other Loan Parties party thereto and
(b) will not (i) violate (A) any applicable provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Borrower or any Restricted Subsidiary,
(B) any applicable order of any Governmental Authority or (C) any applicable
provision of any material indenture, agreement or other instrument to which the
Borrower or any Restricted Subsidiary is a party or by which any of them or any
of their property is or may be bound (other than Permitted Liens), (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such material indenture, agreement or other instrument (other than Permitted
Liens) or (iii) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by  the
Borrower or any Restricted Subsidiary (other than any Lien created hereunder or
under the Collateral Documents).

SECTION 3.03    Enforceability.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms.

SECTION 3.04    Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements, and the filing of
Collateral Documents and related filings in the applicable filing offices of the
appropriate jurisdictions in order to register and perfect the Collateral
Agent’s Liens on the Collateral and (b) such as have been made or obtained and
are in full force and effect.

SECTION 3.05     Financial Statements.  The Borrower has heretofore furnished to
the Administrative Agent the (a) audited consolidated balance sheets and related
statements of income, stockholder’s equity and cash flows of the Borrower and
its subsidiaries as of and for the fiscal years ended on December 31, 2018, 2017
and 2016, each audited by and accompanied by the unqualified opinion of KPMG
LLP, independent public accountants and (b) its unaudited consolidated balance
sheets and related statements of income, stockholder’s equity and cash flow





69



 

of the Borrower and its Subsidiaries as of and for the portion of the fiscal
year ended September 30, 2019, certified by its chief financial officer.  Such
financial statements present fairly the financial condition and results of
operations and cash flows of the Borrower and its subsidiaries as of such dates
and for such periods.  Except for the financial statements delivered pursuant to
Section 3.05(b), such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of the Borrower and its subsidiaries as of
the dates thereof.  Such financial statements were prepared in accordance with
GAAP applied on a consistent basis.

SECTION 3.06     No Material Adverse Change.  No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, liabilities, operations, condition
(financial or otherwise), operating results or prospects of the Borrower and the
Subsidiaries, taken as a whole, since December 31, 2018.

SECTION 3.07     Title to Properties; Possession Under Leases.  (a) Each of the
Borrower and the Restricted Subsidiaries has good and marketable title to, or
valid leasehold interests in, all its material properties and assets, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes.  All such material properties and assets are free and
clear of Liens, other than Permitted Liens.

(b)        Each of the Borrower and the Restricted Subsidiaries has complied, in
all material respects, with all obligations under all material leases to which
it is a party and all such leases are in full force and effect.  Each of the
Borrower and the Restricted Subsidiaries enjoys peaceful and undisturbed
possession under all such material leases, except to the extent not reasonably
likely to result in a Material Adverse Effect.

SECTION 3.08      Subsidiaries.  (a) Schedule 3.08(a) sets forth as of the
Closing Date a complete and accurate list of all Subsidiaries of the Borrower,
the percentage ownership interest of the Borrower or any other Subsidiary of the
Borrower therein and the jurisdiction of incorporation of each such
Subsidiary.  The shares of capital stock or other ownership interests so
indicated on Schedule 3.08(a) are fully paid and non-assessable and are owned by
the Borrower or any Subsidiary of the Borrower, directly or indirectly, free and
clear of all Liens, other than Permitted Liens.

(b)        Schedule 3.08(b) sets forth as of the Closing Date a complete and
accurate list of all Unrestricted Subsidiaries, the percentage ownership
interest of the Borrower or any other Subsidiary of the Borrower therein and the
jurisdiction of incorporation of each Unrestricted Subsidiary.  The shares of
capital stock or other ownership interests so indicated on Schedule 3.08(b) are
fully paid and non-assessable and are owned by the Borrower or any Subsidiary of
the Borrower, directly or indirectly, free and clear of all Liens.

SECTION 3.09     Litigation; Compliance with Laws.  (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Restricted
Subsidiary or any business, property or rights of any such Person (i) that
involve any Loan Document or the Transactions or (ii) as to which there is a





70



 

reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(b)        None of the Borrower or any of the Restricted Subsidiaries or any of
their respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits), or is
in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10     Agreements.  (a) None of the Borrower or any of the Restricted
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

(b)        None of the Borrower or any of the Restricted Subsidiaries is in
default in any manner under any provision of any material indenture or other
agreement or instrument evidencing Indebtedness, or any other material agreement
or instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default has resulted or could reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.11      Federal Reserve Regulations.  (a) None of the Borrower or any
of the Restricted Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

(b)        No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X.

SECTION 3.12      Investment Company Act.  None of the Loan Parties is or is
required to be registered as an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

SECTION 3.13      Use of Proceeds.  The Borrower will use the proceeds of the
Loans only for the purposes specified in the introductory statement  to this
Agreement.

SECTION 3.14      Tax Returns.  Each of the Borrower and the Restricted
Subsidiaries has filed or caused to be filed all Federal and all material state,
local and foreign Tax returns or reports required to have been filed by it and
has paid or caused to be paid all Taxes due and payable by it and all
assessments received by it, except (a) Taxes that are being contested in good
faith by appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) to the extent that the
failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.





71



 

SECTION 3.15      Disclosure.  (a) No information, report, financial statement,
exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
contains or will contain any material misstatement of fact or omitted, omits or
will omit to state any material fact necessary in order to make the statements
contained therein, in the light of the circumstances under which, and as of the
date, they were, are or will be made, not misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, the Borrower represents
only that it acted in good faith and utilized reasonable assumptions (based upon
accounting principles consistent with the historical audited financial
statements of the Borrower) and due care in the preparation of such information,
report, financial statement, exhibit or schedule.

(b)        As of the Closing Date, the information included in the Beneficial
Ownership Certification provided on or prior to the Closing Date to any Lender
in connection with this Agreement is true and correct in all respects.

SECTION 3.16     Employee Benefit Plans.  Each of the Borrower and its ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder, except as could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.  No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other ERISA Events, could reasonably
be expected to result in a Material Adverse Effect.  The present value of all
benefit liabilities under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the last annual
valuation date applicable thereto, exceed the Fair Market Value of the assets of
such Plan by an amount that could reasonably be expected to result in a Material
Adverse Effect, and the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Accounting
Standards Codification Topic 715) did not, as of the last annual valuation dates
applicable thereto, exceed the Fair Market Value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.17     Environmental Matters.  Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any of the Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any pending or threatened claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.18     Insurance.  Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by the Borrower or by the
Borrower for its Subsidiaries as of the Closing Date.  As of such date, such
insurance is in full force and effect and all premiums have been duly paid.  The
Borrower and the Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice.





72



 

SECTION 3.19     Collateral Documents.  The Security Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral (as defined in the U.S.
Security Agreement) and the proceeds thereof and (i) when the Pledged Collateral
(as defined in the U.S. Security Agreement) in which a security interest can be
perfected under the Uniform Commercial Code by control of such Pledged
Collateral is delivered to the Collateral Agent together with undated proper
instruments of assignment duly executed by the applicable Loan Party in blank,
if applicable, the Liens created under the Security Agreement shall constitute
fully perfected first priority Liens on, and security interest in, all right,
title and interest of the Loan Parties in such Pledged Collateral, in each case
prior and superior in right to any other Person, and (ii) when financing
statements in appropriate form are filed in the offices specified on Schedule
3.19(a), the Lien created under the Security Agreement will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (other than Intellectual Property (as
defined in the U.S. Security Agreement)) in which a security interest can be
perfected under the Uniform Commercial Code by the filing of a financing
statement, in each case prior and superior in right to any other Person, other
than with respect to Permitted Collateral Liens.

SECTION 3.20     Location of Real Property, Leased Premises and Collateral
Vessels.  (a) Schedule 3.20(a) lists completely and correctly as of the Closing
Date all real property with a Fair Market Value at the time of acquisition of
$25 million or more owned by the Borrower and the Subsidiaries and the addresses
thereof.  The Borrower and the Subsidiaries own in fee all the real property set
forth on Schedule 3.20(a).

(b)        Schedule 3.20(b) lists completely and correctly as of the Closing
Date all real property leased by the Borrower and the Subsidiaries and the
addresses thereof.  The Borrower and the Subsidiaries have valid leases in all
the real property set forth on Schedule 3.20(b).

(c)        Schedule 3.20(c) lists completely and correctly as of the Closing
Date each Collateral Vessel (as defined in the U.S. Security Agreement),
including (i) the exact legal name of such Collateral Vessel, (ii) a description
of such Collateral Vessel (including, but not limited to, the type of ship,
generation and operating status) and (iii) the country in which such Collateral
Vessel is chartered.

SECTION 3.21     Labor Matters.  As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Restricted Subsidiary pending
or, to the knowledge of the Borrower, threatened, except as could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.  Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (a) the hours worked by and
payments made to employees of the Borrower and the Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters; (b) all payments
due from the Borrower or any Restricted Subsidiary, or for which any claim may
be made against the Borrower or any Restricted Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been in all
material respects paid or accrued as a liability on the books of the Borrower or
such Restricted Subsidiary; and (c) the consummation of the Transactions will
not





73



 

give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the Borrower or any
Restricted Subsidiary is bound.

SECTION 3.22    Solvency.  On the Closing Date, after giving effect to the
Transactions, and immediately following the making of each Loan and after giving
effect to the application of the proceeds of each Loan, (a) the fair value of
the assets of each Loan Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

SECTION 3.23      Intellectual Property; Licenses, etc.  Each of the Borrower
and the Restricted Subsidiaries owns, licenses or possesses the right to use,
all of the trademarks, service marks, trade names, copyrights, patents,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are used in and necessary for the operation of its respective
business, as currently conducted, and, to the knowledge of the Borrower, such IP
Rights do not violate the rights of any other Person, except to the extent such
failure to own, license or possess or such violations, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Set forth on Schedule 3.23 is a complete and accurate list of all
material registered or applications to register IP Rights owned or exclusively
licensed by the Borrower or any Restricted Subsidiary as of the Closing
Date.  To the knowledge of the Borrower, the conduct of the business of each of
the Borrower and the Restricted Subsidiaries as currently conducted does not
infringe upon or violate any rights held by any other Person, except for such
infringements and violations which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.24     Sanctioned Persons; PATRIOT Act; FCPA.  (a) None of the
Borrower or any Restricted Subsidiary nor, to the knowledge of the Borrower, any
director, officer, agent, employee or Affiliate of the Borrower or any
Restricted Subsidiary is currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or
sanctions under other similar applicable laws of other jurisdictions in which it
conducts business with the result that any Lender would be in violation of
applicable law; and the Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any Person,
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC or sanctions under other similar
applicable laws of other jurisdictions in which it conducts business with the
result that any Lender would be in violation of applicable law.





74



 

(b)        Each of the Borrower and the Subsidiaries is in compliance, in all
material respects, with the USA PATRIOT Act.

(c)        No proceeds of any Loan will be authorized for use, directly, or to
its knowledge indirectly, for any payments to any officer or employee of a
government, or government-controlled entity, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended or any other applicable anti-bribery or anti-corruption
law.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:

SECTION 4.01      All Credit Events.  On the date of each Loan (each such event
being called a “Credit Event”):

(a)        The Administrative Agent shall have received a Borrowing Request for
such Loan as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03).

(b)        The representations and warranties set forth in Article III and in
each other Loan Document shall be true and correct (i) in the case of the
representations and warranties qualified as to materiality, in all respects and
(ii) otherwise, in all material respects, in each case on and as of the date of
such Credit Event with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date.

(c)        At the time of and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing

(d)        On a pro forma basis giving effect to such Credit Event, the
Borrower’s ratio of (i) the sum of (A) Eligible Accounts Receivable as of such
date and (B) Unrestricted Cash as of such date to (ii) the Total Commitments as
of such date is not less than 1.3 to 1.0.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) through (d) of this Section 4.01.

SECTION 4.02      First Credit Event.  On the Closing Date:

(a)        The Administrative Agent (or its counsel) and, where applicable, the
Collateral Agent (or its counsel) shall have received (i) from each Loan Party
hereto either (A) a counterpart of this Agreement signed on behalf of such party
or (B) written evidence reasonably satisfactory to the Administrative Agent
(which may include facsimile or PDF transmission of a



75



 

signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement, (ii) duly executed copies (or facsimile or PDF
copies) of the Loan Documents by each Loan Party party thereto, (iii) duly
executed copies (or facsimile or PDF copies) of any promissory notes requested
by a Lender pursuant to Section 2.04(e) at least two (2) Business Day prior to
the Closing Date, payable to each such requesting Lender, (iv) on behalf of
itself and the Lenders, a favorable written opinion of (A) Jones Walker LLP,
counsel for the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent, and (B) each local counsel listed
on Schedule 4.02(a), in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent, in each case (1) dated the
Closing Date, (2) addressed to the Administrative Agent, the Collateral Agent
and the Lenders, and (3) covering such other matters relating to the Loan
Documents and the Transactions as the Administrative Agent and the Collateral
Agent shall reasonably request, and the Borrower hereby requests such counsel to
deliver such opinions and (v) a deposit account control agreement with respect
to each Collateral Account in form and substance reasonably satisfactory to the
Administrative Agent and duly executed by the Borrower.

(b)        All legal matters incident to this Agreement, the Loans and
extensions of credit hereunder and the other Loan Documents shall be
satisfactory to the Lenders and to the Administrative Agent.

(c)        The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, certificate of formation or other
constitutive documents, as applicable, including all amendments thereto, of each
Loan Party, certified as of a recent date by the Secretary of State of the state
of its organization, and a certificate as to the good standing of each Loan
Party as of a recent date, from such Secretary of State (or, in each case, a
comparable governmental official, if available); (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
or operating, management or partnership agreement, as applicable, of such Loan
Party as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors, board of managers or members or other governing body, as applicable,
of such Loan Party authorizing the execution, delivery and performance of the
Loan Documents to which such Person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or formation or other constitutive documents, as
applicable, of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above; and
(iv) such other documents as the Lenders or the Administrative Agent may
reasonably request.

(d)        The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b), (c) and
(d) of Section 4.01.





76



 

(e)        Each of the Administrative Agent and the Collateral Agent shall have
received all Fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document.

(f)        The Collateral Documents shall have been duly executed by each Loan
Party that is to be a party thereto and shall be in full force and effect on the
Closing Date.  The Collateral Agent on behalf of the Secured Parties shall have
a security interest in the Collateral of the type and priority described in each
Collateral Document.

(g)        Each document (including any Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Collateral Agent, for the benefit of the Lenders
and the other Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other person (subject to Permitted
Collateral Liens), shall have been filed, registered or recorded or delivered to
the Administrative Agent in proper form for filing, registration or
recordation.  The Collateral Agent shall have received all Pledged Collateral
(as defined in the U.S. Security Agreement) required to be delivered to the
Collateral Agent pursuant to the Security Agreement, together with undated
proper instruments of assignment duly executed by the applicable Loan Party in
blank and such other instruments or documents as are necessary to perfect the
Collateral Agent’s Lien or as the Collateral Agent may reasonably request.

(h)        The Administrative Agent and the Collateral Agent shall have received
a Perfection Certificate with respect to the Loan Parties dated the Closing Date
and duly executed by a Responsible Officer of the Borrower, and shall have
received the results of a search of the Uniform Commercial Code filings (or
equivalent filings) made with respect to the Loan Parties in the states (or
other jurisdictions) of formation of such Persons, in which the chief executive
office of each such Person is located and in the other jurisdictions in which
such Persons maintain property, in each case as indicated on such Perfection
Certificate, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Administrative Agent that the Liens indicated in any such financing
statement (or similar document) would be permitted under Section 6.06 or have
been or will be contemporaneously released or terminated.

(i)         The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.02 and the applicable provisions of the Collateral Documents, each of
which shall be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement and to name the Collateral Agent as additional insured,
in form and substance satisfactory to the Administrative Agent.

(j)         The Lenders shall have received the financial statements and
opinions referred to in Section 3.05, none of which shall demonstrate a material
adverse change in the financial condition of the Borrower from (and shall not
otherwise be materially inconsistent with) the financial statements or forecasts
previously provided to the Lenders.





77



 

(k)        The Administrative Agent shall have received a certificate, in form
and substance satisfactory to the Administrative Agent, from the chief financial
officer of the Borrower certifying that the Borrower and the Subsidiaries, on a
consolidated basis after giving effect to the Transactions to occur on the
Closing Date, are solvent.

(l)         All requisite Governmental Authorities and third parties shall have
approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required, all applicable appeal periods shall
have expired and there shall not be any pending or threatened litigation,
governmental, administrative or judicial action that could reasonably be
expected to restrain, prevent or impose burdensome conditions on the
Transactions or the other transactions contemplated hereby.

(m)       The Lenders shall have received, at least three Business Days prior to
the Closing Date, to the extent requested sufficiently in advance thereof, an
IRS Form W-9 (or other applicable tax form), and all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

(n)        To the extent that any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least three Business
Days prior to the Closing Date, any Lender that has requested, in a written
notice to the Borrower sufficiently in advance thereof, a Beneficial Ownership
Certification in relation to the Borrowers shall have received such Beneficial
Ownership Certification.

(o)        After giving effect to the Transactions the Borrower shall have
Unrestricted Cash of not less than $250.0 million and the Borrower shall deliver
to the Administrative Agent a Certificate of Unrestricted Cash to that effect.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and Yield Maintenance
Amounts and all other expenses or amounts (other than contingent amounts not yet
due) payable under any Loan Document shall have been paid in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause each of the Restricted Subsidiaries to:

SECTION 5.01      Existence; Compliance with Laws; Businesses and Properties. 
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.04; provided that any Subsidiary of the Borrower may
be dissolved or liquidated in the ordinary course of business if it is no longer
used or useful in the business of the Borrower or any Restricted Subsidiary.

(b)        Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain



78



 

and operate such business in substantially the manner in which it is presently
conducted and operated; comply in all material respects with all applicable
laws, rules, regulations and decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted (including the FCPA and OFAC); and at
all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition
(ordinary wear and tear and loss or damage by casualty or condemnation excepted)
and from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.

SECTION 5.02     Insurance.  (a) The Borrower will, and will cause each of its
Restricted Subsidiaries to, (i) keep all material property necessary to the
business of the Borrower and its Restricted Subsidiaries in good working order
and condition (ordinary wear and tear and loss or damage by casualty or
condemnation excepted) with such exceptions as would not reasonably be expected
to have a material adverse effect on the operations, business, properties or
financial condition of the Borrower and its Restricted Subsidiaries, taken as a
whole, and (ii) furnish to the Collateral Agent, at the written request of the
Administrative Agent, a complete description of the material terms of insurance
carried on the Collateral Vessels.

(b)        The Borrower will, and will cause each of its Restricted Subsidiaries
to:

(i)         insure and keep each Collateral Vessel insured or cause or procure
the Collateral Vessel to be insured and to be kept insured at no expense to the
Administrative Agent or the Collateral Agent in regard to (collectively, the
“Insurances”):

(A)       hull and machinery (including increased value insurance);

(B)       war risks (including common conditions and exclusions);

(C)       protection and indemnity risks (including vessel pollution risks);

(D)       Mortgagee’s interest risks (including additional perils pollution);

(E)       loss of hire, to the extent reasonably deemed prudent by the Borrower
in light of the cost of obtaining such insurance; and

(F)        such other insurances as a prudent owner of similar vessels of the
same age and type would obtain or would legally be required to obtain when
operating in the same trade and geographic area as such Collateral Vessel, as
well as any insurances required to meet the requirements of the jurisdiction
where such Collateral Vessel is employed with named windstorm coverage
exclusions while a Collateral Vessel is operating in the Gulf of Mexico;

provided that neither the Borrower nor any of the Restricted Subsidiaries shall
be required to procure or maintain any insurance otherwise required to be
procured or





79



 

maintained under this clause (b), if such insurance is not commercially
available in the commercial insurance market.

(ii)        effect the Insurances or cause or procure the same to be effected:

(A)       in such amounts and upon such terms and with such deductibles as
shipowners engaged in the same or similar business and similarly situated would
deem commercially prudent under the circumstances; and

(B)       through the owner’s approved broker (the “Owner’s Insurance Broker”)
and reputable independent insurance companies and/or underwriters (including
mutual insurance schemes and /or captive insurance schemes) in Europe, North
America, the Far East and other established insurance markets except that the
insurances against protection and indemnity risks may be effected by the entry
of the Collateral Vessels with protection and indemnity associations which are
members of the International Group Agreement or, if the International Group
Agreement has disbanded and there is no successor or replacement body of
associations, other leading protection and indemnity associations and the
insurances against war risks may be effected by the entry of the Collateral
Vessels with leading war risks associations (hereinafter called the “Insurers”);

(iii)      renew or replace all such Insurances or cause or procure the same to
be renewed or replaced before the relevant policies or contracts expire and to
procure that the Owner’s Insurance Broker and/or the relevant protection and
indemnity association or war risks association shall promptly confirm in writing
to the Administrative Agent, upon its request, as and when each such renewal or
replacement is effected;

(iv)       duly and punctually pay, or cause duly and punctually to be paid, all
premiums, calls, contributions or other sums payable in respect of all such
Insurances, to produce or to cause to be produced all relevant receipts when so
required by the Administrative Agent or Collateral Agent, and duly and
punctually to perform and observe or to cause duly and punctually to be
performed and observed any other obligations and conditions under all such
Insurances;

(v)        procure that all policies, binders, cover notes or other instruments
of the Insurances referred to in clauses (A), (B) and (E) of clause (i) above
shall be taken out in the name of the Borrower or any Subsidiary Guarantor or a
Restricted Subsidiary, with the Collateral Agent as an additional insured
(without liability for premiums), as their respective interests may appear, and
shall incorporate a loss payable clause naming the Collateral Agent as loss
payee prepared in compliance with the terms of the Insurance Assignment;

(vi)       procure that, upon request of the Administrative Agent or Collateral
Agent, originals or copies of all such instruments of Insurances shall be from





80



 

time to time delivered to the Administrative Agent or Collateral Agent after
receipt by a Restricted Subsidiary or the Borrower thereof;

(vii)      not employ any Collateral Vessel or suffer any Collateral Vessel to
be employed otherwise than in conformity with the terms of all policies,
bindings, cover notes or other instruments of the Insurances (including any
warranties express or implied therein) without first obtaining the written
consent of the Insurers to such employment (if required by such Insurers) and
complying with such requirements as to extra premiums or otherwise as the
Insurers may prescribe;

(viii)    cause any proceeds in respect of the Insurances referred to in
paragraph (i) above (except clauses (C), (D) and, as applicable, (F) of such
paragraph) to be paid to the Borrower or any Subsidiary Guarantor that then owns
any Collateral Vessel or is an Internal Charterer (subject to provisions as to
named insureds, additional insureds and loss payees in favor of the Collateral
Agent as required by this Section 5.02);

(ix)       upon the request of the Administrative Agent or Collateral Agent, do
all things necessary, proper and desirable, and execute and deliver all
documents and instruments, to enable the Administrative Agent or Collateral
Agent, as applicable, to collect or recover any moneys to become due in respect
of the Insurances.

SECTION 5.03      Obligations and Taxes.  Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all material Taxes before the same shall become delinquent or
in default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien (other than Permitted
Collateral Liens) upon such properties or any part thereof; provided,  however,
that such payment and discharge shall not be required with respect to any such
obligation, claim or Tax so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested
obligation, Tax, assessment or charge and enforcement of a Lien.

SECTION 5.04     Financial Statements, Reports, etc.  In the case of the
Borrower, furnish to the Administrative Agent, which shall furnish to each
Lender:

(a)        within 120 days after the end of each fiscal year (or so long as the
Borrower is then subject to Section 13(a) or 15(d) of the Exchange Act, by the
time period required under the rules of the SEC for the filing of an annual
report for each fiscal year), an annual report on Form 10-K (or any successor
form) containing, whether or not required, the Borrower’s audited consolidated
financial statements, a report thereon by the Borrower’s certified independent
accountants and a Management’s Discussion and Analysis of Financial Condition
and Results of Operations (the “MD&A”) for such fiscal year;

(b)        within 75 days after the end of each of the first three fiscal
quarters of each fiscal year (or so long as the Borrower is then subject to
Section 13(a) or 15(d) of the Exchange Act, by the time period required under
the rules of the SEC for the filing of any quarterly reports for such fiscal
quarter), reports on Form 10-Q (or any successor form)



81



 

containing, whether or not required, the Borrower’s unaudited quarterly
consolidated financial statements (including a balance sheet and statement of
income, changes in stockholders’ equity and cash flow) and an MD&A (or
equivalent disclosure) for and as of the end of such fiscal quarter (with
comparable financial statements for the corresponding fiscal quarter of the
immediately preceding fiscal year);

(c)        within five Business Days after the end of each calendar month, a
statement of Unrestricted Cash as of the end of such month, certified by a
Financial Officer in the form of Exhibit E hereto;

(d)        concurrently with any delivery of financial statements under
paragraph (a) or (b) of this Section 5.04, a certificate of the accounting firm
(in the case of paragraph (a)) or Financial Officer (in the case of paragraph
 (b)) opining on or certifying such statements (which certificate, when
furnished by an accounting firm, may be limited to accounting matters and
disclaim responsibility for legal interpretations) and, in the case of
paragraphs (a) and (b), a certificate of a Financial Officer certifying that no
Event of Default or Default has occurred and is continuing or, if such an Event
of Default or Default has occurred and is continuing, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto;

(e)        within 90 days after the beginning of each fiscal year of the
Borrower (beginning with the fiscal year beginning January 1, 2020), a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flows as
of the end of and for such fiscal year and setting forth the assumptions used
for purposes of preparing such budget) and, promptly when available, any
significant revisions of such budget;

(f)        at or prior to such times as would be required to be filed or
furnished to the SEC if the Borrower was subject to Section 13(a) or 15(d) of
the Exchange Act (whether or not the Borrower is then subject to such
requirements), current reports on Form 8-K that the Borrower would have been
required to file or furnish pursuant thereto;

(g)        promptly after the request by any Lender or the Administrative Agent,
all documentation and other information that such Lender or the Administrative
Agent, as applicable, reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and the Beneficial
Ownership Regulation;

(h)        promptly after the reasonable request by the Administrative Agent or
any Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;





82



 

(i)         promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary of the Borrower, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender, acting through the Administrative
Agent, may reasonably request;

(j)         at any time Loans are outstanding, within fifteen (15) days after
the end of each month an accounts receivable report in such form and detail as
the Administrative Agent may request;

(k)        within thirty (30) days after the end of each fiscal year, a desktop
appraisal of all of the Borrower’s and its Subsidiaries’ Vessels; and

(l)         on or before the tenth (10th) day after delivery of the financial
statements required by Section 5.04(a) and Section 5.04(b), at the request of
the Administrative Agent, the Borrower shall host a call with the Administrative
Agent and the Lenders to discuss the Borrower’s operating results for such
quarter and such other matters reasonably requested by the Administrative Agent.

The Borrower shall be deemed to have furnished such reports referred to in
clauses (a), (b) and (f) above to the Administrative Agent if the Borrower has
filed such reports with the SEC via the EDGAR filing system and such reports are
publicly available.  If, notwithstanding the foregoing, the SEC will not accept
the Borrower’s filings for any reason, the Borrower will provide the reports
referred to in clauses (a), (b) and (f) above to the Administrative Agent within
the time periods that would apply to non-accelerated filers if the Borrower were
required to file those reports with the SEC.

If the Borrower has designated any Unrestricted Subsidiaries, then the quarterly
and annual financial information required by this Section 5.04 shall include a
reasonably detailed presentation of the financial condition and results of
operations of the Unrestricted Subsidiaries separate from the financial
condition and results of operations of the Borrower and the Restricted
Subsidiaries.

SECTION 5.05    Notices.  Promptly after any Officer of the Borrower obtains
knowledge thereof, the Borrower will furnish to the Administrative Agent (for
distribution to each Lender) written notice of the following:

(a)        any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

(b)        the filing or commencement of, or any threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against the
Borrower or any of its Affiliates that could reasonably be expected to result in
a Material Adverse Effect;

(c)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;





83



 

(d)        the termination of any Material Contract prior to completion of the
services or work to be performed or completed thereunder; and

(e)        any development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

SECTION 5.06   Information Regarding Collateral.  (a) Furnish to the
Administrative Agent prompt written notice (and in any event within 30 calendar
days or such longer period as the Administrative Agent shall agree in its sole
discretion) of any change (i) in any Loan Party’s corporate name, (ii) in any
Loan Party’s identity or corporate structure or (iii) in any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number.
The Borrower agrees to provide the Administrative Agent with prior written
notice (or such later notice as the Administrative Agent shall agree in its sole
discretion) of any change in the jurisdiction of organization or formation of
any Loan Party.  The Borrower agrees not to effect or permit any change referred
to in the preceding sentence unless all filings have been made within the
relevant time frame under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral.  The Borrower also agrees promptly to notify the Administrative
Agent if any material portion of the Collateral is damaged or destroyed.

(b)        Each year, at the time of delivery of the annual financial statements
with respect to the preceding fiscal year pursuant to Section 5.04(a), deliver
to the Administrative Agent, with a copy to the Collateral Agent, a certificate
of a Financial Officer of the Borrower setting forth the information required
pursuant to Section 2 of the Perfection Certificate or confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 5.06.

SECTION 5.07    Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings.  Keep proper books of record and account in which full,
true and correct entries in conformity with GAAP and all requirements of law are
made of all material dealings and transactions in relation to its business and
activities.  Each Loan Party will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect, at the cost of the Borrower, the financial records and the
properties of such Person at reasonable times during normal business hours and
as often as reasonably requested (but no more than twice per fiscal year of the
Borrower, unless an Event of Default has occurred and is continuing at the time
of such visit) and to make extracts from and copies of such financial records,
and permit any representatives designated by the Administrative Agent or any
Lender to discuss the affairs, finances and condition of such Person with the
officers thereof and independent accountants therefor.

SECTION 5.08     Use of Proceeds.  Use the proceeds of the Loans only for the
purposes specified in the introductory statement to this Agreement.

SECTION 5.09     Employee Benefits.  (a) Comply in all material respects with
the applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as





84



 

soon as possible after, and in any event within ten days after any Officer of
the Borrower or any ERISA Affiliate knows or has reason to know that, any ERISA
Event has occurred that, alone or together with any other ERISA Event could
reasonably be expected to result in liability of the Borrower or any ERISA
Affiliate in an aggregate amount exceeding $1,000,000, a statement of a
Financial Officer of the Borrower setting forth details as to such ERISA Event
and the action, if any, that the Borrower proposes to take with respect thereto.

SECTION 5.10    Compliance with Environmental Laws.  Comply, and use
commercially reasonable efforts to cause all lessees and other Persons occupying
or operating any properties of the Borrower or the Subsidiaries to comply, in
all material respects with all Environmental Laws applicable to its operations
and properties; obtain and renew all environmental permits necessary for its
operations and properties; and conduct any response or remedial action required
under and in accordance with Environmental Laws; provided,  however, that none
of the Borrower or the Subsidiaries shall be required to undertake any response
or remedial action required under Environmental Laws to the extent that its
obligation to do so is being contested in good faith and by proper proceedings,
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

SECTION 5.11     Preparation of Environmental Reports.  If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without the Borrower or any Restricted
Subsidiary commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at the expense of the
Loan Parties, an environmental compliance audit or other assessment report
regarding the matters which are the subject of such Default, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent
and indicating the presence or absence of Hazardous Materials or other
violations of Environmental Laws and the estimated cost of any compliance or
remedial action in connection with such Default.

SECTION 5.12    Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
by the Collateral Documents.  If, after the Closing Date, (i) the Borrower
acquires or creates any Restricted Subsidiary (other than an Immaterial
Subsidiary), (ii) as of the date of any financial statements delivered pursuant
to Section 5.04, a Restricted Subsidiary that was previously an Immaterial
Subsidiary has ceased to meet the definition thereof (but remains a Restricted
Subsidiary), or (iii) a third party consent is no longer required in order for
PIDWAL to provide a Guarantee (but PIDWAL remains a Restricted Subsidiary and is
not an Immaterial Subsidiary), or, with respect to PDVIII and PDSI, the Zonda
Release Date occurs, then the Borrower will cause PIDWAL or such other
Subsidiary, as the case may be, to, within 20 Business Days of such event,
become a Loan Party and execute amendments to the Collateral Documents pursuant
to which it will grant a Lien on any Collateral held by it in favor of the
Collateral Agent, for the benefit of the Lenders, and become a Collateral
Grantor thereunder, and cause such Liens to be perfected as required
thereby.  The Borrower will



85



 

not be obligated to seek to obtain any third party consent for PIDWAL to provide
a guarantee.  The Borrower shall, and shall cause each other Collateral Grantor
to, at the Borrower’s sole cost and expense:  (a) at the request of the
Administrative Agent, execute and deliver all such agreements and instruments
and take all further action as may be reasonably necessary or desirable (i) to
describe more fully or accurately the property intended to be Collateral or the
obligations intended to be secured by any Collateral Document and/or (ii) to
continue and maintain the Collateral Agent’s first-priority perfected security
interest in the Collateral (subject to Permitted Collateral Liens); and (b) at
the request of the Administrative Agent, file any such notice filings or other
agreements or instruments as may be reasonably necessary or desirable under
applicable law to perfect the Liens created by the Collateral Documents.  Such
security interests and Liens will be created under the Collateral Documents in
form and substance reasonably satisfactory to the Administrative Agent, and the
Borrower shall deliver or cause to be delivered to the Collateral Agent, within
60 days or such longer period as the Administrative Agent may agree in its sole
discretion, all such instruments and documents (including legal opinions, title
insurance policies and lien searches) as the Administrative Agent shall
reasonably request to evidence compliance with this Section 5.12.  The Borrower
agrees to provide such evidence as the Administrative Agent shall reasonably
request as to the perfection and priority status of each such security interest
and Lien.  In furtherance of the foregoing, the Borrower will give prompt notice
to the Administrative Agent of the acquisition by it or any of the Restricted
Subsidiaries of an ownership interest in  real property (or any interest in real
property) having a Fair Market Value in the aggregate in excess of $25,000,000.

SECTION 5.13      Designation of Restricted and Unrestricted Subsidiaries.  (a)
The Board of Directors of the Borrower may designate any Restricted Subsidiary
to be an Unrestricted Subsidiary if:

(i)         the Borrower would be permitted to make (i) a Permitted Investment
or (ii) an Investment pursuant to Section 6.01, in either case, in an amount
equal to the Fair Market Value of all outstanding Investments owned by the
Borrower and the Restricted Subsidiaries in such Subsidiary at the time of such
designation;

(ii)        such Restricted Subsidiary meets the definition of an “Unrestricted
Subsidiary”;

(iii)      the designation would not constitute or cause (with or without the
passage of time) a Default or Event of Default and no Default or Event of
Default would be in existence following such designation;

(iv)       at the time of and after giving effect to such designation and
Investment the Vessel Fleet Value is greater than $500.0 million; and

(v)        the Borrower delivers to the Administrative Agent a certified copy of
a resolution of the Board of Directors of the Borrower giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions.





86



 

If a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by the Borrower
and the Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Restricted Payments under
Section 6.01 or under one or more clauses of the definition of Permitted
Investments, as determined by the Borrower.

If, at any time, any Unrestricted Subsidiary designated as such would fail to
meet the preceding requirements as an Unrestricted Subsidiary, then such
Subsidiary will thereafter cease to be an Unrestricted Subsidiary for purposes
of this Agreement and any Indebtedness of such Subsidiary and any Liens on the
assets of such Subsidiary will be deemed to be Incurred by a Restricted
Subsidiary as of such date and, if such Indebtedness or Liens are not permitted
to be Incurred as of such date under Section 6.03, the Borrower or the
applicable Restricted Subsidiary will be in default of such Section.

(b)        The Board of Directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary if:

(i)         the Borrower and the Restricted Subsidiaries may Incur the
Indebtedness and Liens (and the Borrower and the Restricted Subsidiaries shall
be deemed to Incur such Indebtedness and Liens upon such designation) of such
Subsidiary under Sections 6.03 and 6.06;

(ii)        the designation would not constitute or cause (with or without the
passage of time) a Default or Event of Default and no Default or Event of
Default would be in existence following such designation; and

(iii)      the Borrower delivers to the Administrative Agent a certified copy of
a resolution of the Board of Directors of the Borrower giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and Yield Maintenance
Amounts and all other expenses or amounts payable under any Loan Document have
been paid in full, unless the Required Lenders shall otherwise consent in
writing:

SECTION 6.01      Limitation on Restricted Payments.  (a)  The Borrower will
not, and will not permit any of the Restricted Subsidiaries to, directly or
indirectly:

(i)         declare or pay any dividend or make any other payment or
distribution on account of Equity Interests of the Borrower or any Restricted
Subsidiary (including, without limitation, any payment in connection with any
merger, consolidation or amalgamation involving the Borrower or any of the
Restricted Subsidiaries) or to the



87



 

direct or indirect holders of the Borrower’s or any of the Restricted
Subsidiaries’ Equity Interests in their capacity as such (other than dividends
or distributions payable in Equity Interests (other than Disqualified Stock) of
the Borrower and other than dividends or distributions payable to the Borrower
or any other Restricted Subsidiary (and, if such Restricted Subsidiary has
holders of Equity Interests other than the Borrower or other Restricted
Subsidiaries, to its other holders of Equity Interests on a pro rata basis or on
a basis that is more favorable to the Borrower and its Restricted Subsidiaries
than pro rata));

(ii)        purchase, repurchase, redeem, retire or otherwise acquire for value
(including, without limitation, in connection with any merger, consolidation or
amalgamation involving the Borrower) any Equity Interests of the Borrower held
by any Person (other than any such Equity Interests held by the Borrower or any
Restricted Subsidiary) or any Equity Interests of any Restricted Subsidiary held
by an affiliate of the Borrower (other than Equity Interests held by the
Borrower or any Restricted Subsidiary) (in each case other than in exchange for
Equity Interests of the Borrower that do not constitute Disqualified Stock);

(iii)      make any cash interest payment on or with respect to, or make any
principal or premium payment on or with respect to, or purchase, redeem, defease
or otherwise acquire or retire for value, any Material Junior Debt; or

(iv)       make any Restricted Investment

(all such payments and other actions set forth in these clauses (i) through (iv)
being collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:

(A)       no Default or Event of Default has occurred and is continuing or would
occur as a consequence of such Restricted Payment;

(B)       the Borrower could Incur, at the time of such Restricted Payment and
after giving pro forma effect thereto as if such Restricted Payment had been
made at the beginning of the applicable four-quarter period, at least $1.00 of
additional Indebtedness pursuant to clause (ii) of Section 6.03(b);

(C)       the Vessel Fleet Value is greater than $500.0 million; and

(D)       such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and the Restricted Subsidiaries
since the Escrow Release Date (excluding Restricted Payments permitted by
clauses (ii) through (xiii) of Section 6.01(b)), is less than the sum, without
duplication, of:

(1)        50% of the Borrower’s Consolidated Net Income on a consolidated basis
for the period (taken as one accounting period) beginning on the first day of
the first fiscal quarter after the Escrow Release Date during which the
Borrower’s Consolidated Net





88



 

Income is positive (the “Builder Basket Start Date”) and ending on the last day
of the Borrower’s most recently ended fiscal quarter for which internal
financial statements are available at the time of such Restricted Payment (or,
if such Consolidated Net Income for such period is a deficit, less 100% of such
deficit); plus

(2)        100% of the aggregate net cash proceeds or the Fair Market Value of
assets other than cash, in each case received by the Borrower or any Restricted
Subsidiary from any Person other than the Borrower or any of its Subsidiaries
since the Builder Basket Start Date as a contribution to its common equity
capital or from the issue or sale of the Equity Interests (other than
Disqualified Stock and other than any Plan Equity) of the Borrower or from the
issue or sale of convertible or exchangeable Disqualified Stock or convertible
or exchangeable debt securities of the Borrower, in each case that have been
converted into or exchanged for Equity Interests (other than Disqualified Stock)
of the Borrower (other than Equity Interests, Disqualified Stock or debt
securities sold to a Subsidiary of the Borrower); plus

(3)        to the extent that any Restricted Investment that was made after the
Builder Basket Start Date pursuant to this paragraph is sold or disposed of for
cash or Cash Equivalents or otherwise cancelled, liquidated or repaid for cash
or Cash Equivalents, the lesser of (i) the return of capital received in cash or
Cash Equivalents with respect to such Restricted Investment (less the cost of
disposition, if any) and (ii) the initial amount of such Restricted Investment;
plus

(4)        to the extent that any Unrestricted Subsidiary designated as such
after the Builder Basket Start Date pursuant to this paragraph is redesignated
as a Restricted Subsidiary, the lesser of (i) the Fair Market Value of the
Restricted Investment made by the Borrower or any of the Restricted Subsidiaries
in such Subsidiary as of the date of such redesignation and (ii) such Fair
Market Value as of the date on which such Subsidiary was originally designated
as an Unrestricted Subsidiary after the Builder Basket Start Date.

(b)        Provided that at the time of and after giving effect to any
Restricted Payment under this Section 6.01(b) the Vessel Fleet Value is greater
than $500.0 million, the provisions of Section 6.01(a) will not prohibit:

(i)         the payment of any dividend or distribution or the consummation of
any irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or the date of the redemption notice, as the case may
be, if at the date of





89



 

declaration or notice, the dividend, distribution or redemption payment would
have complied with the provisions of this Agreement;

(ii)        so long as no Default or Event of Default has occurred and is
continuing or would occur as a result thereof, the making of any Restricted
Payment in exchange for, or out of the net cash proceeds of the substantially
concurrent sale (other than to a Subsidiary of the Borrower) of, Equity
Interests of the Borrower (other than Disqualified Stock and any other Plan
Equity) or from the substantially concurrent contribution of common equity
capital to the Borrower; provided that the amount of any such net cash proceeds
that are utilized for any such Restricted Payment will be excluded from clause
(iv)(D)(1) of Section 6.01(a) above;

(iii)      the repurchase, redemption, defeasance or other acquisition or
retirement for value of Material Junior Debt with the net cash proceeds from a
substantially concurrent Incurrence of Permitted Refinancing Indebtedness;

(iv)       so long as no Default or Event of Default has occurred and is
continuing or would occur as a result thereof, the repurchase, redemption or
other acquisition or retirement for value of any Equity Interests of the
Borrower or any Restricted Subsidiary of the Borrower held by any current or
former officer, director or employee of the Borrower or any of its Restricted
Subsidiaries pursuant to any equity subscription agreement, employee stock
ownership plan or similar trust, shareholders’ agreement or similar agreement;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests may not exceed $2 million in any calendar
year (with any portion of such $2 million amount that is unused in any calendar
year to be carried forward to successive calendar years and added to such
amount);

(v)        the purchase, redemption or other acquisition or retirement for value
of Equity Interests deemed to occur upon the exercise or conversion of stock
options, warrants, rights to acquire Equity Interests or other convertible
securities, to the extent such Equity Interests represent a portion of the
exercise or conversion price thereof or the purchase, redemption or other
acquisition or retirement for value of Equity Interests of the Borrower or any
Restricted Subsidiary of the Borrower held by any current or former officers,
directors or employees of the Borrower or any of its Restricted Subsidiaries in
connection with the exercise or vesting of any equity compensation (including,
without limitation, stock options, restricted stock and phantom stock) in order
to satisfy any tax withholding obligation with respect to such exercise or
vesting;

(vi)       any purchase, redemption, defeasance or other acquisition or
retirement of any Material Junior Debt from proceeds of an Asset Sale or the
Zonda Arbitration or in the event of a Change of Control, in each case only if
prior to or simultaneously with such purchase, redemption, defeasance or other
acquisition or retirement, the Borrower or a Restricted Subsidiary has made the
Asset Sale Offer, Zonda Offer or Change of Control Offer (each, as defined in
the First Lien Indenture), as applicable, as provided in the First Lien
Indenture and has completed the repurchase of all First Lien Notes validly
tendered for payment in connection with such Asset Sale





90



 

Offer, Zonda Offer or Change of Control Offer in accordance with the
requirements of the First Lien Indenture;

(vii)      so long as no Default or Event of Default has occurred and is
continuing or would occur as a result thereof, the declaration and payment of
regularly scheduled or accrued dividends to holders of any class or series of
Disqualified Stock of the Borrower or any Preferred Stock of any Restricted
Subsidiary of the Borrower issued on or after the Closing Date in accordance
with Section 6.03;

(viii)    cash payments in lieu of the issuance of fractional shares, or
payments to dissenting stockholders (a) pursuant to applicable law or (b) in
connection with the settlement or other satisfaction of legal claims made
pursuant to or in connection with a consolidation, merger or transfer of assets
in connection with a transaction that is not prohibited by this Agreement;

(ix)       so long as no Default or Event of Default has occurred and is
continuing or would occur as a result thereof, any Restricted Payment so long as
the amount of such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made under this clause (ix) since the Closing Date,
does not exceed $15 million;

(x)        so long as no Default or Event of Default has occurred and is
continuing or would occur as a result thereof, any Restricted Payment so long
as, at the time of, and after giving effect to, such Restricted Payment, the
Borrower’s First Lien Leverage Ratio does not exceed 2.0 to 1.0;

(xi)       so long as no Default or Event of Default has occurred and is
continuing or would occur as a result thereof, the payment in cash of interest
on, or any principal or premium payment with respect to, or the repurchase,
redemption, defeasance or other acquisition or retirement for value of, Material
Junior Debt; provided that the aggregate amount of such payments may not exceed
$30 million in any calendar year;

(xii)      so long as no Default or Event of Default has occurred and is
continuing or would occur as a result thereof, the payment in cash of interest
on Material Junior Debt, so long as, at the time of, and after giving effect to,
such payment, the Borrower’s Consolidated Interest Coverage Ratio is at least
1.75 to 1.0; and

(xiii)    so long as no Default or Event of Default has occurred and is
continuing or would occur as a result thereof, (x) the repurchase, redemption,
defeasance or other acquisition or retirement for value of Material Junior Debt
and (y) Investments in any Person (including an Unrestricted Subsidiary);
provided that the sum of (I) the aggregate amount of payments made pursuant to
the foregoing clause (x) and (II) the aggregate Fair Market Value of Investments
made pursuant to the foregoing clause (y), when taken together with all other
Investments made pursuant to such clause (y) that are at the time outstanding
(in each case, measured on the date each such Investment was made and without
giving effect to subsequent changes in value), shall not exceed $75 million.





91



 

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or any Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment.  For
purposes of determining compliance with this Section 6.01, in the event that a
Restricted Payment meets the criteria of more than one of the categories of
Restricted Payments described in Section 6.01(a) or the preceding clauses (i)
through (xiii) of this Section 6.01(b) or as a Permitted Investment, the
Borrower will be permitted to divide or classify (or later divide, classify or
reclassify in whole or in part in its sole discretion) such Restricted Payment
in any manner that complies with this Section 6.01.

SECTION 6.02     Limitation on Dividends and Other Payment Restrictions
Affecting Restricted Subsidiaries.  (a)  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, create or
permit to become effective any consensual encumbrance or restriction on the
ability of any of the Restricted Subsidiaries to:

(i)         pay dividends or make any other distributions on its Capital Stock
to the Borrower or any of the Restricted Subsidiaries, or with respect to any
other interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Borrower or any of the Restricted Subsidiaries;
provided that the priority that any series of preferred stock of a Restricted
Subsidiary has in receiving dividends or liquidating distributions before
dividends or liquidating distributions are paid in respect of common stock of
such Restricted Subsidiary shall not constitute a restriction on the ability to
make dividends or distributions on Capital Stock for purposes of this Section
6.02;

(ii)        make loans or advances to the Borrower or any of the Restricted
Subsidiaries; or

(iii)      sell, lease or transfer any of its properties or assets to the
Borrower or any of the Restricted Subsidiaries (all such actions set forth in
these clauses (i) through (iii) above being collectively referred to as
“Intercompany Transfers”).

(b)        The restrictions in Section 6.02(a) will not apply to encumbrances or
restrictions on the ability of any of the Restricted Subsidiaries to make
Intercompany Transfers existing under or by reason of:

(i)         agreements governing Indebtedness as in effect on the Closing Date;

(ii)        restrictions contained in, or in respect of, Hedging Obligations
permitted to be Incurred by this Agreement;

(iii)      this Agreement, the First Lien Indenture, the Second Lien Note
Indenture, the Intercreditor Agreement, the other Collateral Documents, the
First Lien Notes, the Second Lien Notes and the guarantees thereof;

(iv)       applicable law, rule, regulation or order;





92



 

(v)        any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Borrower or any of the Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was Incurred in connection with or in contemplation of such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
assets of the Person, so acquired; provided that, in the case of Indebtedness,
such Indebtedness was permitted by the terms of this Agreement to be Incurred;

(vi)       customary non-assignment provisions in contracts and licenses entered
into in the ordinary course of business;

(vii)      purchase money obligations for property acquired in the ordinary
course of business, mortgage financings and Capital Lease Obligations that
impose restrictions on the property purchased or mortgaged or leased of the
nature described in clause (iii) of Section 6.02(a);

(viii)    any agreement for the sale or other disposition of the Capital Stock
or all or substantially all of the assets of any Restricted Subsidiary that
restricts distributions by that Restricted Subsidiary pending the sale or other
disposition;

(ix)       Liens permitted to be Incurred under the provisions of Section 6.06
that limit the right of the debtor to dispose of the assets subject to such
Liens;

(x)        provisions limiting the disposition or distribution of assets or
property in joint venture agreements, partnership agreements, asset sale
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements, which limitation is applicable only to the assets that are the
subject of such agreements;

(xi)       restrictions on cash or other deposits or net worth imposed by
customers or suppliers or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business;

(xii)      any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the contracts,
instruments or obligations referred to in clauses (i), (iii), (v) or (vii) of
this Section 6.02(b); provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, not materially
more restrictive with respect to such encumbrance and other restrictions taken
as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing;

(xiii)    encumbrances or restrictions of the nature described in clause (iii)
of Section 6.02(a) with respect to property under a charter, lease or other
agreement that has been entered into in the ordinary course for the employment,
charter or other hire of such property; and





93



 

(xiv)     instruments governing Indebtedness that is permitted to be Incurred
subsequent to the Closing Date pursuant to Section 6.03;  provided that, at the
time such Indebtedness is Incurred, either (a) such encumbrance or restriction
is customary for financings of the same type, and such restrictions would not
reasonably be expected to materially impair the Borrower’s ability to make
scheduled payments of interest and principal on the Indebtedness under the Loan
Documents when due or any Guarantor’s ability to make payment under its
Guarantee, as determined in good faith by the Board of Directors of the Borrower
or a Financial Officer of the Borrower, or (b) the restrictions therein are not
materially more restrictive, taken as a whole, than those contained in this
Agreement, as determined in good faith by the Board of Directors or a Financial
Officer of the Borrower.

SECTION 6.03    Limitation on Incurrence of Indebtedness and Issuance of
Preferred Stock.  (a)  The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to (collectively, “Incur,” and
“Incurrence,” “Incurred”  and “Incurring”  shall have meanings correlative to
the foregoing) any Indebtedness (including Acquired Debt) or issue any
Disqualified Stock, and the Borrower will not permit any of the Restricted
Subsidiaries to issue any shares of Preferred Stock.

(b)        The provisions of Section 6.03(a) will not, however, prohibit the
Incurrence of any of the following items of Indebtedness (collectively,
“Permitted Debt”); provided that prior to and after the incurrence of
Indebtedness in clauses (ii), (iii), (xi) and (xiii) of this Section 6.03(b) the
Vessel Fleet Value is greater than $500.0 million:

(i)         the Incurrence by the Borrower or any Guarantor of Indebtedness
under the Initial First Lien Notes, the Second Lien PIK Notes issued on the
Issue Date, the Indebtedness under the Loan Documents and the guarantees
thereof;

(ii)        the Incurrence by the Borrower or any Guarantor for the purpose of
an acquisition or capital expenditure of Indebtedness under one or more Credit
Facilities (with letters of credit being deemed to have a principal amount equal
to the maximum potential liability of the Borrower or such Guarantor thereunder)
or in the form of one or more guarantees of Indebtedness of one or more
Unrestricted Subsidiaries; provided, that after giving pro forma effect thereto
(including the application of proceeds therefrom), (i) if such Indebtedness is
not First Lien Debt, the aggregate amount of Consolidated Total Indebtedness of
the Borrower and the Restricted Subsidiaries (including any outstanding First
Lien Notes, Second Lien PIK Notes, Indebtedness hereunder and any Permitted
Refinancing Indebtedness in respect thereof, but excluding intercompany
Indebtedness permitted by clause (v) below) shall not exceed the product of (x)
$250.0 million and (y) the number of 6th or 7th (or later) generation Vessels
owned by the Borrower or any Guarantor at the time of Incurrence or (ii) if such
Indebtedness is First Lien Debt, the aggregate amount of Consolidated Total
Indebtedness of the Borrower and the Restricted Subsidiaries that is First Lien
Debt (including any outstanding First Lien Notes, Indebtedness hereunder and any
Permitted Refinancing Indebtedness in respect thereof, but excluding
intercompany Indebtedness permitted by clause (v) below) shall not exceed the
sum of (1) the product of (x) $50.0 million and (y)





94



 

the number of 6th or 7th (or later) generation Unqualified Vessels owned by the
Borrower or any Guarantor at the time of Incurrence and (2) the product of (x)
$150.0 million and (y) the number of Qualified Vessels owned by the Borrower or
any Guarantor at the time of Incurrence;

(iii)      the Incurrence by the Borrower or any Guarantor of Indebtedness for
the purpose of financing all or any part of the purchase price of the drillship
known as the Pacific Zonda, and Permitted Refinancing Indebtedness in respect
thereof, in an amount, including all such Permitted Refinancing Indebtedness,
not to exceed $150.0 million at any time outstanding;

(iv)       the Incurrence by the Borrower or any Restricted Subsidiary of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, defease or discharge, in whole or
in part, any Indebtedness (other than intercompany Indebtedness) that was
permitted by this Agreement to be Incurred under clause (i) or (ii) of this
paragraph or this clause (v);

(v)        the Incurrence by Borrower or any Restricted Subsidiary of
intercompany Indebtedness between or among the Borrower and any of the
Restricted Subsidiaries; provided, however, that:

(A)       if the Borrower or any Guarantor is the obligor on such Indebtedness
and the payee is not the Borrower or a Guarantor, such Indebtedness must be
unsecured and expressly subordinated to the prior payment in full in cash of all
Obligations with respect to the First Lien Notes and the Indebtedness under the
Loan Documents, in the case of the Borrower, or the applicable guarantees, in
the case of a Guarantor; and

(B)       upon any (i) subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than the Borrower
or a Restricted Subsidiary, or (ii) sale or other transfer of any such
Indebtedness to a Person that is not the Borrower or a Restricted Subsidiary,
the exception provided by this clause (v) shall no longer be applicable to such
Indebtedness and such Indebtedness will be deemed to have been Incurred at the
time of any such issuance, sale or transfer;

(vi)       the Incurrence by the Borrower or any Restricted Subsidiary of
Hedging Obligations in the ordinary course of business and not for (A) Hedging
Obligations of the type in clause (3) of the definition thereof other than for
fuel of the type used by the Borrower and its Subsidiaries in their business or
(B) speculative purposes;

(vii)      the guarantee by the Borrower or any Restricted Subsidiary of
Indebtedness of the Borrower or a Restricted Subsidiary that was permitted to be
Incurred by another provision of this covenant; provided that if the
Indebtedness being guaranteed is subordinated to or pari passu with the First
Lien Notes, the Indebtedness under the





95



 

Loan Documents or a guarantee thereof, then the guarantee shall be subordinated
or pari passu, as applicable, to the same extent as the Indebtedness guaranteed;

(viii)    the Incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, and performance, customs, importation and surety bonds or other
Indebtedness of a like nature, in each case in the ordinary course of business;

(ix)       the Incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within five Business Days;

(x)        the Incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness arising from agreements providing for indemnification, earn-outs,
adjustment of purchase price or similar obligations, or guarantees or letters of
credit, surety bonds or performance bonds securing any obligations of the
Borrower or any Restricted Subsidiary pursuant to such agreements, in each case,
Incurred in connection with the acquisition or disposition of any business,
assets or the Capital Stock of a Subsidiary, other than guarantees of
Indebtedness Incurred by any Person acquiring all or any portion of such
business, assets or the Capital Stock of a Subsidiary for the purpose of
financing such acquisition; provided, however, that, in the case of a
disposition, the maximum aggregate liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds (including non-cash proceeds (the
Fair Market Value of such non-cash proceeds being measured at the time received
and without giving effect to any subsequent changes in value)) actually received
by the Borrower and the Restricted Subsidiaries in connection with such
disposition;

(xi)       the Incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness not otherwise permitted pursuant to clauses (i) through (x) above
or clause (xii) or (xiii) below in an amount, together with any other
Indebtedness Incurred pursuant to this clause (xi) then outstanding, not in
excess of $50.0 million; provided that such Indebtedness incurred pursuant to
this clause (xi) shall be used to fund (A) capital expenditures, (B) asset
acquisitions or (C) costs associated with preparing a stacked Vessel for work
under an executed contract for such Vessel;

(xii)      Indebtedness represented by Capital Lease Obligations, mortgage
financings or purchase money obligations (or any guarantee thereof or indemnity
with respect thereto), in each case, incurred for the purpose of financing all
or any part of the purchase price or cost of construction or improvement of
property, plant or equipment used in the business of the Borrower or any
Restricted Subsidiary, and Permitted Refinancing Indebtedness in respect
thereof, in an amount, including all such Permitted Refinancing Indebtedness,
not to exceed $50 million at any time outstanding; and

(xiii)    Acquired Debt; provided that, after giving pro forma effect to the
relevant transaction (A) no Default or Event of Default shall have occurred and
be





96



 

continuing and (B) the Borrower could Incur at least $1.00 of additional
Indebtedness pursuant to clause (ii) above.

For purposes of determining compliance with this Section 6.03, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (i) through (xiii) above, the
Borrower or the applicable Restricted Subsidiary will be permitted to classify
such item of Indebtedness (or any portion thereof) on the date of its
Incurrence, or later reclassify all or a portion of such item of Indebtedness,
in any manner that complies with this Section 6.03.  The accrual of interest or
Preferred Stock dividends, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms (including the payment of “PIK” interest with
respect to the Second Lien PIK Notes, the reclassification of Preferred Stock as
Indebtedness due to a change in accounting principles, and the payment of
dividends on Preferred Stock or Disqualified Stock in the form of additional
shares of the same class of Preferred Stock or Disqualified Stock will not be
deemed to be an Incurrence of Indebtedness or an issuance of Preferred Stock or
Disqualified Stock for purposes of this covenant; provided, in each such case,
that the amount of any such accrual, accretion or payment is included in
Consolidated Interest Expense of the Borrower as accrued.

The amount of any Indebtedness outstanding as of any date will be:

(i)         the accreted value of the Indebtedness, in the case of any
Indebtedness issued with original issue discount;

(ii)        the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

(iii)       in respect of Indebtedness of another Person secured by a Lien on
the assets of the specified Person, the lesser of:

(A)       the Fair Market Value of such assets at the date of determination; and

(B)       the amount of the Indebtedness of the other Person; and

(iv)       in the case of Hedging Obligations, the termination value of the
agreement or arrangement giving rise to such Hedging Obligations that would be
payable by the specified Person at such date.

(c)        Notwithstanding anything to the contrary in this Agreement, the
Borrower will not, and will not permit any Guarantor to, directly or indirectly,
Incur any Indebtedness (including Acquired Debt) that is subordinated or junior
in right of payment to any Indebtedness of the Borrower or such Guarantor, as
the case may be, unless such Indebtedness is expressly subordinated in right of
payment to the First Lien Notes and the Indebtedness under the Loan Documents or
such Guarantor’s guarantee thereof to the extent and in the same manner as such
Indebtedness is subordinated to other Indebtedness of the Borrower or such
Guarantor, as the case may be.





97



 

For purposes of determining compliance with any Dollar-denominated restriction
on the Incurrence of Indebtedness, the Dollar Equivalent of the principal amount
of Indebtedness denominated in another currency will be utilized, calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term Indebtedness, or first committed,
in the case of Indebtedness Incurred under a revolving credit facility; provided
that if such Indebtedness is Incurred to refinance other Indebtedness
denominated in a currency other than Dollars, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such Dollar-denominated restriction will be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced.

Notwithstanding any other provision of this Section 6.03, the maximum amount of
Indebtedness that the Borrower or the applicable Restricted Subsidiary may Incur
pursuant to this covenant shall not be deemed to be exceeded solely as a result
of fluctuations in exchange rates or currency values.

Notwithstanding anything to the contrary in this Agreement, the Borrower shall
not, and shall not permit any Restricted Subsidiary to, Incur any First Lien
Debt with payment priority with respect to the First Lien Notes pursuant to the
Collateral Agency Agreement or otherwise, other than Indebtedness under this
Agreement.

SECTION 6.04      Limitation on Asset Sales.  (a)  The Borrower will not, and
will not permit any of the Restricted Subsidiaries to, directly or indirectly,
consummate any Asset Sale unless:

(i)         the Borrower or the Restricted Subsidiary, as the case may be,
receives consideration at the time of consummation of such Asset Sale at least
equal to the Fair Market Value of the assets or Equity Interests issued or sold
or otherwise disposed of; and

(ii)        at least 75% of the consideration received in such Asset Sale by the
Borrower or such Restricted Subsidiary is in the form of cash or Cash
Equivalents;

provided, that the foregoing requirements shall not apply with respect to any
Involuntary Transfer.

(b)        For purposes of Section 6.04(a), each of the following will be deemed
to be cash:

(i)         any Indebtedness or other liabilities, as shown on the Borrower’s
most recent consolidated balance sheet, of the Borrower or any Restricted
Subsidiary (other than contingent liabilities and liabilities that are by their
terms subordinated to the First Lien Notes, the Indebtedness under the Loan
Documents or any guarantee thereof) that are assumed, repaid or retired by the
transferee of any such assets so long as the Borrower or such Restricted
Subsidiary is released from further liability in respect thereof; and





98



 

(ii)        any securities, notes or other obligations received by the Borrower
or any such Restricted Subsidiary from such transferee that are, within 180 days
after receipt thereof, converted by the Borrower or such Restricted Subsidiary
into cash or Cash Equivalents, to the extent of the cash or Cash Equivalents
received in that conversion.

(c)        Subject to Section 2.11(c), within 365 days after the receipt of any
Net Proceeds from an Asset Sale (including, without limitation, an Involuntary
Transfer), the Borrower or the applicable Restricted Subsidiary, as the case may
be, shall apply such Net Proceeds at its option to any combination of the
following:

(i)         to repay Indebtedness under this Agreement and correspondingly
reduce commitments with respect thereto or to repurchase, repay or prepay (or
offer to repurchase, repay or prepay) other First Lien Debt in accordance with
its terms;

(ii)        to acquire all or substantially all of the assets of, or any Capital
Stock of, any Person primarily engaged in a Permitted Business, if, in the case
of any such acquisition of Capital Stock, such Person is or becomes a Restricted
Subsidiary as a result of such acquisition;

(iii)      to make a capital expenditure that is used or useful in a Permitted
Business; or

(iv)       to acquire other assets that are not classified as current assets
under GAAP and that are used or useful in a Permitted Business (including,
without limitation, Vessels, related assets and any related Ready for Sea Costs)
or make any deposit, installment or progress payment in respect of such assets
or payment of any related Ready for Sea Costs,

provided that (x) a binding commitment made within the 365-day period described
above by the Borrower or the applicable Restricted Subsidiary to apply Net
Proceeds from an Asset Sale in accordance with clauses (ii), (iii) and/or (iv)
above shall satisfy the requirements of such clauses with respect to such Net
Proceeds so long as such Net Proceeds are actually so applied within 545 days
from the receipt thereof from such Asset Sale and (y) if all or any portion of
the assets sold or transferred in such Asset Sale constituted Collateral, in the
case of any application of Net Proceeds pursuant to clause (ii), (iii) or (iv)
above, the Borrower shall, or shall cause the applicable Restricted Subsidiary
to, pledge any assets (including, without limitation, any acquired Capital
Stock) acquired with such Net Proceeds to secure the First Lien Obligations on a
first-priority secured basis (subject to the payment priority in favor of the
Lenders hereunder and subject to Permitted Collateral Liens) pursuant to the
Collateral Documents in accordance with this Agreement.

(d)        Pending the final application of any Net Proceeds, the Borrower or
the applicable Restricted Subsidiary may apply the Net Proceeds to temporarily
reduce outstanding revolving credit Indebtedness of the Borrower or any of the
Restricted Subsidiaries, respectively, or invest the Net Proceeds in cash and
Cash Equivalents.





99



 

SECTION 6.05      Limitation on Transactions with Affiliates.  (a)  The Borrower
will not, and will not permit any of the Restricted Subsidiaries to, make any
payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Borrower
(each, an “Affiliate Transaction”) involving, with respect to any such
transaction or series of related transactions, payments or consideration in
excess of $1 million, unless:

(i)         the Affiliate Transaction is on terms that are either (a) no less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable arm’s-length transaction by the
Borrower or such Restricted Subsidiary with a Person that is not an Affiliate of
the Borrower or (b) if, in the good faith judgment of the Borrower’s Board of
Directors, no comparable transaction is available with which to compare such
Affiliate Transaction, such Affiliate Transaction is otherwise fair to the
Borrower or the relevant Restricted Subsidiary from a financial point of view;
and

(ii)        the Borrower delivers to the Administrative Agent:

(A)       with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $25
million, a resolution of the Board of Directors of the Borrower accompanied by
an Officers’ Certificate certifying that such Affiliate Transaction or series of
related Affiliate Transactions complies with this Section 6.05 and that such
Affiliate Transaction or series of related Affiliate Transactions has been
approved by a majority of the disinterested members of the Board of Directors of
the Borrower; and

(B)       with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $50
million, an opinion issued to the Board of Directors of the Borrower by an
accounting, appraisal or investment banking firm of international standing or
generally recognized in the shipping or offshore drilling industries as
qualified to perform the tasks for which such firm has been engaged as to the
fairness to the Borrower or such Restricted Subsidiary of such Affiliate
Transaction from a financial point of view or that the terms of such Affiliate
Transaction are no less favorable to the Borrower or the relevant Restricted
Subsidiary than those that could have been obtained in a comparable arm’s-length
transaction by the Borrower or such Restricted Subsidiary with a Person that is
not an Affiliate of the Borrower.

For the avoidance of doubt, with respect to any Affiliate Transaction or series
of related Affiliate Transactions involving aggregate consideration of $25
million or less, the determination that such Affiliate Transaction or series of
Affiliate Transactions complies with this Section 6.05 may be made by a
Financial Officer of the Borrower.

(b)        The following items will not be deemed to be Affiliate Transactions,
as applicable, and, therefore, will not be subject to the provisions of Section
6.05(a):





100



 

(i)         any employment agreement, employee benefit plan, compensation plan
or arrangement, officer or director indemnification agreement or any similar
arrangement entered into by the Borrower or any of its Restricted Subsidiaries
in the ordinary course of business and payments pursuant thereto;

(ii)        payment of reasonable directors’ fees to directors of the Borrower
or any Restricted Subsidiary;

(iii)      transactions solely between or among the Borrower and/or any of its
Restricted Subsidiaries;

(iv)       the issuance or sale of Equity Interests (other than Disqualified
Stock) of the Borrower to, or receipt of capital contributions from, Affiliates
of the Borrower;

(v)        loans or advances to employees of the Borrower or any Restricted
Subsidiary in the ordinary course of business not to exceed $2 million in the
aggregate at any one time outstanding;

(vi)       transactions with a Person (other than an Unrestricted Subsidiary)
that is an Affiliate of the Borrower solely because the Borrower owns, directly
or through a Restricted Subsidiary, an Equity Interest in, or controls, such
Person;

(vii)      Permitted Investments (other than Investments permitted by clause (3)
of the definition thereof) and Restricted Payments that do not violate the
provisions of Section 6.01;

(viii)    transactions between the Borrower or any of its Restricted
Subsidiaries and any Person that would not otherwise constitute an Affiliate
Transaction except for the fact that one director of such other Person is also a
director of the Borrower or such Restricted Subsidiary, as applicable; provided
that such director abstains from voting as a director of the Borrower or such
Restricted Subsidiary, as applicable, on any matter involving such other Person;
and

(ix)       any agreement as in effect on the Closing Date or any amendments,
renewals or extensions of any such agreement (so long as such amendments,
renewals or extensions are not less favorable to the Lenders).

SECTION 6.06     Limitation on Liens.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or suffer to exist (i) any Lien of any kind on any Collateral for
the Indebtedness under the Loan Documents, except for Permitted Collateral
Liens, or (ii) any Lien of any kind securing Indebtedness on any of its property
or assets that are not Collateral for the Indebtedness under the Loan Documents,
except for Permitted Liens.

SECTION 6.07      Business Activities.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, engage in any business other than
Permitted





101



 

Businesses, except to such extent as would not be material to the Borrower and
the Restricted Subsidiaries taken as a whole.

SECTION 6.08      Rights to Earnings from the Collateral Vessels.

(a)        The Borrower shall not permit any of its Subsidiaries (other than any
Guarantor) to be or become party to a Drilling Contract in respect of a
Collateral Vessel (including as a charterer of a Collateral Vessel) or otherwise
hold the right to directly receive any Earnings or any other Related Assets with
respect to a Collateral Vessel; provided that a Local Content Subsidiary may be
a party to a Drilling Contract in respect of a Collateral Vessel or otherwise
hold the right to receive Earnings or Related Assets with respect to a
Collateral Vessel to the extent required by any law or regulation of any
applicable jurisdiction, so long as such Local Content Subsidiary does not
receive more than 20% of the Earnings or Related Assets with respect to such
Collateral Vessel.  The Borrower shall, or shall cause one or more of the
Guarantors to, at all times maintain the Earnings Accounts, and each Earnings
Account shall at all times be in the name of the Borrower or a Guarantor.

(b)        The Borrower shall at all times cause all such Earnings (except for
the Earnings received by a Local Content Subsidiary to the extent permitted by
Section 6.08(a)) from the Drilling Contracts in respect of a Collateral Vessel
to be deposited into or forwarded to the Earnings Accounts.

SECTION 6.09      Limitation on Certain Agreements.  The Borrower shall not
permit any Collateral Grantor to enter into any agreement that requires the
proceeds received from any sale of Collateral to be applied to repay, redeem,
defease or otherwise acquire or retire any Indebtedness of any Person, other
than (i) the Indebtedness under the Loan Documents, (ii) the First Lien Notes,
(iii) any other First Lien Obligations, (iv) the Second Lien PIK Notes or (v)
otherwise as may be permitted or required by this Agreement or the Collateral
Documents, including with respect to any Permitted Collateral Liens; provided
that any such agreement may be entered into to the extent it permits such
proceeds to be applied to First Lien Obligations prior to or instead of such
other Indebtedness.

SECTION 6.10      Fiscal Year.  The Borrower will not change its fiscal year-end
to a date other than December 31.

ARTICLE VII

Events of Default

SECTION 7.01      Events of Default.  In case of the happening of any of the
following events (each, an “Event of Default”):

(a)        any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading (i) in the case of representations and warranties qualified as to
materiality, in any respect or (ii) otherwise, in any material respect, in each
case when so made, deemed made or furnished;





102



 

(b)        default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

(c)        default shall be made in the payment of any interest on any Loan or
any Fee, Yield Maintenance Amount or any other amount (other than an amount
referred to in (b) of this Section 7.01) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of three Business Days;

(d)        default shall be made in the due observance or performance by the
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in Section 5.01(a), 5.05(a) or 5.08 or in Article VI;

(e)        default shall be made in the due observance or performance by the
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in (b), (c) or (d)
above) and such default shall continue unremedied for a period of 30 days after
notice thereof from the Administrative Agent or any Lender to the Borrower;

(f)        (i)  the Borrower or any Restricted Subsidiary shall fail to pay any
principal, interest or other amount due in respect of any Material Indebtedness,
when and as the same shall become due and payable or (ii) any other event or
condition occurs that results in the acceleration of any Material Indebtedness
prior to its scheduled maturity or that results in the termination of any
Hedging Obligation the obligations under which constitute Material Indebtedness;
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(g)        other than as contemplated by the Zonda Plan with respect to PDVIII
and PDSI, an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any Restricted Subsidiary, or of a substantial
part of the property or assets of the Borrower, or a Restricted Subsidiary,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of the property or assets of the
Borrower or any Restricted Subsidiary or (iii) the winding-up or liquidation of
the Borrower or any Restricted Subsidiary; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(h)        other than as contemplated by the Zonda Plan with respect to PDVIII
and PDSI, the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest





103



 

in a timely and appropriate manner, any proceeding or the filing of any petition
described in (g) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Restricted Subsidiary or for a substantial part of the
property or assets of the Borrower or any Restricted Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

(i)         other than judgments against PDVIII and/or PDSI resulting from the
Zonda Arbitration, one or more judgments shall be rendered against the Borrower
or any Restricted Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Borrower or any
Restricted Subsidiary of the Borrower to enforce any such judgment and such
judgment either (i) is for the payment of money in an aggregate amount in excess
of $25,000,000 (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment or order and does not
deny or fail to acknowledge coverage) or (ii) is for injunctive relief and could
reasonably be expected to result in a Material Adverse Effect;

(j)         an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in liability of the Borrower and its ERISA
Affiliates that could reasonably be expected to have a Material Adverse Effect;

(k)        any Guarantee under the Guarantee Agreement for any reason shall
cease to be in full force and effect (other than in accordance with its terms),
or any Subsidiary Guarantor shall deny in writing that it has any further
liability under the Guarantee Agreement (other than as a result of the discharge
of such Subsidiary Guarantor in accordance with the terms of the Loan
Documents);

(l)         any security interest purported to be created by any Collateral
Document shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Collateral Document) security
interest in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the failure of
the Collateral Agent to maintain possession of certificates delivered to the
Collateral Agent representing securities pledged under the Security Agreement
and except to the extent that such loss is covered by a lender’s title insurance
policy and the related insurer promptly after such loss shall have acknowledged
in writing that such loss is covered by such title insurance policy;

(m)       there shall have occurred a Change of Control; or

(n)        so long as any First Lien Notes or Junior Lien Debt remains
outstanding, the provisions of the Collateral Agency Agreement or the
Intercreditor Agreement,





104



 

respectively, shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against any party thereto (or against any
Person on whose behalf any such party makes any covenants or agreements
therein), or otherwise not be effective to create the rights and obligations
purported to be created thereunder, unless the same results directly from the
action or inaction of the Administrative Agent;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest and Yield Maintenance Amount thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, to the fullest extent permitted by applicable law, by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
paragraph (g) or (h) of this Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest and any Yield Maintenance Amount thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

ARTICLE VIII

Agency

SECTION 8.01    Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints (i) Angelo, Gordon Energy Servicer, LLC, to act on its
behalf as the Administrative Agent and (ii) Wilmington Trust, National
Association, to act on its behalf as the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”), in each case, hereunder and under the other Loan
Documents and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to the Agents by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except as otherwise provided in Section 8.06(b), the provisions of
this Article are solely for the benefit of the Agents and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Agents is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.





105



 

SECTION 8.02      Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary of the Borrower or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

SECTION 8.03     Exculpatory Provisions.  (a)  Neither Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, neither Agent:

(i)         shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

(ii)        shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that neither Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii)      shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity.

(b)        Neither Agent shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary), or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.07, or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  The Agents shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to such
Agent in writing by the Borrower or a Lender.

(c)        The Agents shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this





106



 

Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agents.

SECTION 8.04      Reliance by Agents.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05     Delegation of Duties.  Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by such Agent.  Each
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article VIII shall apply to any such sub‑agent
and to the Related Parties of each Agent and any such sub‑agent, and shall apply
to their respective activities in connection with the arranging of the Credit
Facilities provided for by this Agreement as well as activities as an
Agent.  Neither Agent shall be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub‑agents.

SECTION 8.06      Resignation of Agents.  (a)  Each Agent may at any time give
notice of its resignation to the Lenders and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which, in the case of
the Administrative Agent, shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders, appoint a successor Agent meeting the qualifications
set forth above.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.





107



 

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)        With effect from the Resignation Effective Date (1) the retiring or
removed Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any Collateral held
by the Collateral Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Collateral Agent shall continue to hold such
Collateral until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through such Agent shall instead be made by or to each Lender directly, until
such time, if any, as a successor Agent is appointed as provided for
above.  Upon the acceptance of a successor’s appointment as an Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Agent, and the retiring
or removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor Agent.  After
the retiring or removed Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article VIII and Section 9.04 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as an Agent.

SECTION 8.07    Non-Reliance on Agents and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agents or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 8.08     Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or any other Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:





108



 

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Administrative Agent
and the Collateral Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Administrative Agent
and the Collateral Agent and their respective agents and counsel and all other
amounts due the Lenders, the Administrative Agent and the Collateral Agent under
Sections 2.05 and 9.04) allowed in such judicial proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 9.04.

SECTION 8.09      Collateral and Guarantee Matters.  (a)  The Bank Secured
Parties irrevocably authorize and direct (i) the Collateral Agent to execute and
deliver the Security Agreement and to exercise and enforce its rights and
remedies and perform its obligations thereunder and (ii) the Administrative
Agent to execute and deliver the Guarantee Agreement and to exercise and enforce
its rights and remedies and perform its obligations thereunder and to release
any Subsidiary Guarantor from its obligations under the Guarantee Agreement if
such Person ceases to be a Subsidiary of the Borrower as a result of a
transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guarantee Agreement pursuant to this Section
8.09(a) and the Collateral Agent’s authority to release any Collateral from the
Lien of the Collateral Agent pursuant to Section 9.18 of the Security Agreement.

No Bank Secured Party other than the Administrative Agent (or any sub-agent
thereof), as applicable, shall have any right individually to realize upon any
of the Collateral or to enforce any Guarantee of the Loan Document Obligations,
it being understood and agreed that all powers, rights and remedies under the
Loan Documents may be exercised solely by the Collateral Agent or the
Administrative Agent (or any sub-agent thereof), as applicable, on behalf of the
Bank Secured Parties in accordance with the terms thereof

(b)        The Agents shall not be responsible for or have a duty to ascertain
or inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Collateral Agent be





109



 

responsible or liable to the Administrative Agent, the Lenders or any other
Person for any failure to monitor or maintain any portion of the Collateral or
monitor or maintain the perfection of the Collateral Agent’s Lien on any
Collateral.

SECTION 8.10     Security Agreement.  Each Lender agrees that it will be bound
by, and shall take no actions contrary to (and shall take all actions required
by), the provisions of the Security Agreement, the Collateral Agency Agreement
and the Intercreditor Agreement and authorizes (i) the Administrative Agent to
enter into the Collateral Agency Agreement and the Intercreditor Agreement on
its behalf and (ii) the Collateral Agent to enter into the Security Agreement,
the Collateral Agency Agreement and the Intercreditor Agreement on its behalf
and to act on its behalf to the extent set forth in the Collateral
Documents.  The Lenders acknowledge that the Collateral Agency Agreement
provides for the allocation of proceeds of Collateral among the Secured Parties
as set forth therein and contains limits on the ability of the Administrative
Agent and the Lenders to take remedial actions with respect to the
Collateral.  The Lenders acknowledge that the Secured Obligations are secured by
the Collateral on a pari passu basis to the extent set forth in the Security
Agreement and the Collateral Agency Agreement and the ability of the Collateral
Agent to take remedial actions with respect to the Collateral is subject to the
provisions of the Collateral Agency Agreement and the Intercreditor Agreement.

SECTION 8.11      Certain ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)         such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such





110



 

Lender to enter into, participate in, administer and perform the Loans, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

ARTICLE IX

Miscellaneous

SECTION 9.01      Notices; Effectiveness; Electronic Communication.  (a)  Except
in the case of notices and other communications expressly permitted to be given
by telephone (and except as provided in paragraph (b) of this Section 9.01), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

(i)         if to the Borrower or to any other Loan Party, to it at 11700 Katy
Fwy, #175, Houston, Texas 77079, Attention:  Chief Financial Officer,
Email:  j.harris@pacificdrilling.com;

(ii)        if to the Administrative Agent, to Angelo, Gordon Energy Servicer,
LLC, angelogordonagency@cortlandglobal.com;

(iii)      if to the Collateral Agent, to Wilmington Trust, National
Association, Global Capital Markets, 15950 North Dallas Parkway, Suite 550,
Dallas, Texas 75248, Attention: Pacific Drilling Administrator, Email:
sgoffinet@wilmingtontrust.com, Fax: (888) 316-6238;; and

(iv)       if to a Lender, to it at its address set forth in its Administrative
Questionnaire or in the Assignment and Assumption pursuant to which such Lender
shall have become a party hereto.



111



 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (b) of this Section 9.01, shall be effective as provided
in said paragraph (b).

(b)        Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its or their discretion, agree to accept notices and other
communications to it or them hereunder by electronic communications pursuant to
procedures approved by it or them; provided that approval of such procedures may
be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(c)        Change of Address, etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d)        Platform.

(i)         The Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

(ii)        The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications





112



 

or the Platform.  In no event shall the Agents or any of their Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Loan Party provides to the Administrative Agent pursuant
to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section 9.01, including through the Platform.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the e-mail address referred to in this paragraph has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause the Subsidiaries to, provide the Communications to the Administrative
Agent in an electronic/soft medium that is properly identified in a format
acceptable to the Administrative Agent to an e-mail address as directed by the
Administrative Agent.  In addition, the Borrower agrees, and agrees to cause the
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner otherwise specified in
the Loan Documents but only to the extent requested by the Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.13); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” and shall post the same only on such
portion.  Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information:  (A)
the Loan Documents and (B) notification of changes in the terms of the Credit
Facilities provided for by this Agreement.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation



113



 

on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable law, including United States Federal and state
securities laws, to make reference to Communications that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.02      Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Yield Maintenance Amount or any Fee
or any other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Commitments have not been
terminated.  The provisions of Sections 2.12, 2.16 (subject to the requirements
of Section 2.16) and 9.04 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

SECTION 9.03     Successors and Assigns.  (a)  Successors and Assigns
Generally.  Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the permitted successors and assigns
of such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, the Collateral Agent or the Lenders that are
contained in this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 9.03,



114



 

(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section 9.03, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of paragraph (f) of this Section 9.03 (and
any other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement or the other Loan Documents, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section 9.03, the Collateral
Agent and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement
or the other Loan Documents.

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)         Minimum Amounts.

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section 9.03 in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B)       in any case not described in paragraph (b)(i)(A) of this Section 9.03,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld,
conditioned or delayed).

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)      Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section 9.03 and,
in addition, the consent of (A) the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any
assignment if such assignment is to a Person that is not a Lender and (B) during
the Effective Availability Period and as long as no Default or Event of Default
exists at such time, the





115



 

Borrower; provided that the consent of the Borrower shall be solely based on the
ability of the assignee to meet the funding obligations set forth herein (such
consent not to be unreasonably withheld, conditioned or delayed).

(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire an IRS Form W-9 or and any tax forms required by applicable law or
reasonably requested by the Administrative Agent to support such assignee’s
position that no withholding is required in respect of any amount received
hereunder and all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act.

(v)        No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B)
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)       No Assignment to Natural Persons.  No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).

(vii)      Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Applicable Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 9.03, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to



116



 

the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 2.12, 2.16 (subject to the requirements of Section 2.16) and 9.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 9.03.

(c)        Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices
in The City of New York a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of and interest on the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Collateral Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
written notice.  Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above, if applicable, the consent of the Administrative Agent and the
Borrower to such assignment, if applicable, and any applicable Tax forms, the
Administrative Agent shall (i) accept such Assignment and Assumption and (ii)
record the information contained therein in the Register.  No assignment shall
be effective unless it has been recorded in the Register as provided in this
Section 9.03(c).

(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided,  however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.15(c) with respect to any payments made by such Lender
to its Participant(s).





117



 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver decreasing any fees payable to such
Participant hereunder or the amount of principal of or the rate at which
interest is payable on the Loans in which such Participant has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such Participant has an interest, increasing or
extending the Commitments in which such Participant has an interest or releasing
all or substantially all of the value of the Guarantees or all or substantially
all of the Collateral.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.12(a) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.03; provided that such Participant agrees to be subject to the
provisions of Sections 2.12(b) and 2.12(c) as if it were an assignee under
paragraph (b) of this Section 9.03.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.05 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.14 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.12 and 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except (i) if the sale of the
participation to such Participant is made with the Borrower’s prior written
consent or (ii) to the extent that such entitlement to receive a greater payment
results from a change in or in the interpretation of any law that occurs after
the Participant acquired the participation.  A Participant shall not be entitled
to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.16(f) as though it were a
Lender (it being understood and agreed that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender).

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such





118



 

Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g)        Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.03, disclose to the assignee or Participant or proposed assignee or
Participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
Participant or proposed assignee or Participant shall execute an agreement
whereby such assignee or Participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.13.

(h)        Notwithstanding anything to the contrary contained herein, and in
accordance with 9.03(a), any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPV”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Loan and (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that neither the grant to any SPV nor
the exercise by any SPV of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower or any other Loan
Party under this Agreement, and no SPV shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender).  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, it will not institute against, or join any other Person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States of
America or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 9.03, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.

(i)         The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent
and each Lender, and any attempted assignment without such consent shall be null
and void.





119



 

SECTION 9.04      Expenses; Indemnity; Damage Waiver.  (a)  Costs and
Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, its Affiliates and the Collateral Agent
(including the reasonable fees, charges and disbursements of one primary counsel
to the Administrative Agent and its Affiliates, one primary counsel to the
Collateral Agent, one local counsel in each relevant jurisdiction, one special
counsel in each relevant specialty and, in the event of any actual or potential
conflict of interest, one additional counsel in each relevant jurisdiction for
each Person subject to such conflict), in connection with the arranging of the
Credit Facilities provided for by this Agreement, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent or any Lender (including the
reasonable fees, charges and disbursements of one primary counsel to the
Administrative Agent and the Lenders, one primary counsel to the Collateral
Agent, one local counsel in each relevant jurisdiction, one special counsel in
each relevant specialty and, in the event of any actual or potential conflict of
interest, one additional counsel in each relevant jurisdiction for each Person
subject to such conflict), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 9.04(a), or (B) in connection with the
Loans made hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b)        Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent, each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of one primary counsel to the Indemnitees,
one local counsel in each relevant jurisdiction, one special counsel in each
relevant specialty and, in the event of any actual or potential conflict of
interest, one additional counsel in each relevant jurisdiction for each Person
subject to such conflict), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) in the case of
Indemnitees other than the Collateral Agent, result from a claim brought by the
Borrower or any





120



 

other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent
jurisdiction.  Paragraph (b) of this Section shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c)        Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section 9.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Collateral Agent or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Collateral Agent or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent), or the Collateral Agent.

(d)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in paragraph (b) of this Section 9.04 shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)        Payments.  All amounts due under this Section 9.04 shall be payable
promptly after demand therefor.

(f)        Survival.  The provisions of, and each party’s obligations under,
this Section 9.04 shall remain operative and in full force and effect regardless
of the expiration or termination of this Agreement or the other Loan Documents,
the consummation of the transactions contemplated hereby, the repayment of any
of the Loans, the expiration of the Commitments, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender or the resignation or removal of the
Administrative Agent or Collateral Agent.

SECTION 9.05     Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply





121



 

any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lender or any such Affiliate, to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or its respective Affiliates, irrespective of whether or
not such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.18 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender and its respective Affiliates under this
Section 9.05 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its respective Affiliates may have.  Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

SECTION 9.06     Governing Law; Jurisdiction; Etc.    (a)  Governing Law.  This
Agreement and the other Loan Documents and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement or any other Loan Document (except, as to
any other Loan Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York (without regard to principles
of conflict of laws).

(b)        Jurisdiction.  The Borrower irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such  courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.





122



 

(c)        Waiver of Venue.  The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 9.06.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)        Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.

SECTION 9.07      Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent, and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.07, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

(b)        Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders (with a fully executed copy delivered to the Administrative Agent);
provided,  however, that no such agreement shall:

(i)         decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest or
Yield Maintenance Amount on any Loan, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest or Yield Maintenance Amount on
any Loan, without the prior written consent of each Lender directly adversely
affected thereby,

(ii)        increase or extend the Commitment or waive, decrease or extend the
date for payment of any Fees of any Lender without the prior written consent of
such Lender,

(iii)      without the prior written consent of each Lender, amend or modify the
pro rata requirements of Section 2.13, the provisions of Section 9.03(i) or the





123



 

provisions of this Section 9.07 or release all or substantially all of the value
of the Guarantees or all or substantially all of the Collateral,

(iv)       modify the protections afforded to an SPV pursuant to the provisions
of Section 9.03(h) without the written consent of such SPV,

(v)        reduce the percentage contained in the definition of the term
“Required Lenders” without the prior written consent of each Lender, or

(vi)       if any Lender shall hold 50% or more of the aggregate Total Credit
Exposures of all Lenders, amend or modify Section 4.02 of the U.S. Security
Agreement without the prior written consent of such Lender and one additional
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Agent.

(c)        The Administrative Agent and the Borrower may amend any Loan Document
to correct administrative or manifest errors or omissions, or to effect
administrative changes that are not adverse to any Lender; provided,  however,
that no such amendment shall become effective until the fifth Business Day after
it has been delivered to the Lenders or otherwise posted for their attention on
the Platform, and then only if the Required Lenders have not objected in writing
thereto within such five Business Day period.

SECTION 9.08     Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.08 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.  Any amount collected by
such Lender that exceeds the maximum amount collectible at the Maximum Rate
shall be applied to the reduction of the principal balance of such Loan or
refunded to the Borrower so that at no time shall the interest and charges paid
or payable in respect of such Loan exceed the maximum amount collectible at the
Maximum Rate.

SECTION 9.09      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN





124



 

DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF A LEGAL
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.09.

SECTION 9.10     Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 9.11     Counterparts; Integration; Effectiveness; Electronic
Execution.  (a)  Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.02, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b)        Electronic Execution of Assignments.  The words “execution”,
 “signed”,  “signature” and words of like import in any Assignment and
Assumption shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 9.12      Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and





125



 

are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

SECTION 9.13     Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority, any
self-regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.13, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (f) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Credit Facilities
provided for by this Agreement or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Credit Facilities provided for by this Agreement; (g) with the
consent of the Borrower; or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 9.13, or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section 9.13, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary of
the Borrower; provided that, in the case of information received from the
Borrower or any Subsidiary of the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.13 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.14     USA PATRIOT Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act and the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower (or any of its officers and beneficial owners) and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the USA PATRIOT Act and
the Beneficial Ownership Regulation, and the Borrower agrees to provide such
information from





126



 

time to time to such Lender and the Administrative Agent, as applicable.  This
notice is given in accordance with the requirements of the USA PATRIOT Act and
the Beneficial Ownership Regulation and is effective for each Lender and the
Administrative Agent.

SECTION 9.15      Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent.  The provisions of this Section
9.15 are for the sole benefit of the Lenders and shall not afford any right to,
or constitute a defense available to, any Loan Party.

SECTION 9.16    Application of Proceeds.  Subject to the Collateral Agency
Agreement, upon receipt from the Collateral Agent of the proceeds of any
collection, sale, foreclosure or other realization upon any Collateral,
including any Collateral consisting of cash, following the exercise of remedies
provided for in Article VII (or after the Loans have automatically become due
and payable as set forth in Article VII), the Administrative Agent shall apply
such proceeds as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with such collection, sale, foreclosure or realization or otherwise
in connection with this Agreement or any other Loan Document, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Loan Party and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document; and

SECOND, to the payment in full of all other Loan Document Obligations (the
amounts so applied to be distributed among the Bank Secured Parties pro rata in
accordance with the amounts of the Loan Document Obligations owed to them on the
date of any such distribution).

The Administrative Agent shall apply any such proceeds, moneys or balances in
accordance with this Agreement promptly after receipt thereof.

SECTION 9.17      Third Party Beneficiary.  The Collateral Agent shall be a
third-party beneficiary of Article VIII and Sections 4.02, 5.12, 9.01, 9.04,
9.06, 9.09, 9.18, and shall have the right to enforce such Article VIII and
Sections 4.02, 5.12, 9.01, 9.04, 9.06, 9.09, 9.18 directly to the extent the
Collateral Agent may deem such enforcement necessary or advisable to protect the
Collateral Agent’s rights.

SECTION 9.18     Release of Collateral and Guarantees.  (a)  All security
interests and Liens granted or created under the Collateral Documents shall
automatically terminate when all the Loan Document Obligations (other than
contingent amounts not yet due)





127



 

have been paid in full and the Lenders have no further commitment to lend under
this Agreement.

(b)        A Subsidiary Guarantor shall automatically be released from its
obligations under the Collateral Documents and all security interests and Liens
granted or created thereunder in the Collateral and guarantee obligations of
such Subsidiary Guarantor shall be automatically released and/or terminated upon
the consummation of any transaction permitted by this Agreement as a result of
which such Subsidiary Guarantor ceases to be a Subsidiary of the Borrower or,
upon the Borrower’s written request, becomes an Unrestricted Subsidiary.

(c)        Upon any sale or other transfer by any Loan Party of any Collateral
that is permitted under this Agreement to any Person that is not another Loan
Party, or, upon the effectiveness of any written consent required for the
release of the security interest or Lien granted under the Collateral Documents
in any Collateral pursuant to Section 9.07 (or, if later, the date such release
is permitted to occur pursuant to such consent), the security interests and
Liens in such Collateral shall be automatically released.

(d)        In connection with any termination or release pursuant to
paragraph (a) or (b) above or with respect to the sale or transfer of any asset
constituting Collateral, if such Collateral is sold or otherwise disposed of to
the Borrower or a Guarantor in a transaction permitted by the terms of this
Agreement; provided that such Collateral shall be pledged as Collateral under
the Collateral Documents contemporaneously with such partial release of Liens
and sale or disposition to the Borrower or a Guarantor, in accordance with the
requirements of this Agreement and the Collateral Documents, upon receipt of a
certificate of a Responsible Officer, the Collateral Agent shall promptly
execute and deliver to any Loan Party, at such Loan Party’s expense, all Uniform
Commercial Code termination statements and other documents that such Loan Party
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Section 9.18 shall be without
recourse to or representation or warranty by the Collateral Agent or any Secured
Party.  Without limiting the provisions of Section 9.04, the Borrower shall
reimburse the Collateral Agent upon demand for all reasonable and documented
costs and out-of-pocket expenses, including the reasonable and documented fees,
charges and expenses of counsel, incurred by it in connection with any action
contemplated by this Section 9.18.

SECTION 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and





128



 

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

SECTION 9.20      Recognition of the U.S. Special Resolution Regimes.  In the
event that any Lender that is a Covered Entity becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer from such Lender of this
Agreement, and any interest and obligation in or under this Agreement, will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.  In the event that any Lender that is a Covered Entity or a BHC
Act Affiliate of such Lender becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Lender are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if this Agreement were governed by the laws of the United States or a
state of the United States.

[Remainder of page intentionally left blank]

 

 



129



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

PACIFIC DRILLING S.A.,

 

by 

 

 

 

/s/ James Harris

 

 

Name: James Harris

 

 

Title: Chief Financial Officer

 

 

 



[Signature Page to Revolving Credit Agreement]



 

 

 

 

ADMINISTRATIVE AGENT:

ANGELO, GORDON ENERGY SERVICER,
LLC, as Administrative Agent,

 

 

 

 

by

 

 

 

 

/s/ Todd Dittmann

 

Name:  Todd Dittmann

 

Title:  Authorized Person

 





[Signature Page to Revolving Credit Agreement]



 

 

 

 

LENDER:

AG ENERGY FUNDING, LLC, as the sole Lender

 

 

 

 

by

 

 

 

 

/s/ Todd Dittmann

 

Todd Dittmann

 

Authorized Person

 

 



[Signature Page to Revolving Credit Agreement]



 

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the facility identified below (including letters of
credit) (the “Assigned Interest”).  Such sale and assignment is without recourse
to the Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

 

 

1.

Assignor:

______________________________

2.

Assignee:

______________________________ [and is an [Affiliate][Approved Fund]]1

3.

Borrower:

Pacific Drilling S.A.

4.

Administrative Agent:

Angelo, Gordon Energy Servicer, LLC, as Administrative Agent under the Credit
Agreement

5.

Credit Agreement

The $50,000,000 Revolving Credit Agreement dated as of February 7, 2020 among
Pacific Drilling S.A., the Lenders from time to time party thereto and Angelo,
Gordon Energy Servicer, LLC, as Administrative Agent.

 

--------------------------------------------------------------------------------

1       Select as applicable.

 





 



 

 

6.

Assigned Interest:

 

 

Aggregate Amount of
Commitment/Loans for all
Lenders

Amount of
Commitment/Loans of
Assignor Assigned

Percentage Assigned of
Commitment/Loans2

$

$

%

$

$

%

$

$

%

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

2       Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 





[Signature Page to Assignment and Assumption Agreement]



 

 

 

 

 

[Consented to:3

 

ANGELO, GORDON ENERGY SERVICER, LLC, as Administrative Agent

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:4

 

PACIFIC DRILLING S.A.

 

 

 

 

By:

 

 

 

Title:]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

3         Administrative Agent’s consent required (i) if assigning less than
$1,000,000 and such assignment is not pursuant to Section 9.03(b)(i)(A) or (ii)
if assigning to a Person that is not a Lender.

4         Borrower’s consent required during the Effective Availability Period
if no Event of Default has occurred and is continuing, and solely based on the
ability of the assignee to meet its funding obligations.

 

 



[Signature Page to Assignment and Assumption Agreement]



 

ANNEX 1

PACIFIC DRILLING S.A.

$50,000,000 REVOLVING CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1.         Representations and Warranties.

1.1       Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2       Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type and
(v) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.



 



 

3.         General Provisions.  This Assignment shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  THIS ASSIGNMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS).





 



 

EXHIBIT B

[FORM OF]

BORROWING REQUEST

___________, 202[__]

 

Angelo, Gordon Energy Servicer, LLC,

as Administrative Agent

245 Park Avenue

New York, New York 10167

Attention: Robert Barrett, Paul Gottheim, Scott McMurtry and Frank Dale

 

Ladies and Gentlemen:

The undersigned, Pacific Drilling S.A. (the “Borrower”), refers to the Revolving
Credit Agreement dated as of February 7, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement), among the
Borrower, the Lenders from time to time party thereto and Angelo, Gordon Energy
Servicer, LLC, as Administrative Agent, and hereby gives you notice,
irrevocably, pursuant to Section 2.03 of the Credit Agreement, that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in
connection therewith sets forth below the information relating to such Borrowing
as required by Section 2.03 of the Credit Agreement:

(i)         The date of the requested Borrowing is __________, ____.

(ii)        The aggregate amount of the requested Borrowing is $____________.

(iii)      The account to which funds are to be disbursed is:

[Name of Bank]

[City of Bank]

Beneficiary:        []

Account No.:      [number]

ABA No.:           [number]

Attention:           [name]

 

 



 



 

The Borrower hereby represents and warrants that (a) the representations and
warranties set forth in Article III of the Credit Agreement and in each other
Loan Document shall be true and correct (i) in the case of the representations
and warranties qualified as to materiality, in all respects and (ii) otherwise,
in all material respects, in each case on and as of the date of the Borrowing
requested hereby with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date, (b) at the time of and immediately after
the Borrowing, no Default or Event of Default shall have occurred and be
continuing, and (c) on a pro forma basis giving effect to such Credit Event, the
Borrower’s ratio of (i) the sum of (A) Eligible Accounts Receivable as of such
date and (B) Unrestricted Cash as of such date to (ii) the Total Commitments as
of such date is not less than 1.3 to 1.0.

 

PACIFIC DRILLING S.A.

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 



[Signature Page to Borrowing Request]



 

EXHIBIT C

[FORM OF]

 

GUARANTEE AGREEMENT5

 

[See attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

5       NTD: To attach agreed form.

 





 



 

EXHIBIT D

[FORM OF]

PROMISSORY NOTE

$[      ]

[               ], 202[__]

 

FOR VALUE RECEIVED, Pacific Drilling, S.A., a public limited liability company
(société anonyme) organized under the laws of the Grand Duchy of Luxembourg (the
“Borrower”) hereby promises to pay to [      ] or its registered assigns (the
“Lender”), at the principal office of Angelo, Gordon Energy Servicer, LLC, as
administrative agent (the “Administrative Agent”) for the Lenders designated in
Schedule 2.01 of the Credit Agreement, as hereinafter defined, the principal sum
of [  ] Dollars ($[      ]) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loans made by the Lender to the Borrower under
the Credit Agreement), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

The date, amount and maturity of each Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Note, may be endorsed
by the Lender on the schedules attached hereto or any continuation thereof or on
any separate record maintained by the Lender.  Failure to make any such notation
or to attach a schedule shall not affect any Lender’s or the Borrower’s rights
or obligations in respect of such Loans or affect the validity of such transfer
by any Lender of this Note.

This Note is one of the Notes referred to in the Credit Agreement dated as of
February 7, 2020 among the Borrower, the Administrative Agent and lenders
signatory thereto (including the Lender), and evidences Loans made by the Lender
thereunder (such Credit Agreement as the same may be amended, supplemented or
restated from time to time, the “Credit Agreement”).  Capitalized terms used in
this Note have the respective meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents.  The Credit Agreement
provides for the acceleration of the maturity of this Note upon the occurrence
of certain events, for prepayments of Loans upon the terms and conditions
specified therein and other provisions relevant to this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.





 



 

 

 

 

 

 

PACIFIC DRILLING S.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 



 

EXHIBIT E

[FORM OF]

 

PACIFIC DRILLING S.A.

CERTIFICATE OF UNRESTRICTED CASH

 

[], 20[]

 

This Certificate is delivered pursuant to Section 4.02(o) of that certain
Revolving Credit Agreement dated as of February 7, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement),
among Pacific Drilling S.A. (the “Borrower”), the Lenders from time to time
party thereto and Angelo, Gordon Energy Servicer, LLC, as administrative agent
(in such capacity, the “Administrative Agent”). Capitalized terms used herein
that are not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

I, [], the []6 of the Borrower, do hereby certify, solely in my capacity as
the [] and not individually, as follows:

1.   I am a duly qualified and acting Financial Officer of the Borrower, and, as
such, I am familiar with the Borrower’s accounting and records systems, and I am
qualified to certify the information contained herein.

2.   As of [], 20[]7, the Borrower and its Restricted Subsidiaries, on a
consolidated basis, had Unrestricted Cash in the amount of $[].

This Certificate is being delivered to Angelo, Gordon Energy Servicer, LLC, in
its capacity as Administrative Agent under the Credit Agreement, and is not to
be used, circulated, quoted, or otherwise referred to without the Borrower’s
prior written consent.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

6       Certificate to be delivered by the chief executive officer, chief
financial officer, chief accounting officer or treasurer of the Borrower.

7       Unrestricted Cash to be provided after giving effect to the
Transactions.

 

 



 



 

IN WITNESS THEREOF, I have duly executed this Certificate as of the date first
written above.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





[Signature Page to Certificate of Unrestricted Cash]



 

SCHEDULE 1.01

Subsidiary Guarantors

1.   Pacific Drilling Operations Limited

2.   Pacific Drilling V Limited

3.   Pacific Drilling VII Limited

4.   Pacific Drillship Nigeria Limited

5.   Pacific Sharav Korlátolt Felelösségũ Társaság

6.   Pacific Bora Ltd.

7.   Pacific Mistral Ltd.

8.   Pacific Scirocco Ltd.

9.   Pacific Drilling Limited

10. Pacific Drilling, Inc.

11. Pacific Drilling Operations, Inc.

12. Pacific Drilling, LLC

13. Pacific Drilling Finance S.à r.l.

14. Pacific Drillship S.à r.l.

15. Pacific Santa Ana Limited

16. Pacific Sharav S.à r.l.

17. Pacific Drilling (Gibraltar) Limited

18. Pacific Drillship (Gibraltar) Limited

19. Pacific Drilling Holding (Gibraltar) Limited

20. Pacific Santa Ana (Gibraltar) Limited





 



 

SCHEDULE 1.01(L)

Liens Existing on the Closing Date

[None.]





 



 

SCHEDULE 2.01

Lenders and Commitments

 

 

Lender

Revolving Commitment

AG Energy Funding, LLC

$50,000,000.00

Total

$50,000,000.00

 





 



 

SCHEDULE 3.08(a)

Subsidiaries

 

 

 

 

 

Subsidiary

Jurisdiction of
Subsidiary

Registered

Owner

Percentage
of Equity
Interests

Pacific Drilling Operations Limited

British Virgin Islands

Pacific Drilling Limited

100%

Pacific Drilling V Limited

British Virgin Islands

Pacific Drillship (Gibraltar)

Limited

100%

Pacific Drilling VII Limited

British Virgin Islands

Pacific Drilling (Gibraltar)

Limited

100%

Pacific Drillship Nigeria Limited

British Virgin Islands

Pacific Drilling Limited

Pacific International Drilling

West Africa Limited

0.1%

 

99.9%

Pacific Sharav Korlátolt Felelősségű Társaság

Hungary

Pacific Drilling (Gibraltar)

Limited

100%

Pacific Bora Ltd.

Liberia

Pacific Drilling Limited

Pacific Drillship Nigeria

Limited

49.9%

 

50.1%

Pacific Mistral Ltd.

Liberia

Pacific Drilling Limited

100%

Pacific Scirocco Ltd.

Liberia

Pacific Drilling Limited

Pacific Drillship Nigeria

Limited

49.9%

 

50.1%

Pacific Drilling Limited

Liberia

Pacific Drilling (Gibraltar)

Limited

100%

Pacific Drilling, Inc.

Delaware

Pacific Drilling Manpower S.à r.l.

100%

Pacific Drilling Operations, Inc.

Delaware

Pacific Sharav S.à r.l.

100%

Pacific Drilling, LLC

New York

Pacific Drilling Operations

Limited

100%





 



 

 

 

 

 

 

 

Subsidiary

Jurisdiction of Subsidiary

Registered

Owner

Percentage

of Equity Interests

Pacific Drilling Finance S.à r.l.

Luxembourg

Pacific Drilling (Gibraltar)

Limited

100%

Pacific Drillship S.à r.l.

Luxembourg

Pacific Drilling (Gibraltar)

Limited

100%

Pacific Santa Ana Limited

British Virgin Islands

Pacific Santa Ana (Gibraltar)

Limited

100%

Pacific Sharav S.à r.l.

Luxembourg

Pacific Drilling (Gibraltar)

Limited

100%

Pacific Drilling (Gibraltar) Limited

Gibraltar

Pacific Drilling Holding (Gibraltar) Limited

100%

Pacific Drillship (Gibraltar) Limited

Gibraltar

Pacific Drilling Holding (Gibraltar) Limited

100%

Pacific Drilling Holding (Gibraltar) Limited

Gibraltar

Pacific Drilling S.A.

100%

Pacific Santa Ana (Gibraltar) Limited

Gibraltar

Pacific Drilling Limited

100%

Pacific International Drilling West Africa Limited

Nigeria

Pacific Drilling Operations

Limited

49%

Pacific Drilling Manpower

S.à r.l.

Luxembourg

Pacific Drilling Holding (Gibraltar) Limited

100%

Pacific Drilling South America 1 Limited

British Virgin Islands

Pacific Drilling Operations Limited

100%

Pacific Drilling South America 2 Limited

British Virgin Islands

Pacific Drilling Operations Limited

100%

Pacific Drilling N.V.

Netherland Antilles - Curacao

Pacific Drilling Operations Limited

100%

Pacific Drilling Netherlands Cooperatif

Netherlands

Pacific Drilling N.V.

 

Pacific Drilling Operations Limited

99%

 

1%





 



 

 

 

 

 

 

 

Subsidiary

Jurisdiction of Subsidiary

Registered

Owner

Percentage

of Equity Interests

Pacific Deepwater Construction Limited

British Virgin Islands

Pacific Drilling Operations Limited

100%

Pacific Drilling Services Pte. Ltd.

Singapore

Pacific Drilling Operations Limited

100%

Pacific Drilling International, LLC

Delaware

Pacific Drilling Operations Limited

100%

Pacific Drilling International Ltd.

British Virgin Islands

Pacific Drilling International LLC

100%

Pacific Drilling Manpower Ltd.

British Virgin Islands

Pacific Drilling Operations Limited

100%

Pacific Drilling Services, Inc.

Delaware

Pacific Drilling, LLC

100%

Pacific Drilling Administrator Limited

British Virgin Islands

Pacific Drilling (Gibraltar) Limited

100%

Pacific Drilling Manpower, Inc.

Delaware

Pacific Drilling Holding (Gibraltar) Limited

100%

Pacific Drilling VIII Limited

British Virgin Islands

Pacific Drilling Holding (Gibraltar) Ltd.

100%

Pacific Drilling Ghana Limited

Ghana

Pacific Drilling Operations Limited

100%

Pacific Menergy Ghana Limited

Ghana

Pacific Drilling Ghana Limited

90%

 





 



 

SCHEDULE 3.08(b)

Unrestricted Subsidiaries

None.





 



 

SCHEDULE 3.09

Litigation

None.





 



 

SCHEDULE 3.17

Environmental Matters

None.

 





 



 

SCHEDULE 3.18

Insurance

See attached.

 





 



 

SCHEDULE 3.19(a)

UCC Filing Offices

 

 

 

Collateral Grantor

Jurisdiction

UCC Filing Office/Local Filing Office

Pacific Drilling S.A.

Luxembourg

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Drilling Operations Limited

British Virgin Islands

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Drilling V Limited

British Virgin Islands

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Drilling VII Limited

British Virgin Islands

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Drilling VIII Limited

British Virgin Islands

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Drillship Nigeria Limited

British Virgin Islands

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Sharav Korlátolt Felelősségű Társaság

Hungary

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Bora Ltd.

Liberia

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Mistral Ltd.

Liberia

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Scirocco Ltd.

Liberia

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Drilling Limited

Liberia

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Drilling, Inc.

Delaware

Secretary of State, Delaware

Pacific Drilling Services, Inc.

Delaware

Secretary of State, Delaware

Pacific Drilling Operations, Inc.

Delaware

Secretary of State, Delaware

Pacific Drilling, LLC

New York

Department of State, New York

Pacific Drilling Finance S.à r.l.

Luxembourg

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Drillship S.à r.l.

Luxembourg

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Santa Ana Limited

British Virgin Islands

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Sharav

S.à r.l.

Luxembourg

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Drilling (Gibraltar) Limited

Gibraltar

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Drillship (Gibraltar) Limited

Gibraltar

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Drilling Holding (Gibraltar) Limited

Gibraltar

Recorder of Deeds, District of Columbia

Secretary of State, Texas

Pacific Santa Ana (Gibraltar) Limited

Gibraltar

Recorder of Deeds, District of Columbia

Secretary of State, Texas

 





 



 

SCHEDULE 3.20(a)

Owned Real Property

None.





 



 

SCHEDULE 3.20(b)

Leased Real Property

 

 

Lessee

Leased Location

Pacific Drilling S.A.

8-10 Avenue de la Gare, L1610 Luxembourg

Pacific Drilling S.A.

11700 Katy Fwy, #175, Houston, TX 77079

Pacific International Drilling West Africa Limited

7th floors, Mulliner Towers, 39 Alfred Rewane Road, Lagos, Nigeria

Pacific Drilling S.A.

Reef Tower, Reef Tower Unit R29-12-13, JLT, Dubai, UAE

 





 



 

SCHEDULE 3.20(c)

Collateral Vessels

 

 

 

Name of Collateral
Vessel

Description

Operating Status / Country in
Which Collateral Vessel is
Chartered

Pacific Bora

Liberian flag 6th generation drillship owned by Pacific Bora Ltd.; Official
Number 14745

Mobilizing to Oman.

Pacific Khamsin

Liberian flag 7th generation drillship owned by Pacific Drilling V Limited,
Official Number 15856

In service in the U.S. Gulf of Mexico.

Pacific Meltem

Liberian flag 7th generation drillship owned by Pacific Drilling VII Limited;
Official Number 16410

Currently idle in Las Palmas.

Pacific Mistral

Liberian flag 6th generation drillship owned by Pacific Mistral Ltd.; Official
Number 14747

Currently idle in Las Palmas.

Pacific Santa Ana

Liberian flag 6th generation drillship  owned by Pacific Santa Ana Limited;
Official Number 14748

In service off the coast of Mauritania.

Pacific Sharav

Liberian flag 7th generation drillship  owned by Pacific Drilling S.A; Official
Number 16002

In service in the U.S. Gulf of Mexico.

Pacific Scirocco

Liberian flag 6th generation drillship  owned by Pacific Scirocco Ltd.; Official
Number 14746

Currently idle in Las Palmas.

 





 



 

SCHEDULE 3.23

IP Rights

None.





 



 

SCHEDULE 4.02(a)

Local Counsel

1.   Appleby

2.   Adepetun Caxton-Martins Agbor & Segun

3.   Hassans International Law Firm

4.   Forgó, Damjanovic & Partners Law Firm

5.   Seward & Kissel LLP

6.   Wildgen S.A.

 

